I declare the session of the European Parliament 2005-2006 open.
The sitting is open.
I would like to welcome Mr Solomon Passy, Bulgarian Foreign Affairs Minister, who is visiting Parliament today and who is in the official gallery.
This visit, Minister, ladies and gentlemen, represents an important step in the process of accession and in strengthening the links between Bulgaria and the European Parliament.
We are all aware that on 13 April we will give our opinion here, in Strasbourg, on Bulgaria's accession. If Parliament expresses a favourable opinion, and if the accession treaty is signed on 25 April in Luxembourg, as scheduled, we will have the great pleasure of receiving amongst us, firstly, the Bulgarian observers, and then the Members who will sit in this House.
Minister, I wish you a happy stay in the European Parliament.
Today, ladies and gentlemen, we are celebrating International Women’s Day. We have been doing so for more than 90 years, but, despite this celebration, every day millions of women throughout the world still suffer discrimination on the grounds of gender and abuse of all kinds, both in times of peace and in times of war. They are still the victims of physical, psychological, sexual and economic violence, violence which sometimes comes from within their closest family environment.
Just a few days ago we saw horrific images of Turkish riot police putting down a demonstration of women ahead of today’s Women’s Day. I had the opportunity to condemn these actions yesterday in plenary. I have asked the Turkish Government to punish the perpetrators of these indescribable actions and I would like to point out that they do not, of course, send the best possible message in terms of Turkey’s possible accession.
Ladies and gentlemen, at the moment and until 11 March, the United Nations are hosting a World Conference on gender equality to review the progress made since the Beijing Conference of 1995, ten years ago now. As you know, a Delegation from our Parliament is participating very actively in this Conference, as was also the case in 1995.
There is no question that progress has been made since then. Kofi Annan acknowledged this in his speech at the opening of the Beijing + 10 Conference, but there are still enormous problems, immense challenges, which must not be considered without proposing solutions, just as we must not treat today as simply a symbolic day which merely serves to satisfy our guilty conscience.
This afternoon we will hold a debate on ‘Cultural and domestic violence’ involving specialised media and personalities. I would like to invite all of you to this seminar/debate, and when I say everybody, I mean everybody, men and women, because when we hold these events relating to the problems of women, we men are usually conspicuous by our absence. We must be aware that the problem of gender equality is not just a problem for women, it is a problem for both women and for society as a whole, and we men must be more involved in the task of resolving it.
Today in Europe, one in every five women claim to have been victims of abuse, one in every five. And unfortunately this proportion is increasing in many countries.
In the rich, democratic, developed and cohesive European Union, poverty is becoming increasingly feminised. There are worrying signs of a feminisation of poverty. Women today still receive, on average, 16% less pay than their male colleagues for the same work.
This point must also be dealt with within the Lisbon Strategy, which does not offer very positive figures in this regard either. For this reason, during this term in office, we have introduced into each parliamentary committee a Member responsible for monitoring gender issues, which cannot be dealt with in an isolated fashion, in a kind of conceptual ghetto, but which must affect all policies horizontally.
This term in office will also be marked by the ratification of the Constitution, which includes, very rightly, gender equality amongst the Union’s objectives and values. But we must go beyond texts and words and be aware that equality will not become a reality until the mindset of men changes radically, overcoming an anthropological heritage that is sometimes deeply ingrained in our customs and consciences, until employers start offering equal salaries, until specific advantages are offered with a view to helping women to carry out their professional activities and to prevent or compensate for the disadvantages they have to face in their professional careers as a result of fulfilling a role that only they can play, human reproduction. We will not resolve Europe’s demographic problems unless we resolve the problems of equality for women.
When the day comes when all the Member States apply the Declaration relating to Article III-116 of the Constitution and adopt the necessary measures to punish criminal acts, because we are talking about criminal violence against women, we will have taken a great step forward.
I would like there to be complete gender parity in this Parliament. But I would like this to come about, not because a rule imposes it, but because the equal distribution of capacities between men and women is reflected in our social and political practices. Neither should we believe that the best yardstick for measuring equality between men and women is the percentage of women members of the parliaments of the different countries. Inequality manifests itself in the cruellest and hardest way in the lowest strata of society, where a combination of dreadful working conditions and family burdens makes life hardest for women.
I would therefore like once again to invite you to take part in the events that are going to be held today in the European Parliament, which is participating in today’s celebration with the greatest of enthusiasm.
The next item is the debate on the oral questions to the Council (B6-0015/2005) and to the Commission (B6-0016/2005) on the follow-up to the Fourth World Conference on Women – Platform for Action (Beijing + 10).
– Mr President, today being International Women’s Day, it is an important opportunity to draw attention to the fact that women around the world are insufficiently involved in decision-making. I am glad that the Commission, too, will now be joining in our debate, as the questions raised will focus on how the evaluation of the platform for action at Beijing ten years ago has developed as our most important foundation for measures in connection with women’s rights around the world. As I speak, the UN is in session in New York, assessing the outcomes of the Platform for Action, and in this the European Union has a very important part to play. As a rapporteur in Beijing, I did of course follow closely what the European Union was doing and the action it was taking; I did so again five years later at ‘Beijing + 5’ in New York, and now, with a delegation from the Committee on Women’s Rights and Gender Equality, I am doing the same with ‘Beijing + 10’.
We see it as an important step, and one on which I congratulate the Luxembourg Presidency, to use good and adroit negotiation as a means of defending women’s rights there. The United States of America has pushed hard for the platform for action to be renegotiated in order to spark renewed controversy and gain renewed influence, particularly in matters affecting twelve critical areas – prime among them being reproductive and sexual rights, which, in practical terms, means abortion. The negotiating skills of the Luxembourg Presidency, among others, made it possible to prevent this, but I find it regrettable that the Commission did not put on much of a show in New York, being represented only by one Commissioner, or, perhaps on one occasion, by Mr Barroso.
The questions that we are putting today to the Commission and the Council in those twelve different areas must serve to evaluate progress and, of course, also to highlight the deficiencies in these areas that have yet to be made good. Here in the EU, we have had one report from each Member State; the Luxembourg Presidency has held a conference to collate them and to undertake an assessment. Progress has certainly been made. Where political participation is concerned, we have been successful in raising consciousness. In some countries, there have been breakthroughs; in your country, Mr President, that being Spain, the government is establishing parity between men and women. In the last elections to the European Parliament, we did not experience the invasion we had dreaded and expected after the ten new Member States sent observers of whom only 14% were women. Here, then, things really have been moving. European countries have performed very well in the Inter-Parliamentary Union’s assessment of participation in governments, even though women’s participation stands at only 10% in France and Italy. For that reason, women, and the Committee on Women’s Rights and Gender Equality, are still calling for quotas, which are necessary if women are to have a share in political decision-making processes.
To that our European anti-discrimination policy has given a great deal of impetus, even though its implementation in the Member States still leaves much to be desired.
Our various actions against violence, such as the Daphne and STOP programmes, have highlighted the need for violence to be curtailed. We have afforded ample consideration to trafficking in women, thereby making it clear that we cannot accept a situation in which up to 500 000 women are smuggled into the European Union in order to be sexually exploited. We find it completely unacceptable that practically one woman in five in Europe should be at least once in her life, the victim of some form of violence.
What we want is a Gender Institute to underpin our work and supply us with statistical data to help combat various forms of discrimination in even more practical and tangible ways. Alongside the integration of women in the labour market, the encouragement of women in time-tested ways, and gender mainstreaming as a framework policy, we want an equal opportunities programme. Something that we certainly want, and on which neither the Commission nor the Council have budged, is a European Year for Combating Violence, which ought to be announced in 2006. Nothing has happened so far; we do not even have practical proposals as to what form the Gender Institute should now take, and so this is where the Commission and the Council still have a great deal of work to do on implementation. Goodwill is not enough on its own; what we need is action. Symbolism is fine on one day – International Women’s Day; we now have 365 of them, full of work to be done.
. – Mr President, ladies and gentlemen, Commissioner, I should like to thank those Members who have just launched this debate on the follow-up to the Beijing Platform for Action and its review ten years on.
As you know, this issue is currently under consideration at the 49th Session of the United Nations Commission on the Status of Women. The Presidency has already delivered a message, a robust one I hope, giving an indication of the Union’s commitment to seeing the Beijing Declaration and Platform for Action implemented properly and in full. However, since the session is still in progress, I am not yet able to report on its results.
Today, the European Union considers equality between women and men to be a fundamental principle and the rights of women and girls to be an inalienable, integral and indivisible part of universal human rights. The ‘Beijing + 10’ review comes at an important time, because it will not only enable the Union to strengthen its programme and its commitment to achieving the objectives of the Beijing Platform for Action, but will also provide an opportunity to identify the areas where progress has been made and those where concerted action needs to be further stepped up.
The report published recently as part of ‘Beijing + 10’ on the progress made within the European Union, which was drafted by the Luxembourg Presidency, sets out clearly the major results achieved by the European Union institutions, as well as the progress made in terms of institutional mechanisms in the Member States.
Nevertheless, in its report, the Presidency also lists the challenges that remain to be addressed, and Mrs Gröner has just cited several relating to the 12 critical areas of concern identified at the Fourth World Conference on Women, which was held in Beijing in 1995. As Members have said, it is important to endeavour to ascertain why obstacles still stand in the way of achieving equality between women and men and to find out how they can be overcome.
Allow me also to refer you to the Commission’s Annual Report on Equal Opportunities for Women and Men in the European Union, which was adopted on 14 February.
Before addressing more directly the issues raised by Members, I should like briefly to set out some of the positive initiatives taken at European Union level to promote gender equality. Our work to promote gender equality has been marked by three significant milestones in the last ten years: firstly, the adoption of the Treaty of Amsterdam, which created new competences relating to the principle of gender equality; secondly, the setting up of a European Employment Strategy, which has made equal opportunities an essential priority; and finally, the mainstreaming of gender-equality issues into different policy areas, in particular the process of social inclusion and the Structural Funds, by means of mechanisms such as annual work programmes or national action plans including targeted actions to promote gender equality.
The European Union’s legislative framework on equal treatment has expanded unremittingly over the years. The latest development was the adoption, in December of last year, of a Council directive extending the principle of equal treatment beyond the field of employment and professional training for the first time and applying it to public goods and services.
Nevertheless, despite the progress made on establishing equality between women and men, there is a discrepancy between equality in law and equality in real life, and there are significant disparities between women and men in many sectors, as the Presidency’s report also shows.
Let us now take a look at the critical areas of concern identified in the Beijing Platform for Action to which you referred in your question. I should like to start with employment.
The good news is that women’s employment rates have increased at a greater rate than men’s over the last ten years, but the bad news is that the difference between the two is still very high, at 17.2 %, and that the wage gap between men and women remains practically the same. This is worrying not only for women but also for the European economy as a whole. If the European Union wishes to achieve the ambitious objectives of the Lisbon strategy, it will have to meet the objective of an employment rate of 60% by 2010. In accordance with the European Employment Strategy, the Member States have put mechanisms in place for meeting this objective as part of their national action plans.
The Barcelona European Council set a target for the provision of childcare services, the purpose of which was to make it easier for women to enter or return to the paid labour market. It is also part of the strategy to reconcile work and family life. Considerable progress has already been made in this respect in many Member States, even though the traditional division of childcare and paid work between women and men persists, and this in spite of the efforts made by certain Member States to implement policies seeking to encourage fathers to take parental leave.
This year’s draft Joint Employment Report, which will be sent to the Spring European Council, also clearly shows that more concerted action is needed to increase women’s participation in the labour market, and in particular to address the pay gaps between women and men.
With a view to responding to these concerns, the ministers responsible for gender equality policy in the 25 Member States undertook, in a declaration adopted on 4 February 2005, to develop strategies to increase the number of women in employment and in quality jobs, to guarantee and protect the rights of women workers and to remove structural, legal and psychological barriers to gender equality at work. The aim is also to promote policies enabling women and men to strike a balance between their professional and private lives, including their family responsibilities.
The joint indicators identified by the European Union for the area, ‘Women and the economy’, that is the sixth critical area of concern in the Beijing Platform for Action, will make it possible to monitor progress. The structural indicators developed as part of the European Employment Strategy will also be extremely useful in this process.
Violence against women: despite the considerable progress made in this area since the initial Daphne programme was launched in 1997, unfortunately further measures urgently need to be taken to prevent violence towards women and children and to combat this phenomenon. We hope that the present Daphne programme, which will be in force until the end of 2008, will remain an essential programming instrument to combat violence. The projects carried out under this programme over the years have made it possible to create many effective networks and to develop good methodologies.
A number of presidencies have tackled this problem, the most recent initiative being the adoption of indicators drafted by the Dutch Presidency on sexual harassment in the workplace. In the aforementioned declaration, the ministers of the European Union responsible for gender equality policy agreed to develop preventative methods to combat gender-based violence and trafficking in human beings and to monitor their implementation. They also decided to intensify actions to prevent and combat all forms of trafficking in women and girls through a comprehensive, multi-disciplinary and coordinated anti-trafficking strategy. This strategy will include measures to address all of the factors that encourage trafficking, by strengthening existing legislation with a view to providing better protection of the rights of women and girls and to prosecuting and punishing the perpetrators through both criminal and civil measures.
As regards your request to make 2006 the European Year against Violence towards Women, I cannot deny that such an initiative could help to raise public awareness of this issue, but, according to my information, the Commission intends to declare 2006 the ‘European Year of Mobility for Workers’. It has also announced that, as part of its drive to promote diversity and non-discrimination, 2007 will be the ‘European Year of Equal Opportunities’ and it would seem that 2010 is to be declared the ‘European Year of the Fight against Exclusion and Poverty’.
You will perhaps be interested to know that the Parliamentary Assembly of the Council of Europe has recommended to the Committee of Ministers that 2006 be declared the ‘European Year against Domestic Violence’ as part of a pan-European campaign run in cooperation with the European Commission and the European Parliament, as well as with national associations and NGOs.
Women and poverty: in the ministerial declaration of 4 February, the Member States also agreed to strengthen efforts to combat social exclusion and to remove obstacles to women’s participation in the labour market, on the basis that a good job is one of the best ways of escaping poverty. Although there are not yet any gender-specific indicators at European Union level for the feminisation of poverty, certain structural indicators, broken down by gender and produced as part of the processes of inclusion and social cohesion, are presented each year to the Spring European Council. It is nevertheless true that a great deal remains to be done and that most of the Member States’ national action plans hardly mention questions of gender equality outside the world of work. The issue of gender-specific indicators could be addressed in the future.
Women and the environment: as regards the measures currently being taken by the European Union to take account of gender in its development cooperation policy, I should like to remind you that last April the European Parliament and the Council adopted a regulation on promoting gender equality in the Community’s policies, strategies and interventions in development cooperation. A financial framework of EUR 9 million has been agreed for the period 2004 to 2006 for the purpose of implementing this regulation. This follows the 1998 regulation, which recognised that actions in support of development have rarely taken proper account of the differences between the situations, roles, opportunities and priorities of men and women, and that correcting the inequalities between men and women and strengthening the role of women are vital to achieving social justice and ensuring that our development work is effective.
May I also stress that the regulation was adopted in the context of the Millennium Development Goals set by the United Nations, the United Nations Convention on the Elimination of all Forms of Discrimination against Women, as well as the Beijing Platform for Action and the outcome document of the special session of the General Assembly entitled, ‘Women 2000: gender equality, development and peace for the twenty-first century’.
During the 49th Session of the United Nations Commission on the Status of Women, the Presidency stated, on behalf of the European Union, that it recognised that gender equality and women’s empowerment were essential for sustainable development and poverty eradication.
Girls: I have already addressed the issue of trafficking, but I should like to add that, in a recent declaration, the European Union ministers responsible for gender equality policy agreed to mainstream a gender perspective into national immigration and asylum policies, regulations and practices, as appropriate in order to promote and protect the rights of all women and girls, including by considering steps to recognise gender-related persecution and violence when assessing grounds for granting refugee status and asylum.
I should also like to stress that in April 2004 the Council adopted a directive seeking to have residence permits issued to third-country nationals who are victims of trafficking in human beings.
Women’s rights are human rights: before the Commission on the Status of Women, the Presidency reaffirmed, on behalf of the Member States, its view that full respect for all human rights and fundamental freedoms is essential to empowering women and girls and to establishing a genuine democracy. This point of view should continue to prevail when the Council negotiates the forthcoming Commission proposal to establish an Agency on Fundamental Rights. I should also add that the European Union’s statement in New York also mentioned the need to eradicate harmful customary or traditional practices, including female genital mutilation, early and forced marriage and crimes committed in the name of honour, which are obstacles to the full enjoyment by women and girls of their human rights and fundamental freedoms.
Women and armed conflicts: the Council has taken note of the European Parliament’s resolution recommending that women should constitute at least 40% of the staff of reconciliation, peace-keeping and conflict-prevention operations. Discussions have indeed been held in the European Union on the importance of having women in peace-keeping forces, and on the need to provide all of those involved with training on the particular problems faced by civilian women in conflict zones. Nevertheless, in the absence of approved indicators and relevant statistical data on women and armed conflicts, I am unfortunately not able to say whether the 40% quota has been respected or not.
In their declaration of 4 February, the European Union ministers agreed to implement and encourage initiatives, policies and programmes following the United Nations Security Council Resolution 1325 concerning women, peace and security, which does not set quotas as such, but does recommend greater female participation. They also decided to act in accordance with the Council of Europe Declaration, Programme of Action and Resolution on democratisation, conflict prevention and peace-building.
During the first week of the work of the Commission on the Status of Women, the European Union outlined its commitment to promoting the role of women in conflict prevention and resolution, peace-building and democratic processes after conflicts, as well as after natural disasters and during reconstruction. The European Union also stressed that it is important to ensure that the needs of women in post-disaster relief and reconstruction situations are properly understood and are addressed in programmes, and that it is also important to ensure that women have equal access to information on disaster reduction by means of formal and non-formal education, including through gender-sensitive early-warning systems.
I should now like to conclude by thanking you for allowing me, on this International Women’s Day, to give voice to the European Union’s determination to achieve gender equality and its commitment to meeting the objectives set out in the Beijing Platform for Action and the follow-up documents from the 55th Session of the General Assembly in 2000, which have lost none of their relevance today. I am convinced that the European Parliament and the Commission will continue to work towards these same objectives and that by also involving civil society and the NGOs as far as possible, we will be able to take other measures to promote equality.
Finally, I could not finish without telling you how pleased I am to see that today the Commission is going to table its proposal on the European Institute for Gender Equality, as it was invited to do by the European Council in June 2004. Such an institute will provide the means and the robust structure necessary to find a response at European level to issues such as the pay gap between men and women, increased access for women to the labour market, their participation in decision-making and the balance between work and family life.
,  Madam Chairman, Mr President, ladies and gentlemen. I am pleased to have this opportunity of discussing with you, on a day we commemorate as International Women’s Day, the implementation of the Beijing Platform and the results that have been achieved. The celebration of this tenth anniversary is also a significant opportunity for the European Union to continue the remaining tasks. First, I would like to thank Mrs Gröner and the Committee on Women’s Rights and Equal Opportunities for this extensive and complex question. Thanks to the support of your committee, we have made, and continue to make, considerable progress in reconfirming the obligations of the Beijing Platform. I am pleased that the United Nations has reached an agreement on a political declaration in this context; it is no coincidence that the European Union has made a significant contribution to this decision.
I would like to thank the Luxembourg Presidency, because this issue has not been easy; it has taken a lot of effort and has required the force of a united Europe. The European Commission played an active role in the coordination of positions for the preparation and continuation of the Beijing Platform for Action within the United Nations. The conference held by the Luxembourg Presidency on 2 and 3 February on the theme of ‘Beijing + 10’ presented a report on the implementation of twelve areas of the Beijing Platform for Action in the European Union, and also highlighted the shortcomings and tasks which need to be resolved. The report is based on indicators on which the Member States agreed.
Your first question concerns two central problems. One is the participation of women in the labour market, and I would like to stress that efforts to eliminate the inequality between men and women are and will remain a fundamental prerequisite in achieving the Lisbon objectives. It is true that the disparities in the salaries and wages of women and men are very great and remain too great. The Commission will strive to ensure that European legal regulations in the field of the equality of remuneration are applied. Within the framework of the European Employment Strategy, it will make recommendations to Member States where the differences are relatively large. It is also necessary to underline the fact that the role of the social partners in this field is important and, in some respects, crucial. One of the European Union’s tasks that still needs to be resolved is the difficult reconciliation of family and working life. Therefore, in its new social agenda, the Commission proposed a communication on future developments in policies concerning the equality of women and men. Reconciliation remains the central issue here.
I would also like to mention the fact that, in this respect, the review of the Working Time Directive will be highly significant. In the programme for the equality of women and men, projects and conferences have been funded within the framework of the Presidency, and we are now analysing the results. It is important to continue presenting initiatives intended to increase awareness in this field. We must also have the necessary data at our fingertips. Therefore the Commission has set up a database on women and men involved in the socio-economic and political decision-making process, which is available on the website of the Directorate-General for Employment.
Ten years after Beijing, women remain, unfortunately, the victims of the dramatic phenomenon of trafficking in women. The Commission is currently preparing a communication on trafficking in human beings, in order to present possibilities for an improvement in EU policy against this crime. The Commission plans to publish this communication by the end of the first half of the year.
I am well acquainted with your proposal of a European Year Against Violence Against Women. The Commission considers the fight against violence against women to be a matter of paramount importance, and has studied the request from the European Parliament that 2006 be declared the European Year against this form of violence. However, the Commission notes that 2004 was the subject of a global campaign by Amnesty International on the same theme, and therefore, while there is no doubt about the significance of the initiative brought up by Parliament, the Commission is reserved as regards the opportunity of proposing this event at a European level as early as 2006 when it took place on a global level in 2004.
It is also important for gender issues to be incorporated into policies related to health. This is happening at European level via the public health programme, out of which projects for the development of strategies and for the appointment of best practice have been financed (for example, in the field of birth control among adolescent girls, family planning, and the prevention of sexually transmitted diseases). Special attention is paid to HIV prevention in relation to mothers and children. Efforts in the field of education should continue to prevent a situation where segregation begins at school and is carried through into the world of work. On several occasions, the European Council and the Commission have highlighted the lesser participation of girls in subjects connected with the natural sciences and in technical subjects. Therefore it is important for the Council for Education to set itself the target of increasing the number of graduates of mathematical, scientific, and technical subjects by 15% by 2010 and of reducing the imbalance between men and women.
The mainstay of the European Union’s policy for audiovisual media is Directive 97/36/EC, Television without Frontiers. Within the framework of the review of this Directive in 2005, the Commission will present a proposal that takes account of the rules related to human dignity, especially rules against discrimination. Another important instrument in the field of the media is the recent proposal of a recommendation concerning the protection of minors and human dignity and the right to reply, with regard to competitiveness in the audiovisual sphere and the European industry of information services. It is important for media operators to assume greater responsibility for excluding discrimination from the content of the work they produce. In our conditions of developmental assistance, we propose a strategy for the equality of women and men as a goal in itself, and we acknowledge the leading role of equality in developmental policies as we seek to reduce poverty and improve government, and in human rights. Modern society, which is based on creativity, on the ability to tap the human potential of all its members, is not capable of holding its ground if it does not make full use of the potential offered by women. I think that this is one of the fundamental reasons for poverty in some parts of the world.
In the summary report on progress made by the Union and its Member States in achieving the millennium development targets, the cooperation between the platform and the millennium targets is taken into consideration. I would like to stress that women’s rights are fundamental human rights; the issue of the equality of men and women in the European Union goes beyond the framework of respecting a fundamental right. It is a special Community policy, a priority, a well-established policy established in treaties and agreements which can draw on a solid base of legal regulations. As you know, the Commission is preparing a proposal for an expansion in the responsibilities of the monitoring centre in Vienna to include the protection of fundamental rights, and although it is too early to express an opinion on the activities of the future agency, this agency will clearly handle the protection of the fundamental rights of both men and women.
Ladies and gentlemen, in the previous speech it was mentioned that today the Commission will discuss the proposal to set up an institute for equal opportunities between men and women, a gender institute, and I am pleased that we have made progress in this issue. I think it will be a step that will reinforce the policies of equal opportunities, that will result in something I hold in high importance – a solid base, and I believe it will give us more room to take action armed with knowledge and free of prejudices. Ladies and gentlemen, thank you.
Mr President, Mrs Jacobs, Commissioner, ladies and gentlemen, this year the international day of 8 March sees the celebration of the tenth anniversary of the World Conference on Women, but do the world’s women today all view the progress announced in Beijing in the same way? Beijing + 10 is a new departure today and I am especially grateful to those of you who helped to table this oral question.
Today my thoughts are with all those women who have devoted their lives to defending the dignity of women by winning fundamental social, economic and political rights. Their commitment was sometimes seen as an act of transgression, a sign of a lack of femininity or even a display of exhibitionism. True equality of human rights, equal pay for equal work, protection for working mothers, fair career advancement and the equality of spouses in family life are matters of urgency. The social presence of women calls into question a society based on efficiency and productivity alone.
Abuses against women must be strongly condemned as a matter of urgency, women and girls defended against all forms of violence that turn them into objects or commodities. In such conditions, before being the responsibility of women, the choice of abortion is the responsibility of the man, with the complicity of the environment in which they live. Being a woman and being a mother should not entail any discrimination or penalisation because the survival of humanity depends on it.
A woman who is able to express her creative genius becomes truly revolutionary because she knows how to resolve conflicts, to make and restore peace. Peace is not only the absence of war; it is a state of justice, a matter of urgency that affects us all, men and women, today. Let us women therefore wish ourselves a happy anniversary!
– Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I was also fortunate enough to be part of Parliament’s delegation to the Fourth World Conference on the Beijing Platform and I should like to congratulate the Luxembourg Presidency on the firm and correct stance that it has taken.
The United Nations Secretary-General gave warning that 201 million women are still without access to contraception and pointed out that one third of deaths during pregnancy and childbirth are caused by a lack of reproductive and sexual health services. Furthermore, new types of discrimination have come to light. When a woman has to choose between breast-feeding her child and keeping her job in management; when a woman has to choose between looking after her sick children and the risk of being sacked; when a woman finds that the people at work are more understanding if she asks to leave early in order to take the car in for a service than in order to pick up her child at the kindergarten; all of this tells you everything about the mentality of those who hold economic power and about the undervaluation of jobs traditionally allocated to women.
I welcome the good intentions expressed here, by both the Council and the Commission, but I should like to see those words translated into action and should like to hear what practical measures the Commission and the Council are going to take to remedy this state of affairs, and I am not talking here about the situation of women in poor countries, of Muslim women, of women in a poor country in Africa or Asia at the mercy of a corrupt despot or of fanatical terrorists, where people do not live but die slowly, as we have seen – and already mentioned in this debate – with the situation of women in Turkey, with whom I should like to express my solidarity. These are the issues at stake.
. Mr President, the United Nations declaration adopted in New York two days ago is an important victory for all women. It has reaffirmed the Beijing Platform for Action and women’s reproductive rights. That is something I warmly welcome. Nevertheless, it is not the only important issue today.
A large number of women suffer violence at the hands of the men with whom they have or have had a relationship. It is said that considerable progress has been made, but in fact there has been no progress, because we have not yet realised the full extent of the problem. In terms of figures, we are talking about at least one-fifth of all women in the EU, with some studies currently putting the true figure as high as one-third. This is an epidemic in our society.
As rapporteur on this matter, I am finalising a report in which I urge all Member States to carry out accurate studies on prevalence. We need correct figures on a Europe-wide scale. I will also propose a ‘name and fame’ list of the countries, regions and cities dealing with this issue in the right way. It is clear, for example, that Spain is one country doing much to change this sad state of affairs, and I take this opportunity to say
Finally, I want to highlight the most extreme form of violence against women. On our continent, women and girls are being sold like cattle. We all know about this. It is the most devastating of human rights crises, currently affecting hundreds of thousands of women in Europe alone, and it is happening right now as we commemorate International Women’s Day. It is modern slavery. Where there is demand, there will be supply. Consequently, from now on I will end all my speeches in this House with a phrase borrowed from a famous Roman politician: –‘I therefore maintain that prostitution must be abolished’.
.  Mr President, the Beijing Platform for Action was a milestone, and the Commission’s past policies often a beacon, in terms of policy on women’s issues. I hope that will continue to be the case, and that the equal opportunities policy for women will not come to a standstill. Today, Commissioner Špidla, I have been very disappointed by what you have said; you had a lot to say about what had happened in the past, but I heard little about what you want to do in the future.
We have waited a long time for this Gender Institute, yet you had not one word to say about the topic of gender budgeting. I heard nothing from you about how we are meant to do away with the wage gap, which really is a cause for concern to us, not to mention the day for the elimination of violence against women. The President-in-Office of the Council said it would be next year; you said that Amnesty International had already held one. If so, so what? We heard nothing about it. I hope that a policy of equal opportunities will not be something just for today, but for 365 days in the year. I would have liked to hear more about the prospects for one; what is the Commission thinking of doing now? What I heard was actually no more than empty phrases.
As Mrs Carlshamre said a minute or two ago, the EU, too, is the scene of genital mutilations, honour killings and forced marriages. I call on its Member States and on the Commission to do real work to coordinate action against these things, for what I believe we have to do today is to send out a message.
Mr President, over the years, the subordination of women, which we know exists in all areas of society, has been emphasised and debated on this day in particular. Each year, we have pinned great hope on all the words being translated into practical action. Certainly, progress has been made, but the basic patriarchal power system still exists.
It would certainly have made it easier to follow up the Fourth World Conference on Women if the President of the Commission had appointed a Commissioner for Gender Equality. The significance and scope of equality issues in all political areas required a Commissioner for Equality concentrating exclusively on equality issues. In spite of the fact that, unfortunately, there is at present no Commissioner responsible for equality issues, I would call upon the Commission in future to prioritise the work in pursuit of gender equality to the same degree as the work involving the internal market, goods, services, industry etc.
Part of the evidence of women’s subordination is male violence against women. The World Bank has estimated that violence against women is as frequent a cause of death as cancer. It is the cause of more ill health than malaria and road accidents combined. Most of us condemn such violence, but we must also get to grips with those values that facilitate the violence. We must tackle the culture that says that women must be accessible to men and that men are entitled to control women’s lives and bodies; the culture that identifies women’s bodies as goods that can be bought and sold. These assumptions underlie the everyday experience of many women and girls in Europe today. The names for that experience are traffickingand prostitution, but it can also be called sexual slavery. That it is able to continue to exist is due to an unholy alliance between financial profit and a sexist and racist world view. On behalf of women in the Member States, I also regret the neo-liberal economic policy, with its deregulation and privatisation, which makes women’s situation still more difficult where both job opportunities and access to childcare and care of the elderly are concerned.
It is high time that the Platform for Action from Beijing were converted into practical policy. On the day that we have achieved these objectives, we shall hopefully be living in a society that does not need special women’s days. Then, every day will belong to women, men and children.
.   Mr President, it is hard to know what to say about women’s issues within the one minute of speaking time available to me in this debate. As a woman and a doctor, however, I should like to protest most strongly in this House against the tendency to treat women as objects, to subject women to aggressive masculinisation and to use the phrase ‘reproductive health’ to refer to motherhood. This is clearly a phrase that should be used in relation to animals, not people.
A woman’s dignity and mystery are revealed through her role as a mother, which need not be understood in a strictly physical sense. Emotionally healthy women who have not been corrupted are full of warmth. They are by nature emotionally sensitive, they care about other people and they are prepared to make sacrifices. Their vocation includes the home, the family, marriage, children and work, but it does not include a power struggle with men. I would especially call on feminist organisations to respect women’s dignity and femininity, which is an expression of their spiritual wealth.
Mr President, ladies and gentlemen, what we should really be doing today is paying tribute to women and expressing our respect for them, as this is what women deserve for their efforts as mothers, wives, active members of society and active politicians.
Now is not the time, however, to make use of the phrase ‘reproductive health’, which amounts to nothing more than thinly-disguised support for abortion. We are well acquainted nowadays with the consequences of abortion. As well as the consequences it quite clearly holds for physical health, which can include infertility, abortion also has psychological consequences, which doctors have named post-abortion syndrome. It is simply not the case that the Beijing Conference introduced pro-abortion provisions into international law. This is entirely untrue.
The Union for Europe of the Nations Group will vote against this resolution because of its use of the phrase ‘reproductive health’, and it will make every effort to ensure that this phrase is deleted, as it is inappropriate and insults the dignity of women.
Thank you very much, Mr President. Mr President, 8 March is an internationally recognised holiday, International Women’s Day. However, we regard this day above all as an occasion to appreciate the work of women for society. We appreciate women as mothers in families on Mothering Sunday. Sometimes, I do have the feeling that we serve simply as a reminder of certain terrible acts, such as, for example, the current violence toward women in Turkey, when violations of women’s rights have not been taken seriously even immediately around us. Physical violence in the family is the consequence of the inadequate work of institutions that fail to enforce the legal rights of women. Let us see, then, how we enforce political rights and social rights. Many governments, even the governments of the Member States of the European Union, and, unfortunately, I must say, even my government, have no women on them at all. How, then, should we see the role of women in public institutions from a European point of view? Thank you.
On the occasion of International Women’s Day, I would like warmly to greet those here, and at the same time to draw your attention to another day, not yet well-known, which is to occur on 8 April every year, and which this year falls exactly one month from now, International Roma Day. The UN’s 4th World Conference on Women in 1995 in Beijing first highlighted the issue of discrimination by race and sex. Contrary to the challenge issued in Beijing, discrimination has not been examined more deeply or in more detail either at an international or a domestic level. Because of this very little is also said about ethnic discrimination not affecting women and men equally. The Roma woman suffers greater prejudice when she is discriminated against not just on ethnic grounds but on sex grounds also. The Roma woman faces numerous social barriers within the European context. At the same time, within narrower communities the barriers of sexual discrimination hold her back. The Roma woman, as a member of the Roma community, is in most cases pushed to the margins of society where she must face material insecurity, social exclusion, negative discrimination, the anti-Gypsy atmosphere around her and her family, and in some cases even physical danger on a daily basis.
Discrimination on an ethnic basis in health is banned by several European laws. Yet despite this, Roma women endure numerous incidents which contradict these principles. Separate Gypsy rooms, forced sterilisation, verbal abuse and lower standards of service are all current problems. Roma women live on the crossroads of sexual and ethnic prejudice, but it is not possible to reduce their problems to merely cultural or ethnic dimensions. They struggle with the same problems as non-Roma women who are often equally excluded and impoverished, and have worse employment opportunities than men, lower rates of pay, and consistently experience shortcomings in child-care services such as nursery care, kindergarten or schooling.
In my opinion, one of the most important elements in our struggle for equality of opportunities for women is that we recognise, accept, increase awareness and cure the multiple discriminations burdening women who live in minorities, including Roma women.
Mr President, ladies and gentlemen, it is now ten years since the United Nations Beijing Conference, whose platform established the rights of women. In Beijing, it was said that women’s rights are human rights. There can certainly be no turning back from that position, despite the fact that the world’s more conservative countries have been attempting to do so for some years now. This was the case, in particular, with the United States last week during the proceedings of the UN Commission on women’s rights. The attempt was foiled, largely thanks to the European delegation, and in particular to the intelligent and vital work of the Luxembourg Minister, Mrs Jacob, who led our delegation and to whom I should like to express heartfelt thanks.
There can certainly be no turning back from Beijing, but a mere statement of intent is not enough; we need to speed up the process of implementing the platform. One of the topics covered is that of political power, still predominantly in male hands. Women still represent only 15 percent of the world’s parliamentarians, and only 15 countries out of approximately 200 have achieved a level defined as the ‘critical mass of 30%’. When the presence of women in the institutions reaches critical mass, there is more likelihood that women’s points of view and experiences will be taken into consideration, that priority will be given to the issues important to women and that action will become possible.
Of the 15 countries to which I referred earlier, eight are in Europe – in other words, less than one third of the 25 States making up the European Union. We need determination, commitment and action if these eight countries are to increase to 25 – and this is what we are requesting from the Commission and Council. Above all, we need people to be convinced that an increase in the parliamentary representation of women is beneficial to both men and women. Spain, with its government consisting of equal numbers of women and men, is the example to be followed. Spain, with its socialist Prime Minister Zapatero, has proved that democracy with equality can be achieved.
Mr President, ladies and gentlemen, the last conference, which was held in Beijing in 1995, clearly identified a number of factors in female poverty and recognised the gender-specific dimension in the way governments deal with poverty.
The chain of events that lead to poverty is always the same: unemployment, sickness, humiliation and then social exclusion. It is a vicious circle where women are more vulnerable than men. Indeed, they are constantly in a situation of inequality relative to men, in all areas of society.
The number of women living below the poverty line has risen by 50% since the 1970s, while that of men has grown by 30%. What is behind what sociologists call the feminisation of poverty? No one can deny that poverty is fertile ground for prostitution. Moreover, the AIDS virus spreads more quickly in environments where women are kept in a state of sexual slavery.
Europe cannot be indifferent to all that. It must continue to play a shrewd and uncompromising role in ensuring that all the underlying causes of poverty are dealt with and that the most degrading of its consequences, the trafficking of women for profit in a parallel market which reduces them to nothing more than a commodity, is eliminated.
Mr President, the status of women in society is not just a matter of whether society is just and agreeable. Improving the status of women is one of the most effective ways of developing society as a whole and making it more stable. Moreover, the position of women in the developing countries is connected with our security. The Central Intelligence Agency in the United States made a study of countries torn apart by genocide and violence, and discovered that a high child mortality rate is the clearest indicator that a society is caught up in a spiral of internal violence. A high child mortality rate is of course the connection with the status of women.
It has also been found that terrorist groups, which we now fear so much, recruit members from areas where there are a lot of unemployed young men with no good prospects for the future. These young, unemployed groups form in countries with high birth rates. The birth rate, on the other hand, goes down when the social position of women improves, when they receive an education and information on birth control, and when they have their own means of earning a livelihood. With regard to development cooperation policy it therefore has to be understood that improving the status of women is one of the most effective ways of promoting development in general; not only that, but it can help to promote stability and prevent new hotbeds of conflict from springing up.
– Mr President, women continue to be the main victims of discrimination, unemployment, violence, poverty and social exclusion and are barred from holding key positions in decision-making bodies and political authorities. Against this backdrop, the fact that we celebrate International Women’s Day, 8 March, a day on which we fight for women’s human rights, an integral, inalienable and indivisible part of universal human rights, continues to irk many politicians and governments. Such was the case in Turkey, when police acted with violence against a women’s demonstration – all the more appalling given that this is a country seeking membership of the EU.
It is unacceptable that unemployment continues to rise in Member States as a result of increasingly neoliberal policies, that insecure work is spreading in the name of flexible work and competitiveness, that there continues to be salary discrimination, that the trafficking of human beings and prostitution persist and that violence is a day-to-day reality for millions of women in the EU and appropriate measures are not being taken to remedy this state of affairs. It is also unacceptable that health and sexual and reproductive rights, guaranteed by the Beijing Platform for Action, continue to be undermined in countries such as Portugal, where women accused of backstreet abortions have been subjected to humiliation in court cases and threatened with up to three years’ imprisonment, due to the continued existence of an unjust and iniquitous law that is tantamount to an attack on the dignity of women. This debate will hopefully contribute towards fresh progress in the fight for women’s rights, which is pursued in a spirit of solidarity.
It is true that, in historical terms, not much time has passed since the first country legislated on women’s equal right to vote, which according to the history books was New Zealand in 1893, and within Europe Finland in 1906. From a historical perspective it is not long either since universities first opened to women. On the other hand, if anyone looks impartially at the proposed introduction to the text of the resolution, they can verify that while mountains of paper have been consumed, and earnest bodies have filled weeks and months formulating dozens of documents, in practice little progress has been made.
Today’s proposed text could be a cry of despair, for times have speeded up tremendously and unfortunately there is a cynical attitude around that we do not need to change the world because it is good for at least half of society the way it is. The principle of equal work for equal pay, which in 1975 became a part of European law, is a good example of how a statute can be in force for 30 years, but life still goes its own way, and today again we can establish that the differences between women’s and men’s pay have not diminished. Indeed, in several countries this difference rather shows a tendency to increase, what the legal experts call a difference between the andstates of affairs.
However, there is also a much more disturbing form of tolerating this situation, violence committed against women. It is true that in Europe rarely happen, but they do happen. In the countries of Central-Eastern Europe a woman dies every week as a victim of violence within the family. We cannot always be effective against such practices and customs, which have no place among human dignity or laws. Recent events in Istanbul show that institutionalised violence against women is part of life today, right on the doorstep of the European Union. From the resolution what emerges is that we should solve what can be solved and talk about what cannot yet be solved.
Mr President, last Friday in New York we agreed on a declaration on the ten-year review of the Platform for Action agreed in Beijing ten years ago. The EU delegation — both governments and civil society — gave strong messages of commitment to further progress. Thanks to the great cooperation with Mrs Jacobs, the Minister, there has been some progress over this period. However, poverty still has a female face and violence against women is pervasive: one in four women in the world is subject to violence, a significant number of them in their own homes.
I also take this opportunity to condemn yesterday's horrific events in Turkey. I condemn the violence used by the police against women involved in peaceful demonstration.
I am also disappointed with the negotiations last week in New York. As a result of intense international pressure, the US Administration reluctantly accepted the internationally backed declaration because it contained the word 'abortion'. We in Europe have an honest and meaningful debate about those issues. European socialist women are ready to fight with all their energy against this conservative backlash in the US. This is the right time for action. Let us use the New York meeting to inject new energy and commitment at EU and national level: legislation, evaluation and accountability.
In its declaration, the Luxembourg Government advocated the reinforcement of its institutional mechanisms and the integration of gender into all its actions and policies. Today, European socialist women have launched a pledge card with five priorities, the most important of which is more and better jobs for women. We cannot hope to achieve our economic and social objectives set in Lisbon without more women in work. This is not about women fighting for women, but about a common battle, fighting for a better EU for women.
Mr President, in my speech I will focus just on equality and equal pay in the EU countries. Unfortunately, the European Union has barely made any progress in matters of equal pay. I cannot think of any single case in recent years in which there has been any genuine success in promoting gender equality in matters of equal pay.
The representative of the Council spoke just now and said that the ministers responsible for equality in the EU countries are committed to the development of strategies to promote women’s employment and skills. It is as if we women had no skills. Perhaps we do not have the skill to catch up in the equal pay stakes, and that is where our skills should be developed.
President-in-Office of the Council, Commissioner, now is the time to take action to prevent us from losing our credibility completely and to enable us to fulfil the promises that have been given to women, children and men. In ten years the EU could set itself the objective of achieving equal pay for women and men once and for all.
Finally, I would like to say that equality is not something to reflect on just one day a year. International Women’s Day should not be a day on which women are humiliated by being eulogised.
Mr President, this year, too, 8 March, which is International Women’s Day, gives us the opportunity to draw attention to the situation of women, which continues to be unjust and unworthy of them. Women continue to be disadvantaged and discriminated against in every area of life. We are still far from achieving equality of opportunity in such areas as education and careers. Women are often denied higher education. The lack of childcare opportunities often makes it impossible for women to reconcile work and family life. Even though the work they involve is demanding, typical women’s jobs are badly paid. Women are continually on the receiving end of violence and victims of sexual assaults, often committed by those close to them.
There has recently been a renewed rise in the number of reports of honour killings and stonings. A State of the World Population Report study published by the UN indicates that around 5 000 girls and women, in at least fourteen countries – Pakistan and Turkey among them – are murdered in the name of honour, although the number of such killings that go unreported is much higher. In areas hit by crisis and war, in refugee camps and everywhere where public order has broken down, conditions are often catastrophic. Around the world, 150 million women and girls suffer genital mutilation; it is estimated that at least 24 000 of them live in Germany alone. In South Africa, a woman is shot dead by her partner or ex-partner every six hours. I protest against the violence meted out by the police to the women who demonstrated in Istanbul at the weekend. We all have to do much more for women’s rights. I call on the governments to implement women’s rights and make them a reality once and for all. There is an urgent need for women’s quality of life to be improved. Women must be accorded the same rights as men. There must be no violence against them!
– Mr President, ladies and gentlemen, the issues we are debating today are not new, nor are they being heard for the first time. The European Parliament is rich in debates and resolutions referring to the participation of women in economic and public life and to particular problems and discrimination which they face in their lives. However, it is particularly important that we are debating them again today, 8 March, on International Women's Day because, in this way, we all – men and women – have a greater realisation that these problems are centuries old and cut across the ages and remain unresolved and topical. They also have a global character, in that they relate to every society in every country.
This year, 8 March also coincides with the tenth anniversary of the Beijing conference and the adoption of the platform on a strategy to combat these problems. It is a good opportunity, therefore, to review and evaluate the work which has been done and its results.
As European men and women, we have a heightened awareness of this global endeavour, because our historical experience convinces us that combating women's problems and achieving real equality are necessary prerequisites to growth, the quality of democracy and peace.
What I would like to emphasise today is that we need to remain faithful to the global nature of this platform, by which I mean to the monitoring of the twelve crucial sectors which interact: efforts on employment, education, health, combating violence and participation in political life are directly connected. At the same time, however, we also need to monitor developments taking place around us and to adjust our policies to the new reality circumstances – social, demographic and technological – because only thus shall we be able to express women's real aspirations and make our policies effective.
Mr President, there can be no doubt that, since the approval of the Beijing Platform for Action, there has been considerable progress with regard to women's rights, laws have been changed, equality policies have been created and feminist discourse is increasingly being assimilated by society. But it is also the case, unfortunately, that the reality in many fields is still a long way from matching what is laid down in our laws and what we have stated in our declarations.
Furthermore, ladies and gentlemen, as we have seen in recent days in New York, if we had not been careful, the progress we have worked so hard to make could have been reversed through the negative influence of ultra-conservative forces and religious fundamentalism, particularly with regard to human rights and the sexual and reproductive rights of women.
Fortunately, the final declaration of Beijing + 10 reaffirms the Beijing Platform for Action in full. This achievement has undoubtedly also been a success for those people who have negotiated on behalf of the European Union, and I would like to take this opportunity to acknowledge the good work of the Luxembourg Presidency.
Simply ensuring that we do not move backwards is no great achievement, however. It is urgent that we make much faster progress in the direction we have set. We have the tools; all we need is political will and the European Union must lead this progress.
Commissioner, Minister, our framework strategy on equality between men and women and the associated programme ends this year. I would like to insist that, without a new framework strategy, it will be much more difficult for us to move forward. We must also urge our Member States to adopt new measures in the fields that fall within their competence. In this regard, I would like to mention today in particular the 53 measures approved last Friday by my country’s – Spain’s - Socialist government, aimed at promoting equality between men and women.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, let me, on this World Women’s Day, take up the issue of violence against women, which, everywhere, is on the increase. The rise in the incidence of crimes against women, particularly the trafficking of them and forced prostitution, has risen so much in recent years. Let me say, while I am on this subject, how profoundly shocked I am by recent events in Turkey, with women being brutally beaten up for demonstrating peacefully to draw attention to their concerns.
Let us turn from Turkey to Germany. A young Turkish woman in Berlin, who had left her husband, was executed by her brothers on the open street with a shot to the head. Her brothers seek to justify this brutal murder by reference to their family’s honour. This honour killing was the sixth in four months in Germany. Where is the outrage against these murders? Why is society not more up in arms about them?
Violence against women goes on everywhere, even in families. It is estimated that one woman in five is the victim of violence at least once in her life. Such a state of affairs is intolerable. Violence against women must at last find its way onto the political agenda, and not just on World Women’s Day. Women who have been mistreated must not be shamed out of going public and drawing attention to their situation. It is because they are victims, and have not committed any crime, that I am in favour of 2006 being declared the Year against Violence against Women, which is what the joint resolution on World Women’s Day calls for.
Mr President, Commissioner, ladies and gentlemen, 10 years after the Beijing conference, reality continues to be implacable for millions of women in the European Union.
Unemployment is three percentage points higher for women than for men; 33% of women are forced to work part time compared with 6% of men. Pay differentials vary from 6 to 30% for the same work. One woman in five in the EU is a victim of domestic violence, which is a serious human rights violation and one that must now be brought into the public domain. The recorded number of prostitutes has increased 10 fold in 20 years and 90% of them suffer violence at the hands of their pimps and their clients.
Commissioner, it would seem to be a matter of urgent necessity to set in motion aggressive policies to provide information on rights and to enforce existing laws in the Member States as well as to implement an effective policy of controls and penalties, because it is not enough to set ambitious targets and then see nothing change over 10, 20 or 30 years. It is not enough – and this applies to us here – to salve our consciences one day a year and then despise women the rest of the time.
The enlarged, reunified Europe, the land of freedom, the land of human rights, has the duty to comply with its future Constitution.
Mr President, we are marking this day, 8 March, this year with the continuing follow-up to the Beijing Platform, following the meeting in New York. But we feel positive and also ambitious and, therefore, we in the Group of the European People’s Party (Christian Democrats) and European Democrats want actions to deal with the problem of inequality of opportunities for women, in work, for example.
We want a European Union that supports women effectively, that encourages the Member States to make working hours more flexible and to provide equal pay for equal work, we want parental leave to be enjoyed according to the choice of the parents, we want measures such as the current assistance Spain gives for children to be extended and become the general rule, and we want to promote the construction of nurseries, with deductions for companies, and greater benefits to be received by companies that act responsibly from the point of view of families.
We are distressed and appalled by violence against women, prostitution, trafficking in women and people-trafficking in general. We believe it to be morally unacceptable and socially shameful.
The rights of women are human rights. We are in favour of the development of States and we recognise the progress being made. We believe that such regrettable scenes as those in Istanbul in recent days should be condemned.
The woman is the basis of the family and any affront to women is a direct affront to the family, the basis of our society.
Mr President, I wish to congratulate all women today on International Women’s Day by sending them greetings from Sweden’s Social Democrats who, in 2001, became a feminist party.
I hope that, during my time here in the European Parliament, I shall also see Parliament become feminist, whereupon there will be a requirement for every other Member of this House to be a woman, for male violence against women to be higher on the agenda and for its no longer to be possible for men to buy women for money through the agency of prostitution; in other words, there will be a law prohibiting the purchase of sex in EU countries, as there is in Sweden. Full employment and cooperation on a national basis will be required, together with developed child care and care for the elderly. Paid parental insurance is necessary if women are to be able to work and fathers of small children are to be able to share responsibility for family and home. Gender equality demands unity of purpose on the part of women and men.
Mr President, it is ten years since I was in Beijing representing the Irish Government as a Minister of State and I am happy to be here today to reaffirm the Beijing Declaration and Platform for Action. Yes, gender equality is one of the major values the EU stands for and it would be very helpful, in selling the new Constitutional Treaty, if we stressed that it is reinforced in the Treaty.
Huge differences also exist between the theory, or the rhetoric, and practice on the ground in relation to women's equality, the and situations. We must ensure, however, that we bring men, particularly young men, into this debate. Their role models might have dominated women and not understood the concept of equality and so might not have been of the type we want our sons to become today. We are talking equality and not dominance here. They might have been brought up in religious fundamentalism and other cultures, where there was serious oppression of women and physical and sexual violence against women.
This is about choice. Since we have been able to control our fertility, women can now choose to have one child, no children or ten children. This is all about ensuring that women have the freedom to choose. That is what the debate must be about. But we must structure society so that, if women wish to become mothers, they can actually do that and bring up their children without economic pressures that drive them out of the house when the baby is six weeks old.
We must structure society and family life today in such a way that it allows women to have a second child. The pressures on young women today in my country, for all its economic success, are such that they cannot afford a second child. They cannot afford not to work; they need the two salaries to pay the mortgage. They cannot afford childcare or care for elderly parents.
The traditional roles of women in childcare and care for the elderly are all part of this wider debate and it is not possible to do justice to the subject in two minutes. Mothers cannot be fathers and fathers cannot be mothers. Ideally our children should have both. That will not always be possible, but let us have a broader and balanced debate and restore choice for women. Then they can be properly liberated.
Mr President, today is about applying Beijing + 10 to the European Union, of which Turkey is not yet, however, a member. As rapporteur for women’s rights in Turkey, I can say that, on paper, the situation of women’s rights is comparable to that of the European Member States, although practice leaves a great deal to be desired. Violence perpetrated against women, and the relative lack of participation by them in the labour market, in education and in politics, are still major areas of concern in which change is possible only if women acquire the right to be able to speak out and to demonstrate. The sixth of March in Istanbul, when a demonstration to mark women’s day was broken up brutally, illustrated how important it is still to have 8 March as International Women’s Day. If Turkey wants to be a modern democracy and to join the EU, it should prove that it can handle protests as an adult democracy. The European Union has an important role to play in this too, in that it must show that it will give the situation of women’s rights a prominent place on the negotiating agenda, closely monitor progress, and take immediate action in the event of violations.
Exceptionally, I am not addressing you, Mr President, but the women who are listening to us. If European policy is moving further and further away from the citizen, that is not true for women’s rights. Women are here and are placing hopes in us that we cannot disappoint.
Today I am proud of the European Union and proud of its opposition to the United States’ amendment, when it tried to restrict the right to abortion at the UN last week. My thoughts go particularly to Simone Veil, who was president of this Parliament and who gave France a law allowing the voluntary termination of pregnancy. Thank you, Madam, for your courage because you had a lot of mud thrown at you. Today there are people who march through the streets shouting about your law: ‘Thirty years is enough’. For all the women who have known the distress of an unwanted pregnancy I say: 30 years is too little, because abortion is becoming taboo again! Thank you, Madam.
All of us women together, whatever our political parties and convictions, will continue your battle to drive back fundamentalism. And I will say to Mr Libicki, who was worried about post-abortion depression, that he should look at post-natal depression. That is the advice of a woman and a psychologist!
Although as President I consider your comments wholly pertinent, I will hand over to Mrs Batzeli, who is the last person scheduled to speak.
– Mr President, the European Union, living in the constellation of the Lisbon strategy, has set high objectives for increasing the employment rate among women and improving their position in society, a policy which must be implemented directly. However, what comes first for the European Union is also to help third countries – developing countries – reach a level which will allow women to be treated with dignity. Development aid and development cooperation must be evaluated and based on issues such as:
First, safeguarding women's rights as the core of human rights in a country.
Secondly, promoting special economic and social incentives for integration into the job market, effective dissuasive actions so that women's lives are not downgraded, wiping out violence, as occurred in Turkey over the last few days, and the participation of women with quotas in political parties and central and local government.
The intention to provide justice, an extended education, culture and equality are everyday acts, not just the subject of International Women's Day.
I would like to begin by thanking all those who have spoken this morning and also the Chairman and members of the Committee on Women’s Rights and Gender Equality who were present in New York for their efforts and their support for the Presidency. I would also like to thank the Commission for its support.
As I have already exceeded my allotted time a little while ago, I will be very brief. So far as equal pay is concerned, we need more good examples that we can exchange. We also need indicators to measure both progress and lost ground.
Poverty and social inclusion must remain one of the pillars of the Lisbon strategy in the same way as equality between men and women. I am in complete agreement with the European Parliament’s very committed fight against violence against women and children and, of course, the fight against human trafficking.
I think we have an obligation to keep both men and boys better informed and educated if we want the differences between men and women to be respected. In my opinion, we will only really be able to respect human rights if we agree to consider and respect each other just as we are.
,  Thank you for the debate, I think it was very profound. The fundamental fact remains that the European Union considers equal opportunities between men and women, and equality between men and women, to be one of the key political values that it upholds. We have made considerable headway in this field, but we cannot afford to stop now. The legislative base is relatively solid. This does not mean it cannot be developed further, but the key problem can actually be found in insufficient implementation. This is a matter we must focus on. It is quite clear that at one end of the scale of disparity between the pay of men and women, there are countries where this gap is 6%, while at the other end of the scale there are countries where the difference is 27%. These are absolutely unwarranted disparities, and it is up to us to make the corresponding effort to combat this situation.
It is absolutely clear that special issues are violence against women and trafficking in human beings. The group of Commissioners for human rights considers this issue to be one of its most fundamental tasks, and I expect that we will be able to make progress in this respect. It is a palpable matter, a challenge for us, and there is no time to lose.
Several times in the discussion the brutal intervention by the police against demonstrators in Istanbul, Turkey, has been mentioned. The European Commission responded immediately; it rejected the use of undue coercion, and I noted with a certain satisfaction (although we must reserve judgment at this point in time) that the Turkish side decided to launch an investigation into this action. I believe that this is an important illustration of how influential the European Union is, and that it is an important example of a case where our efforts have helped the position of women in a context broader than the confines of Europe.
There can be no doubting the fact that mainstreaming remains a key issue, and it must be applied thoroughly; it is also clearly correct to continue a policy of developing the concept of gender budgeting, which, while still in its infancy, has already made gratifying advances in certain countries.
Ladies and gentlemen, the role of women in the success of the European project in general, and for the success of the Lisbon Strategy in particular, is indispensable. I have clearly spoken about the fact that a society which does not make full use of the potential of all its members is unable to hold its ground in the face of global competition, so let us go back to my opening words, that is, the issue of equality is a profound matter and we must strive for this equality even if we were not to derive any secondary, perhaps economic, benefit from it. The establishment of a new institution will ensure transparency and will also provide professional answers to a whole number of questions which have been asked but which have not yet been adequately resolved. It will also evaluate and assess the techniques and procedures we have chosen that have often resulted in a certain progress but which have not provided a complete climax.
The situation of women on the labour market has been debated. There is no doubt that the proportion of women actively involved in the labour market has increased during the monitoring of the Lisbon Strategy. On the other hand, it is also evident that the total proportion is insufficient for us to achieve the Lisbon objectives.
Ladies and gentlemen, equality between men and women is a concept; it is a political concept, a concept of values. It is a concept which has been observed for decades; International Women’s Day did not start ten years ago, it did not start today. It is part of the conscious efforts by people to achieve a certain value that we consider to be profound and self-evident. These efforts must not end, we can never be satisfied with the progress we have made, because as the world changes the problems will change, and we will be faced with new challenges. One of them is the demographic ageing of society, another is the balance between family life and working life, yet another, mentioned by several others here, is a deeper understanding on the part of our men within the framework of ordinary social customs. We have a long way to go.
There has also been a debate on a European Day Against Violence Against Women. Again, I stress that violence against any human being is repulsive and it is the obligation of the European project and the European Union to seek out effective ways of preventing such violence. Violence against women is violence which truly exists on an enormous scale in our society, and we cannot remain indifferent; we must use all means available to us.
One issue in the debate was whether it was more effective to declare a European Year Against Violence in 2006, considering that 2004 was a global year against violence, or to declare it at a time which is still open to discussion and which would ensure it carried greater weight and greater conclusiveness. This is the question; the point is not violence as such, because, as I have said, this is one of the key agendas which has been adopted by the current Commission and which it believes to be important, and which, I hope, we can fulfil as we strive to make progress.
Ladies and gentlemen, I would like to return to 8 March once more. This day highlights the decades of efforts which, in the face of difficulty, have resulted in progress at least in some areas of the world, in fact I am sure that in all areas of the world, but by different means. It is a symbol of the efforts we are now making and which we will experience in the future, because it is a symbol of the effort to achieve an ideal, and an ideal is always very difficult to achieve. We can but do our best to come closer to the ideal, and this Commission has five years to take action, which must be quantifiable. Ladies and gentlemen, thank you.
Thank you, Commissioner.
In accordance with Rule 108 of the Rules of Procedure, I have received six proposals for resolutions(1) in conclusion of this debate.
The debate is closed.
The vote will take place on Thursday.
The next item is the report (A6-0035/2005) by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the social situation in the European Union.
. – Mr President, the time has come to pay closer attention to the social impact of the reduction in economic growth of more than 50% in the last three years and to the enlargement of the EU. The social situation, as we know, is deteriorating, and worrying signs are already coming to light, notably the fact that 20 million people are unemployed and around 70 million people are subsisting below the poverty line, and these problems particularly affect women, the elderly and children.
Unemployment, which averages around 9% - although that figure rises to 10% among women and more than 18% among young people – is particularly rife in Poland, where the unemployment rate is pushing 19%, with Slovakia, Lithuania and Spain not far behind. In other countries, however, such as Portugal, there are regions in which the unemployment rate is very high due to growing de-industrialisation, to the relocation of multinationals and to the privatisation of public sectors and services. At the same time, existing employment is increasingly insecure and women are the main victims of that insecurity. On average in the EU, only one in three permanent full-time jobs is held by a woman, and it is women who continue to suffer from direct and indirect wage discrimination, with wage differences ranging from 16% to 30% on average, and even higher in some countries.
It is clear from these figures that the strategies for creating more quality jobs accompanied by workers’ rights are falling short of what is required, because, in the name of competitiveness, emphasis has been placed on the neoliberal doctrine, on the European Central Bank, on the irrational implementation of the criteria for nominal convergence of the Stability and Growth Pact, on accelerating liberalisations and privatisations and on the flexibility and deregulation of work.
It is therefore essential that we scrap the Stability Pact and replace it with a genuine development and employment pact that gives priority to creating more quality jobs accompanied by workers’ rights, a pact that commits us to a root and branch revision of the Lisbon Strategy, thereby eliminating the liberalisation and deregulation of work and placing all of the emphasis on jobs with rights and social inclusion. In order to achieve the 70% employment target set in Lisbon, 22 million more jobs will have to be created. Otherwise, instead of progressing towards economic, social and territorial cohesion, inequality will deepen, be it inequality between countries or inequality between different sections of the population. At the moment, indeed, the average per capita income in various Member States is below 51% of the Community average, whereas in 10 countries the figure is over 100% of the EU average.
Furthermore, 20% of the population with the highest income was almost five times better off than the 20% with the lowest income, although this indicator varied from 3% in Denmark to 6.5% in Portugal and the situation has worsened in recent years. Such inequality must not be allowed to continue, when 15% of the EU population is at risk of poverty, a figure that in some countries rises to 20% or more, as in Portugal, Greece and Ireland. Welfare and social security benefits are vital to reduce the risk of poverty. Without social transfers, including pensions and other forms of support, the risk of poverty would affect, on average, 30% of the population in Finland, 37% in Portugal, 40% in France and the United Kingdom and 42% in Italy.
With the rise in unemployment in recent years and benefit cuts in some Member States, poverty and social exclusion are now in reality probably even more widespread than these statistics suggest. This points to the need to place emphasis on social inclusion within the Community’s various policies, especially monetary policy and internal market policy, with a view to defending the concept of high-quality public services. The Commission must therefore withdraw its proposal for a directive on the completion of the internal market in services and must not push through new regulations on the organisation of working time. Measures must be put in place aimed at restricting company mergers and multinational relocations, at supporting productive sectors and micro, small and medium-sized enterprises, at combating existing discrimination, at promoting equality and participatory democracy and at reducing working hours without loss of earnings, in order to facilitate the creation of more jobs, to reconcile work with family life and to provide lifelong training and education. The new social policy agenda must not be a mere collection of words and statements without practical content.
I therefore hope that there will be a debate in this House on these issues. I should like to thank those people who helped me to draw up this report, which will hopefully be adopted without the amendments contained in certain proposals tabled by members of the Group of the European People’s Party (Christian Democrats) and European Democrats and by the liberals. This is because what we need is more jobs and greater social inclusion, so that, when the EU speaks about economic and social cohesion, it will not simply be uttering words but will actually be taking steps towards greater well-being for all.
,  Ladies and gentlemen, I would like to start by thanking the rapporteur, Mrs Figueiredo, and the members of the Committee on Employment and Social Affairs for this report on the social situation in the European Union. During the debates with Members of the European Parliament in the preparation of the new social agenda, which was adopted by the Commission on 9 February, I emphasised the significance of your bill. I am using my participation in today’s session to remind us that the preparation of this standpoint, including the debate held by the Committee on Employment and Social Affairs with representatives of social partners and civil society, has helped create a new social agenda.
Parliament’s position offers a cohesive overview of the set of problems in this field, of which there are many. Unemployment, uncertainty, poverty, inequality, discrimination. These are genuine, specific problems which cause grave suffering to our citizens. They have the legitimate expectation that the European Union will tackle these problems and help to find appropriate solutions. In addition to this, there are issues such as the impacts of globalisation, economic restructuring, demographic upheaval, and greater diversity in the European Union as a result of the latest wave of enlargement.
The European Parliament asks that the Commission draw up and publish studies and indicators focusing on all these main tasks and their mutual effects. I would like to point out that the Commission regularly publishes analyses and statistics in its political documents, and especially in regular reports, covering issues such as the social situation in Europe, employment in Europe, and industrial relations in Europe. These are documents which always arouse keen interest among journalists and entities involved in social issues. I can confirm that I fully intend to continue this approach. These reports provide a very good cohesive overview of social problems, offer a summary of statistics, and present detailed analyses concentrating on specific themes such as the protection of health, the quality of work, restructuring, discrimination and equality.
.   Many thanks, Mr President, Commissioner. The Group of the European People’s Party (Christian Democrats) and European Democrats has an extremely negative opinion of the report we are debating today. We believe that from the outset this report relied too heavily on an ideological approach to social problems in the European Union. At the same time, it ignores a number of key practical aspects relating to the real social situation in the European Union and the real problems we face.
It would perhaps be best if I focus just on two issues to which I should like to draw the attention of the House. Firstly, I come from a post-Communist country that for over 50 years enjoyed ‘blessings’ such as a planned economy, the abolition of private property rights and restrictions on competition. I can therefore state quite categorically that the rapporteur has failed to make any allowance in her assessments for the significant influence of Communist regimes on the social situation in the new Member States. Our past experiences lead us to believe that the European Union should not place excessive restrictions on the freedom to pursue economic activities. The critical assessments in the report are used as a basis to put forward proposals to increase the administrative burden on entrepreneurs, as well as to widen the tax base and create new employment pacts, yet new pacts and new legislative solutions are not what we need. Any debate we hold on unemployment should also focus on employers, as the only effective way to create new jobs is to make it possible for them to pursue their activities. This would then solve the problem of unemployment in an extremely practical manner. We will not create new jobs by imposing additional administrative burdens on entrepreneurs, raising taxes and placing restrictions on competition.
The Group of the European People’s Party (Christian Democrats) and European Democrats has therefore tabled a great many amendments. We would stress that in order for the group to vote in favour of the report, the very least that would be necessary would be for all the amendments to be adopted.
Mr President, Commissioner, ladies and gentlemen, on this women’s day the long debate we have just had on the situation of women would not be out of place in this debate on the social situation in Europe, because the questions are very much related and women are often the first victims of a much more general situation.
The social situation in the European Union in 2004, which we are looking at today and which is the subject of the report we have before us, is alarming. Mass unemployment, social inequalities, instability and insecurity have grown over the last 20 years. Although social development and the fight against poverty are the common objectives of the Member States, we are obliged to note that the laws of the market are today working against the interests of individuals and that more than 70 million European citizens are today at great risk of poverty and insecurity.
The question we have to answer is a simple one: are we going to promote social equality and development equality, or are we going to allow free competition to make the social situation in Europe even worse? We must answer that question by adopting a social agenda that takes concrete measures to deal with the problem. I do not have the time to go into details, but I would like to suggest at least two priorities: we must move towards an upward harmonisation of social situations and not use directives to introduce social dumping; we need a sharing of wealth that allows solidarity, not competition between poor regions and rich ones.
. Mr President, Commissioner, the ALDE Group would like to thank Mrs Figueiredo for all the work she did to produce such a comprehensive report and, in particular, for her willingness to compromise in committee. There is a great deal that we can support in the resolution, especially concerning lifelong learning, SMEs, corporate social responsibility, disadvantaged regions and the fight against discrimination.
However, we have some serious concerns, more specifically with regard to paragraph 1, paragraph 5, indent 5, and recital E. Meeting these concerns is crucial to our decision on the final vote. We have two difficulties with paragraph 1. Firstly, we appreciate the need for adjustments to be made to financial and economic policies over time, but the use of ‘revision’ implies a fundamental departure from them, as Mrs Figueiredo effectively acknowledges in her speech.
Secondly, the paragraph is too diffuse. We prefer the emphasis that our own amendment places on how the Lisbon Strategy should address deficiencies in the current social situation. In the other two cases, our concern is not with the whole content of the indent or recital involved, but with infelicitous phrases found there. Those are covered by appropriate amendments or requests for split votes. This is true for various other improvements that we would prefer to see made to the text.
Finally, on recital M, there have been some translation problems. We would specify that this must be understood as asking only for Member States to consider introducing the concept of a minimum income as the basis of social protection when they do not currently have such a system. It is not an attempt to move toward some kind of Europe-wide minimum wage.
.  Mr President, Mrs Figueiredo deserves a great deal of congratulation for putting together a very large number of arguments and writing a densely-packed report. After listening to the constant talk about competition, economic growth, the free movement of capital, services and goods and so on, it does one good to see Europe, of whose being the ‘Christian West’ we hear so much, setting limits to neo-capitalism and focusing attention on our fellow-creatures, our environment and those who will come after us. We cannot be indifferent to the fact that, in a Europe that is generally rich, one person in seven faces the threat of poverty. We cannot keep on increasing working times – expressed in weeks or over a lifetime – when we know that some 20 million people, most of them women, are out of work in the EU. There should be more solidarity expressed in the way we share out work and wages.
We surely cannot look away when conglomerates, often having received subsidies for their businesses, simply move them to where they can make the greatest profits and where they find the most propitious conditions in terms of wages, taxes, social security contributions, mandatory environmental requirements, controls and so on. Businesses also bear social responsibilities. Social peace is dependent upon justice. Solidarity is the best network for combating poverty and counteracting social exclusion. Social security contributions are often akin to a handout, a humiliation for the recipients, particularly when they are in need through no fault of their own. I hope that a broad majority in the House will support this report and that the Council and the Commission will take up as many as possible of the issues it raises, for we cannot sit idly by while the few rich people in Europe get even richer and the number of poor people rises. What is needed is a push in a different direction, and the one this report will give will be a big one, and in the right direction.
I would also like to thank Commissioner Špidla for his understanding of social policy issues and for his commitment.
.  My group wholeheartedly endorses this report. In the European Union at present, 68 million people are living in poverty and excluded from society, a state into which the unemployed, lone parents, and migrants are at particularly high risk of falling. It is therefore not surprising that children from such households are at particularly high risk of falling into poverty as well. In Germany alone, which is considered a rich country by EU standards, the number of children living in poverty is said by Unicef to have risen to 1.5 million.
There are three key factors that determine the proportion of poor children in rich countries: social policy, social trends and the way in which the labour market develops. So it is that falling wages for the bottom 10% of the income scale has reduced family incomes in Germany by 23%. Let me then, again call for this report to be adopted, and for the Council meeting in March to devote all its energies to the social situation in Europe.
Mr President, the social situation is dependent on employment. There is a certain difference in outlook between Mrs Figueiredo's report and the Barroso Commission. The report, if adopted, would lead to further initiatives and pressure to press on with the Lisbon agenda.
The Commission seems to be heading the other way, towards a freer structure. Recently it proposed that 80% of resources be managed in a decentralised way. If competencies were indeed to be restored to the nation state, the UK Independence Party might be persuaded to support the Commission.
This is because the UK was drawn into what was then the EC on the promise that it was not leading to a federal state, but that it was simply about trade. If only that were so. One thing is certain: the UK has half the average unemployment rate of the EU as a whole. Along with Sweden and Denmark we have the lowest levels of unemployment. Governments do not produce that. They simply make the conditions right for employment to flourish.
The single most important factor is the common currency. Sweden, Denmark and the UK have not adopted the single currency, so they are not saddled with a single interest rate. Even in the UK there is a disparity of economies. The Bank of England cannot set an interest rate suitable for the whole country. How then can the European Central Bank set a common interest rate suitable for a Europe with widely varying economies arising from such great geographical diversity and widely differing ways of life?
Along with my colleagues, I shall vote against this report.
Mr President, I too would like to thank Mrs Figueiredo for her work on this report. I agree with the general content and can support it.
When we speak about a social Europe, the most important aspect of that is our responsibility to those who are most vulnerable within our society. In particular we must protect those suffering from handicap, from disability, from a lack of advantage. The European Union has proven in the past that it can be a force for good by creating equality and providing greater social protection and standing for those most in need.
However, this is not, nor should it be, a one-size-fits-all policy. There is no one single method that has been proven to work in any one area. It is a combination of what is best from each of the ideologies, each of the methods, to achieve the greatest success. So I would caution people against restricting the amount of investment that private industry and business put into creating new jobs, new employment opportunities.
I would also call on Members to ensure that they do not unnecessarily harness negative taxation policies that restrict the room for movement of governments and, most importantly of all, to ensure that we invest in the future of our people through education and life-long learning.
Mr President, I should like to thank Mrs Figueiredo for her report, which is both extremely interesting and much-needed. As a Pole, I should also like to thank her for the thorough consideration given in the report to the situation in the new Member States. The motion for a resolution raises a number of important issues, but the problem I should like to highlight is that of poverty. This is discussed towards the end of the report, but data on the new Member States is lacking.
It should be noted that those who lose their jobs in Poland are not entitled to long-term unemployment benefits, no matter how low, and that the lowest rate of welfare benefits is around EUR 60 per person per month. I propose that a minimum welfare benefit be introduced for EU citizens, which could for example be equivalent to half the highest rate of benefits paid in an EU Member State. Even if this only amounted to EUR 250 per month, it would provide our citizens with a basic feeling of security, and encourage them to lead a more active life. I thank you.
– Mr President, Commissioner, ladies and gentlemen, the report before us on the social situation in Europe is a glaring distortion of reality. I therefore feel it is an unbalanced report. The text focuses on all of the negative aspects, which we acknowledge still exist, such as social exclusion, unemployment and the existence of pockets of poverty, yet chooses to ignore all of the aspects highlighted by the Commission. In those areas in which the Commission highlights positive aspects, progress has been made in the social situation in Europe.
I shall now cite five omissions that I consider very serious; firstly, the report leaves out the fact that during the past decade progress has been made on employment, output growth and cohesion in most of the 25 Member States; secondly, it deliberately ignores the fact that, according to the Commission, the social problems in eight of the ten new Member States are mainly due to the totalitarian regimes that were previously in power; thirdly, there is not a single word on the opportunities available to the new Member States following accession to the EU; fourthly, the report disregards all of the complexity arising from the phenomenon of globalisation; and fifthly the report emphasises an outlook – an erroneous one in our view – that economic dynamism is the enemy of social development. We take the opposite view, namely that economic dynamism, price stability and cost reduction are not enemies but allies of the development of the European social model.
To sum up, the report before us offers a highly simplistic view of European social reality, with smatterings of a certain demagogy. Symptomatic of the ideological influence pervading the report, moreover, is the fact that nowhere does it mention the proven superiority of the social market economy over planned economic models.
Mr President, ladies and gentlemen, I want to take this opportunity to underline the importance of the European social model, which is under threat from the Working Hours Directive or the Directive on Services, while the problems of poverty, social exclusion and quality of life are even more acute today in a Europe of 25.
A European Union of 25 Member States obviously shows greater economic and social disparities than when there were only 15. That is why it is even more important now than it was then to promote real social cohesion on our continent.
To defend a European social model that would bear witness to a Europe of excellence is not to defend the . On the contrary, we must take advantage of enlargement to reaffirm social and employment policies that can characterise the European Union and also serve as an example to other regions of the world.
What would greater competitiveness mean without a just social policy? What would greater growth mean if it did not benefit the largest number? The answer is obvious: everyone knows that policies that encourage social cohesion are determining factors in economic dynamism. On the forthcoming 22 and 23 March, the Heads of Government will be taking a crucial decision for the future of Europe when they adopt a strategy that will set the economic development agenda for five years.
They cannot be unaware that a winning economic perspective must include high social standards, because these are also essential to a Europe of nations.
Mr President, the Figueiredo report relates to a matter of supreme importance, namely the social situation in the European Union.
I should like to highlight four issues. Firstly, paragraph 18 refers to solidarity with the new Member States. I believe the concept of solidarity should appear in the opening lines of the report, as it is one of the fundamental concepts upon which the European Union is based. Secondly, paragraph 22 refers to the European social model, and I believe that this should also have been given greater weight. It is not enough to preserve and consolidate this model. It should also be adapted to the needs of today and the anticipated needs of tomorrow. Thirdly, the report notes, and rightly so, that too little attention has been paid to social aspects in the Lisbon strategy. Finally, paragraph 4 states that social and integration policies are central to citizens’ rights and also to economic development, which is entirely correct.
Mr President, Commissioner, ladies and gentlemen, social cohesion can be said to have been successfully achieved when there is no section of society left to be simply written off. This applies in particular to older workers, particularly to the women among them. No longer must it be tolerated that, as has happened in Germany, the head of the state employment service can get away with calling for jobcentres to stop providing services for older workers in East Germany. No longer must it be tolerated that thousands of unemployed people aged over 55 are simply, and officially, kicked out of society and their experiences of life and work consigned to the rubbish dump.
Any successful economy must build on the knowledge, and particularly the experience, of older people, and is in fact dependent on them if we are not to fall into the demographic trap. It so happens that, although this was the line endorsed by the Commission in its communication at the beginning of this year, now, at the time of the mid-term review of Lisbon, nothing more is being said about real support for older workers.
Mr President, ladies and gentlemen, the European social model has not developed out of nowhere nor is it the result of pure chance, but is, in fact, based on our economic history. This model was made possible by a social and market economy whose economic basis was productivity and efficiency, and therefore a successful system of small and medium-sized enterprises, which we must strive to re-invigorate.
The tragedy of unemployment will not be overcome with demagogy or with hollow and politically correct rhetoric in support of the world’s poor and underprivileged.
If we have imported people unable to play a role in our economic development because they lack the necessary skills, then we have committed a serious political error and should admit it. Otherwise, the excessive presence of immigrants in Europe, with no prospect of finding work, will provoke a war among the deprived population and will fuel racism, created by those who supported this type of immigration.
We should reflect before talking about immigrants’ rights to work while ignoring our own unemployed.
Mr President, I will begin by saying that, in innumerable areas, the report contains congenial positions, and there is no doubt that it is incredibly well intentioned. However, the problem with it, of course, is that it completely skates over what are the real problems in the European economy, and I am puzzled that no questions at all are asked as to why things are really going so badly. Why does the United States have, on average, a 40.5% higher gross national product per inhabitant than we have in even the richest part of the EU - 15?
The answer is very clear. The European economy is moving too slowly because we engage too little in research and development. We do not work for very many years of our lives. Only 63% of all people of working age are in the labour market. We do not work for very many hours per week and do so using antiquated technology. It is no good sharing out poverty, as this report proposes we do. The thing is, to increase growth so that there is enough for distribution to everyone.
Try looking at the figures for my own country, Denmark, and you will see that it has succeeded both in implementing a socially aware policy and in creating growth.
Mr President, ladies and gentlemen, I support Mrs Figueiredo’s report, but feel there is a contradiction to which attention must be drawn.
In recital L, after referring to the worrying situation of unemployment within the Union, the claim is made that immigration is needed in order to tackle the direct implications for the current labour market.
I fundamentally disagree. What we need, in my view, is more stability and fewer stop-gap measures, more certainty and continuity of employment and less public support for major companies, particularly multinationals, which benefit from incentives and tax breaks from the European Union and its Member States, often repaying this by relocating and committing fraud which adversely affects savers.
In point five following Recital M, a reference is very properly made to participatory democracy. In this context, we should be continuing to pursue the goal of direct participation in the life of companies, as already stated in the never-applied article 46 of the Italian Constitution – borrowed, moreover, from the Labour Charter of the Italian Social Republic – which recognises the right of workers to collaborate in the management of companies, in the manner and within the limits established by law.
This is an example of a legal expedient which, had it been incorporated in the European Constitution and thereafter implemented, would have enhanced the acceptability of a document which is instead an intrusive instrument for the coercion of the destiny of the European population – or which, at the very least, would have enhanced its social value.
Mr President, ladies and gentlemen. We are discussing a report on the social situation in the European Union; this report states that the social situation is not good. However, the report fails to name the actual causes of failure. The true reasons for the slump in economic growth and employment are the restrictions in the freedom to engage in business, the rising cost of labour, mushrooming regulation, bureaucracy, increasing redistribution and the influence of the state. The cause of the problem is that personal initiative, responsibility, and effort are kept separate from social and economic appraisal. Redistribution breaks the bond between success and affluence. The more we redistribute in favour of those who, through their own fault, are unsuccessful, the more unsuccessful people we will have. If we continue to confuse equal opportunities with egalitarianism and mediocrity, the more mediocre people we will have.
The correct and only genuine way to improve the social situation is through economic growth. Only a wealthy society can afford to spend more on social programmes. We need to cut taxes, clamp down on regulation, and defend the freedom to engage in business. The rights of employees must be balanced with the rights of employers; education must be connected with success. The rights of diverse groups of citizens must not be allowed to overshadow universal rights, the rights of us all; support for one group must not result in restrictions for another.
I have found none of these solutions or proposals in the report; in fact, the opposite is true. The report, as drafted, does not benefit the European Parliament, the European Union, its Member States, or their citizens. And therefore I call on you, ladies and gentlemen, to vote against the proposed report. Thank you.
Ladies and gentlemen, a much-frequented theme in the new Member States is the reform of the pension system. In most of these countries, the main pillar continues to be a single pay-as-you-go scheme. I believe that this system, once the necessary modifications have been made, the retirement age has been extended, and contributions have been raised, is the only system capable of guaranteeing a decent pension for future pensioners. At the same time, this would make it possible to respect the relevant conventions of the International Labour Organization that most of the new countries have ratified.
The conservative parties in most of these countries are mooting a reduction in the pensions guaranteed by the state to a level under the limit guaranteed by the conventions, and the setting-up of another pillar based on mandatory insurance. In my opinion, this solution is risky and offers no guarantee of a sufficient income in old age, because the legislation required to make this pillar work is very patchy. What is more, the administrative costs of private institutions are several times higher than the costs reported by state-controlled institutions. If employees are to pay mandatory contributions to private insurance in addition to contributions to a state pension, then I think a better solution would be to increase the contribution to guarantee the first pillar.
Mr President, ladies and gentlemen, there is no doubt that contending with unemployment, which is a cause of social exclusion and poverty, is one of the most important tasks for the European Union’s social policy. If you look, though, at the unemployment figures not only in Germany, but also in my own country of Austria, it would appear that these efforts have already proved fruitless, for the point has to be made that, at the same time as jobs have migrated from them to low-wage countries, illegal immigration has created a new underclass at home. When, for example, as we see from the German visa scandal, hundreds of thousands, if not millions, of Ukrainians enter the EU in the guise of tourists in order to provide cheap labour, this means in real terms that jobs in the EU Member States are being wiped out.
The war on unemployment must therefore also be a war on illegal immigrants and on illegal migrant labour. It is self-evident that dubious organisations or firms must be prevented from bringing cheap labour into the EU under cover of the freedom to provide services.
Mr President, I would like to begin by expressing my generally negative view of the report presented by Mrs Figueiredo, since its content runs counter to the economic and social policy advocated by the Group of the European People’s Party (Christian Democrats) and European Democrats.
Though it is true that the text has been improved in the Committee on Employment and Social Affairs, it is also the case that it retains a tone which is clearly in favour of interventionism, and all the factors that mean economic and social development in the European Union, such as private initiative, the market or competition policy, are forgotten and relegated to second place. In short, this report defends policies and formulas that have traditionally been advocated by the European left. Our first amendment, therefore, is intended to highlight the important role of private initiative in the Union’s development.
With regard to paragraph 1, as other rapporteurs have mentioned, I believe that its wording is particularly inappropriate. A reading of it would suggest that the European Union’s unemployment problems are due to the Stability Pact, the Lisbon Strategy, the internal market or competition policy.
It is precisely these factors, I believe, that need to be strengthened if we want to ensure that the Union grows, creates employment and enjoys greater social cohesion. And this is the case, for example, in my country, Spain, as has been demonstrated, where over recent years, an economic policy based on the balance of public accounts, tax reductions and the implementation of liberalising reforms in key sectors has led to the creation of five million jobs. As the High-Level Group chaired by Wim Kok has recognised, the problem stems from the lack of commitment on the part of some Member States to the reforms necessary for implementing strategies, rather than the strategy itself.
Finally, our only intention with the rest of the amendments is for this Parliament to reflect the concern at the problems faced by young people in terms of accessing the labour market, as well as the need to remove the fiscal and administrative barriers faced by European entrepreneurs.
Mr President, the rise in unemployment in the EU, which has now reached nearly 20 million, affects in particular women, people with disabilities and workers who, being over the age of 50, are discriminated against as being too old. The constantly decreasing number of people in work has resulted in drastic cutbacks in social security systems. Any pro-active policy for the social market economy must have a particular concern for society’s outsiders, for young people without adequate education, for people who are poorly integrated into society. Mr Silva Peneda is absolutely right; this draft report is permeated by an ideological bias. Even over 100 amendments have done little to improve it.
We have in any case got shot of the demand for mergers and relocations to be made conditional upon the retention of jobs. Such an idea would occur only to a central authority with the right to give or withhold permission, and is fatally reminiscent of the state control that characterised the socialism that is now defunct. What we favour is the involvement of the social partners and European social dialogue. I would like to see the report ‘The state of corporate social responsibility’ made compulsory reading for managers.
Our Commissioner Špidla is on the receiving end of Mrs Figueiredo continuing assertions to the effect that the Lisbon strategy gives too little weight to the social dimension. Welfare is every bit as significant as stable prices, reduced costs and smaller budget deficits. What we need is growth that achieves a balance between economic considerations and the need for job creation, thus making successful social integration possible. She is still calling for the financial perspective and the Structural Funds to be topped up. Where, though, is the money supposed to come from? My proposal for burdens to be shared out fairly between the Member States, thus guaranteeing planning and funding, was of course rejected. Far from being a mish-mash of every kind of desirable thing, a new social policy agenda should concentrate on practically achievable actions, primarily investments in education, training and lifelong learning, with a marked rise in employment and a consequent reduction in unemployment, which is the basic cause of social exclusion.
Mr President, this is not a legislative report, and might therefore be regarded as unimportant. However, I agree with Mr Kułakowski that it is an important report, for two reasons.
The first reason is the subject matter itself: the fact that growth across the EU has halved in the past three years, and that unemployment now affects 20 million people, constitutes not just an economic disaster but also a gigantic social disaster. As so often when unemployment rises, the hardest hit are the vulnerable: young people trying to enter the employment market for the first time; young mothers trying to re-enter it; older people trying to stay in it. Those are some of the groups who suffer most, as was so eloquently pointed out by my colleague Mr Crowley and emphasised by his constituents in the visitors’ gallery. This subject calls for debate, but above all it calls for action.
The second reason this issue is so important is the difference in views over the action required. Some political parties want to drive real change, whereas others are determined to block it. The rapporteur believes that we need more, rather than less, of the failed policies of the past: that more public sector jobs are one answer; that harmonised labour regulations are another; that more targets are another; that more legislation can produce more jobs; that the Services Directive should be dropped when it should be embraced; that the European social model should be preserved when it should be reformed. The former would be a recipe for more unemployment and greater social injustice.
The question now is whether, as in committee, the Socialists and Communists will vote as one to keep the old, failed agenda intact. On our side, we believe that it should not be voted through without fundamental amendment. We will vote to deliver the Lisbon Agenda, which means voting against the report as it stands.
– Mr President, the European Union's objectives, according to the European Constitution, are to achieve full employment and social progress, combat social exclusion and discrimination and promote social justice and protection.
Just how far away we are from these objectives is illustrated by the information set out in the Commission report: twenty million European citizens are unemployed and seventy million are on the verge of poverty. Violence against women and inequality between men and women have not disappeared.
For the rest, we are celebrating Women's Day today. What are we actually doing to wipe out violence against women and the family, when the results of research under the Daphne I programme have yet to be applied? When there are such social deficits, we cannot in fact talk about social protection and justice.
Unfortunately, the Lisbon strategy has proven so far to be inadequate in drastically tackling the deficits in the social sector in the Union. The Charter of Fundamental Rights of the European Union places man at the heart of its action. The Council and the Commission talk about progress and increasing averages in the various social sectors. However, the minimum levels of civil and social rights of each citizen defined in the charter are evaluated not by averages, but by personal criteria. Sustainable development and social justice make sense not only when the general indicator of the economy and of human prosperity increases, but when social cohesion also progresses. Consequently, the main objective of the Union should not only be how to improve the life of the majority of citizens, it should basically be how to make the bad life of any minority into a good life at least.
The time has come for radical decisions and effective action. The responsibility lies with the Commission and each Member State of the European Union. The roadmap of the Lisbon strategy should be adjusted to the new circumstances. The objective is a dignified life for every European citizen, for every European citizen without exception.
,  I would like to make a brief intervention in this debate. The problems that have been formulated are clearly problems which are discussed in texts and documents presented by the European Commission. These are texts in which we seek solutions to the problems that genuinely exist in Europe. I am sure that the reformulated Lisbon Agenda, connected with the social agenda, contains solutions which are capable of leading us forward. It is abundantly clear that Europe needs to grow, just as it is absolutely self-evident that Europe needs social responsibility, and it is quite clear that there are indivisible links between these two elements and therefore neither of them should be taken out of context.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A6-0045/2005) by Mr Sánchez Presedo, on behalf of the Committee on International Trade, on the proposal for a Council regulation applying a scheme of generalised tariff preferences. I am giving the floor straight away to Mr Mandelson on behalf of the Commission.
. Mr President, thank you for inviting me to address Parliament on the subject of the generalised system of preferences and its reform.
The GSP is a key instrument to put trade at the service of development by helping stimulate developing country exports to the European Union. The current system will be improved in four principal ways. First, the GSP will be simplified. Second, the product coverage will be expanded. Third, the benefits will be focused on those developing countries that are most in need. Fourth, additional GSP benefits – GSP+ – will be available for the first time to those countries that encourage sustainable development.
The new GSP scheme is simpler to comprehend. It comes in only three forms: the general arrangement; everything but arms for less-developed countries, which remains unchanged; and a new special arrangement to promote sustainable development and good governance. The graduation process will be clearer, simpler and fairer. Graduation – the exclusion of competitive products from GSP benefits – will not be applied annually any more, but over the three-and-a-half year period of the regulation. This will bring greater stability and much more predictability. The new GSP scheme is a clear example of an integrated approach to trade policy and sustainable development and I am sure will be welcomed by Members here for that reason. The new incentive for sustainable development and governance will support our commitment to core human and labour rights and environmental protection in the framework of our existing trade policy.
The reformed GSP will be a more effective tool to foster export diversification and economic growth for countries most in need: for example, vulnerable countries like Honduras; poorly diversified economies like Georgia; small islands like Sri Lanka; and landlocked countries like Mongolia. My aim is to get this simpler, better scheme into force more rapidly.
Following the tsunami, the Commission has been keen to act quickly to provide relief for the countries affected in the Indian Ocean. The new GSP will provide better access for some of the countries worst affected by the tsunami, and we want to accelerate its entry into force on 1 April. The countries that bore the brunt of the tsunami disaster will benefit most from the new scheme. Sri Lanka will receive duty-free access to the EU for almost all its exports, including vital textile and clothing exports. India, Indonesia and Thailand will benefit from reduced duties and wider product coverage, especially on crucial seafood exports.
In parallel, the Commission is working on simplifying and, where appropriate, relaxing the rules of origin in order to make GSP preferences provide the poorest with more benefit. The Commission will complete the revision of the GSP rules of origin as soon as possible.
Let me turn to the amendments proposed by Parliament(1). Overall, I wish to thank the rapporteur, Mr Sánchez Presedo, and the Committee on International Trade, for the excellent work done in a tight timeframe. I welcome the fact that the conclusions in the report adopted by that committee on 22 February are broadly supportive of the Commission proposal. More specifically, the committee has highlighted the need for an evaluation of the functioning and impact of the current GSP scheme. The Commission is currently working on an impact assessment of the GSP on beneficiary countries during the five-year period from 1999 to 2003 and we should deliver a final report to Parliament by the end of the summer. Furthermore, I am also ready to report to the European Parliament annually on the impact assessment of the new GSP.
Let me turn to some detailed points. The Commission is ready to accept Amendment 47, tabled by the Committee on International Trade, according to which ‘the Commission shall, in close cooperation with Member States, monitor the imports of [some sensitive tuna] products’.
However, I am not persuaded by the committee’s proposal to lower the graduation threshold for textiles and clothing products. This would exclude India from the GSP for those products. India is one of the countries that bore the brunt of the Indian Ocean tsunami disaster and where 300 million people still live on a dollar a day or less. The time and circumstances are not right to make this change, as it would adversely affect India. In this context, therefore, a decision such as this does not seem justified. Member States are divided on the issue: some wish to decrease this threshold, others support a higher one. The Commission proposal for a 12.5% threshold is a fair compromise between these two positions.
Then there are proposals that affect the eligibility of specific countries. The committee proposes a specific clause for El Salvador. This would imply granting GSP+ to a country that has not ratified a maximum of two ILO Conventions due to constitutional constraints, but undertakes to ratify and implement them as quickly as possible.
I think you will agree that any ad hoc clause which downgrades two ILO Conventions runs counter to the EU policy of promoting core labour standards. On 4 March this year the Council adopted its conclusions on the social dimension of globalisation, which ‘recall its commitment to promote core labour standards and note the importance of the revision of the GSP in this context’. Furthermore, up to now, El Salvador has not shown any movement towards the ratification and implementation of the two missing ILO Conventions – on freedom of association and the right to collective bargaining.
The committee also recommends a revised definition of the GSP+ vulnerability criterion, which would make Pakistan eligible. Let me remind Members of this House of some of the history of this. In the wake of 9/11 we decided to grant the benefits of the GSP drug regime to Pakistan. Following the WTO panel launched by India against the GSP drug regime, additional tariff preferences can only be granted to countries facing specific trade, financial, or development needs. Accordingly, the selection of GSP+ beneficiaries is to be based on clear, transparent and non-discriminatory criteria. Any specific clause for Pakistan would represent a discrimination. It would therefore make us vulnerable to challenge and I do not want to risk triggering another WTO case against the new GSP scheme that would not only affect Pakistan, but every other developing country that was a beneficiary of GSP+.
We should also bear in mind that Pakistan is one of the largest GSP beneficiaries, whereas GSP+ is targeted at the most vulnerable countries, in particular the smallest ones which represent less than 1% of GSP-covered trade flows. But I would like to stress that Pakistan will not be disadvantaged. It will enjoy favourable treatment in the new scheme, as it will benefit from reduced duties for all its exports to the EU market.
In conclusion, I believe that the new GSP scheme opens good market access opportunities for developing countries. It is simpler, it is more predictable and covers a broader range of products. By ensuring its WTO compatibility, it will provide legal security to our trading partners and on that basis I commend it to this House.
. Mr President, ladies and gentlemen, the European Union has been the pioneer in the establishment of the generalised system of preferences (GSP).
Since 1971, following the Recommendation of the United Nations Conference on Trade and Development, non-reciprocal preferential treatment has been granted to developing countries, currently benefiting 177 countries, 50 of which are amongst the least-developed countries.
The European Union imports more products covered by the GSP than all the other developed countries put together and three times more than the second largest importer.
The first GSP regulation of the 21st Century must re-affirm the European Union’s leading role in promoting sustainable development and trade in the world. The Declaration of the Fourth Ministerial Conference of the World Trade Organisation, held in Doha in 2001, recognised that international trade could play a more important role in the promotion of economic development and the reduction of poverty.
The new regulation is the first to be adopted by the European Union of 25. It provides access to a market larger than the 450 million people who live in it, which may become even larger with the incorporation of two new Member States. It is necessary because of the need to review the special drugs system, taking on board the requirements of the World Trade Organisation’s ruling of April 2004, which must come into effect on 1 July of this year.
The rapporteur takes a positive view of the Council’s consultation of Parliament within a procedure in which codecision is not yet applied. He believes that the new initiative should have been preceded by a study on the impact of the system on the beneficiary countries and more time for hearing experts, specialist organisations, beneficiary countries and representatives of civil society. That would have allowed the report of the Committee on Development to be linked with those of other parliamentary committees.
The report proposes that the review of the system in the future should be better organised and more participatory and that Parliament’s role should be enhanced, without changing the balance of powers, although it improves good European governance.
We support Commissioner Mandelson’s initiative to present a revised proposal to bring the application of the Regulation forward to 1 April so that the countries affected by the tsunami can benefit from it as soon as possible. Even though its method for producing a provisional list for application of GSP + seems appropriate, the truth is that it only includes six countries and leaves out the majority of those that were benefiting from its preferences, and their exclusion is not compensated for by the increase of more than 200 products in the general GSP. For reasons of legal certainty, good administration and legitimate confidence, it appears appropriate to guarantee that the countries not included on the list can continue temporarily to enjoy the advantages they had been receiving, until the end of the present year.
I would like to stress that compliance with the requirements for benefiting from the new incentive must conform to the requirements of the rule of law and the case of El Salvador will demonstrate this.
An end to violence and the pacification of El Salvador have been encouraged and supported through the granting of a preferential system by the Union. Though the current El Salvador Constitution, which has promoted a delicate balance of agreement, does not conform immediately and entirely to the new requirements, though it does fulfil its fundamental objectives, this should not prevent us from seeking formulae such as the one proposed in the report on compliance by equivalence. An excessively restrictive definition of the vulnerability requirement for accessing the special incentive arrangement must also be avoided.
The report proposes the provision of technical assistance, in order to create the institutional and regulatory capacity necessary to allow the beneficiary countries to increase the level of utilisation of the system, which is currently low.
From the sectoral point of view, I would like to highlight the acceptance of the compromise amendment, presented with the rapporteur for the Committee on Development, in order to link the timescales for the liberalisation of sugar with those established in the reform of the common organisation of the markets, as well as the amendments in the field of textiles and fisheries products.
Rules of origin, even when they are not part of the new regulation, are a key aspect and the rapporteur advocates that their form, substance and procedures should be reformed as soon as possible.
The report has dealt with other future aspects, such as the preservation of the basis for calculation, the extension of sensitive products and taking account of the interests of the ACP countries that are not capable of concluding an EPA.
I shall end by pointing out that the new GSP +, by making human development the central nucleus of any development strategy, must become the backbone of the future SGP and I would like to thank you for your attention and thank everybody who has participated in the result of my report for their cooperation.
Ladies and gentlemen, the sitting service informs me that we are running very late and suggests that we continue this debate for around 10 minutes, until all who are speaking on behalf of their groups have spoken. I am therefore going to ask you for 10 minutes’ patience and attentive listening. Thank you in advance for the respect you are going to show to those who will be speaking.
.  Mr President, as draftsman of the opinion of the Committee on Development, I should first of all like to thank Commissioner Mandelson for the words he has just spoken. I can very much identify, and indeed agree, with the different elements he listed. Trade and development cooperation are very closely interwoven.
The scheme of generalised tariff preferences – the subject of our debate today – is a prime example of this. The amount we spend via this scheme of trade benefits is higher than the total European budget for development cooperation. A review of the system was critical as it was simply being underused and the excessively complex structure did not comply with the rules of the WTO. It follows that a simplification, an improvement, can yield extra benefits, and this is very significant, certainly if the countries in question adhere to the international standards for good governance and working conditions. However, in order to make the system effective, the Commission must review the rules of origin promptly, because that will dictate whether we can actually make it more effective for the countries. It is of great importance for the benefits to be generous and for us not to try to reintroduce protectionism via the backdoor by excluding all kinds of products, as the Commissioner referred to a moment ago. We support the new scheme’s proposal for prompt implementation on 1 April for the countries affected by the tsunami, but we are also arguing in favour of a transitional period for the countries that are not yet ready. It is also a question of trust.
Finally, I should like to mention the relationship between the Generalised System of Preferences (GSP) and the Economic Partnership Agreements (EPAs), about which the European Commission is currently negotiating with the ACP countries. As the Commissioner is aware, the trade agreements are not uncontroversial; they are reported to involve trade liberalisation that is too rapid and too rigorous. It is therefore of the utmost importance that the ACP countries and, above all, those that are not among the least developed countries, should have alternatives if they do not want to join the EPAs. The review in 2008 of the GSP plus could prove to be a sound alternative for this. I would advise the Commissioner to really get down to business in this respect.
.  Mr President, we are debating the reform of the generalised system of preferences – the GSP – for developing countries. As has already been said, this system is one of the most important instruments for bringing about economic development in developing countries and, as such, a fairer distribution in the world. It offers trade benefits to the countries that are most in need of them. In addition, the countries that perform well in terms of human rights, good governance, labour legislation and sustainable development, are given even more benefits through what is termed the GSP plus programme, intended as an extra incentive for governments to carry out serious and sustainable work in further stabilising and developing their countries.
The existing GSP scheme is being reviewed, as was long overdue. To date, very little use has been made of the opportunities which this scheme offers, and that is why attempts have been made to simplify it and to make it more transparent and more objective. That will not be a guarantee that this scheme, or the additional opportunities, will be used more often. We therefore call for reform of the rules of origin and, above all, for adequate technical assistance to help countries examine how they can meet the conditions.
GSP plus should give governments extra incentives to practise good governance, respect human rights and so on, but the Commission only wants to grant the scheme to countries which already comply with it. In that way, it takes away the incentive for countries which could comply with it in the next ten years, that being the period for which the scheme will run. That is a missed opportunity. The report therefore argues that countries which will comply with the conditions for GSP plus in the next few years will be able to make use of the extra benefits as soon as they meet the criteria.
Our group backs this report as now amended. The subject matter is complex, and I am pleased to have been able to reach a compromise with the other groups and the different disciplines. I hope that the report will be adopted in this form and that the Council and the Commission can accept the recommendations. The Commission wanted to discuss this report earlier for the benefit of the countries that were hit by the tsunami disaster. I hope that those countries will also actually benefit from this scheme. The good news is that the assessment which we were waiting for has finally been completed.
. – I should like to begin by greeting Mr Mandelson. The generalised system of preferences has been an important tool for supporting developing countries by encouraging them to participate in world trade. This openness arises from the EU’s responsibility as the biggest trading bloc in the world, and is in line with the positions adopted by the World Trade Organisation (WTO) and the Doha Process.
Since January, within the scope of the WTO, imports mainly from China have entered the European area unhindered, and perhaps too aggressively. I say ‘perhaps’ because I must take this opportunity to express my disappointment that there are neither guidelines nor effective systems for gauging import levels, despite this being a Commission commitment for 2004.
At the same time, I applaud the EU’s rapid response to the tragic impact of the tsunami. The present amendment to the rules of origin will further open up the European market to textile exports from developing countries. There is a strong possibility that subjecting the poorest countries in the world to the simultaneous combined effect of the liberalisation of textile exports from China and the insufficiently selective treatment of the major textile powers such as India, within the framework of preferential treatment, will ultimately destroy these economies and regions. I am sorry to hear that Mr Mandelson is not sensitive to this problem.
We must examine the perverse phenomenon whereby the strongest countries crush the weakest under the very instrument set up to support their development. It is essential that in Europe, too, the opening up of the textile market to imports from low cost countries should be reciprocated by the countries benefiting and should be accompanied by the gradual adoption of fairer trade rules in social and environmental terms and as regards intellectual property, as proposed by the High Level Group on textiles.
Let us be clear: if it is true that European textile rules must be adapted rapidly, it is crucial that we prevent that adaptation from turning into the sudden collapse of the economic and social structure in European textile regions, with dire consequences, particularly in terms of job losses.
.  Mr President, ladies and gentlemen, the generalised system of preferences, by means of which reduced import tariffs are granted to developing countries for the export of their products to Europe, is the most concrete application of the ‘development by trade’ principle. Last year, this system accounted for more than EUR 500 billion worth of exports from developing countries to Europe.
This report lays down the basic principles for the next ten years. I remain convinced, though, that this proposal for a regulation is too narrow in its interpretation of the objectives that were prescribed by the Commission in the past. After all, provision was made for a more effective system, which better accommodates the needs of the beneficiary countries and, above all, the poorest countries, which really need this system for their trade and development. A commitment was made to offer more clarity, more flexibility and, above all, more transparency, including a procedure for swift reviews, if necessary.
I do not believe that those objectives have been fully met. A step is being made in the right direction, but the reform is clearly not far-reaching enough. That is why the Group of the Alliance of Liberals and Democrats for Europe abstained during the final vote in the Committee on International Trade and tabled another five amendments today. These amendments have deliberately been kept to a minimum. They are reasonable and, above all, intended to put in place more guarantees that the priority objectives will actually be met. Our group would like the system, on the one hand, to benefit the countries that really need it and, on the other, to protect our own industry against unjust or unfair competition.
What we are hoping to achieve with our amendments is simply to combat the inappropriate or wrongful use of the system, and so I do indeed hope that the rapporteur and the Members of this House will be able to accommodate our concerns, thus enabling us to vote in favour of this report.
Mr President, the Group of the Greens/European Free Alliance welcomes the GSP Agreement, but still has major concerns. Allow me to point out the two most serious of these.
Regrettably, the majority rejected a number of the NGOs’ amendments – which the Greens supported – with a view to extending the number of countries entitled to aid. The agreement means, unfortunately, that Indonesia and India are excluded, even though they have significantly lower average incomes than many countries covered by the agreement. This means that EU taxes to the tune of more than EUR 200 million per year are now imposed upon the tsunami-hit country of Indonesia. In actual fact, it looks as if the great spirit of self-sacrifice in the EU countries has been converted into old-style EU protectionism. We want this agreement to be extended to all the countries that comply with the sustainable development criteria, irrespective of their size.
Furthermore, it is disappointing that we continually have to wait for the Commission when it comes to a badly needed reform of the rules of origin. Will the Commission please tell us when we are to obtain the proposal? Without it, the new GSP rules will not work for the benefit of those for whom they were intended. For example, another country hit by the tsunami, namely Sri Lanka, is affected because its clothes production only constitutes one link in the manufacturing chain. The idea is presumably not that the help we provide should, in reality, harm those who genuinely need the most help of all.
. Mr President, these trade debates are always very complex and generalised tariff preferences are no exception to that rule. So perhaps we are lucky to have Mr Mandelson as the Trade Commissioner; after all, he is rather more competent than the rest of the shower in the European Commission.
If we go back to first principles, the United Kingdom is the fourth largest economy in the world, the third largest trading nation in the world and the head of a Commonwealth with 30% of the world’s population in it. London is the world’s leading financial centre and English is the common business language of the world. Why then, in view of all these things, have we been represented since 1973 by the EEC, the EC, the EU and no doubt, if the Constitution is adopted, the United States of Europe? Surely it would be better for the United Kingdom to sit at the WTO in its own right. Not only do we have a better relationship with our former colonies than most other European countries, but we are not dominated by the same protectionist imperative as the European Union. That is why Oxfam has awarded the European Union its Double Standards Award for rank hypocrisy.
We want a British voice. We want real British influence and perhaps then we can give the Third World a real sporting chance.
The debate on Mr Sánchez Presedo’s report will resume at 9 p.m. this evening, because at 3 p.m. we will be continuing our work with Council and Commission statements on the Non-proliferation Treaty and nuclear arms in North Korea and Iran.
The Commission can accept Amendments 1, 4, 7, 34, 43, 45 and 47; and Amendments 3, 4, 16 and 21 from the Committee on Development.
The Commission would find it difficult to accept Amendments 3, 15 and 18.
The Commission cannot accept Amendments 2, 5, 6, 8, 9, 10, 11, 12, 13, 14, 16, 17, 19, 20, 21, 22, 24, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 39, 40, 41, 42, 44, 46, 48, 49, 50, 51 or 52; nor can it accept Amendments 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 22 or 23 from the Committee on Development.
The next item is voting time.
As announced yesterday, I have received from the Council a corrigendum to the Directive of the European Parliament and of the Council amending the directives establishing a new organisational structure for financial services committees.
In her letter dated today, the chairwoman of the Committee on Economic and Monetary Affairs has announced that the committee voted in favour of adopting the corrigendum.
Mr President, as we are going to endorse this procedure, I would simply like to draw the House’s attention to the importance of this document. It is an agreement on first reading in an area of codecision. Clearly, this trend is likely to continue and we must ensure that Parliament’s rights are preserved in situations of this kind.
In this particular case, we have in a way been a guinea pig. The version of the Commission document on which Parliament voted was not the same as that adopted by the Council, apparently because the lawyer-linguists got involved after Parliament’s vote. Thanks to what was described as a technical intervention, policy directions were obviously taken that were contrary to how Parliament had voted.
In the previous Parliament, our colleague Richard Corbett was presented with an own-initiative report to establish the proper way of proceeding on such occasions. I hope that Parliament will be able to adopt a report on this very quickly because we need additional weapons to stand up to the Council and Commission in such cases of agreement on first reading.
– Mr President, I should like to say that there are some translation problems with certain languages. Accordingly, I ask the Bureau to use the French version on point 5, and the Portuguese version on point 8 and on Recital M.
Thank you, Mr President. As the author of this amendment, I should like to propose a minor correction, namely that the word ‘large-scale’ be deleted from the phrase ‘channel investment into large-scale infrastructure’. The amendment would then read ‘channel investment into infrastructure’. There is probably no need for me to explain the reasons for this change. The aim is to avoid limiting ourselves only to large-scale infrastructure measures, and instead to include all major infrastructure investments. I thank you.
That concludes the vote.
We shall now proceed to the explanations of vote.
The June List supports the creation of a properly functioning internal market for natural gas that facilitates market access for new players. As long as incentives for investing in infrastructure and taking commercial risks are maintained through guaranteeing reasonable levels of compensation for those accessing the market, it is a good thing that basic principles and provisions should be established, governing the conditions of access to the gas networks – access that will lead to increased competition in the EU and, in the longer term, to lower gas prices.
. An open economy requires clearly defined regulations that are possible to comply with and are properly thought through, in such a way that compliance can be verified and enforced. As regards the issue before us – conditions for access to natural gas networks – it is important to guarantee non-discrimination, in order to ensure that the internal market can function properly.
Given that the report before us meets these concerns, I voted in favour.
. The internal natural gas market can only function efficiently if conditions for access to the network throughout the single market meet certain minimum standards regarding fundamental aspects of third party access. These standards are essential if we are to ensure fair and balanced conditions and to allow opportunities for newcomers, particularly small businesses, to enter the market.
Conditions of access to the network must not distinguish between network users of different sizes, given that this could lead to unfair competition and would in any case prevent gas consumers from deriving equitable benefit from the internal natural gas market.
With the measures that have been adopted, users requesting access to the network enjoy enough transparency to be able to carry out their business, given that, otherwise, business opportunities arising from the development of the internal market in the short or long term could not be exploited.
The amendments to the legislation further promote non-discrimination and competition and clarify basic principles. Accordingly, I voted in favour of the compromise amendments (block 1) and I am delighted that the regulation can now be adopted.
Mr President, in this commotion, it is difficult to explain in a few words that in the proposal which I tabled on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats to reject the De Rossa report does nevertheless recognise that the Commission proposal contains a number of positive elements, which it has never been my intention to do away with. The request should rather be seen as a message to the Council of Ministers, in which 22 countries adhere to the rules as enshrined in Regulation 1408/71, and there are three Member States, namely the United Kingdom, Finland and Sweden, that have been unable to support them.
This message had to be sent at some stage, and I hope that due consideration will be given to ensuring the highest standard of mobility for workers in Europe; if not, we can forget about the Lisbon objectives. I think that this message has been received if more than 200 people have approved a proposal as rigid as the one I have tabled.
Free movement of persons in the internal market is one of the EU’s greatest successes and advantages, and this naturally presupposes a properly functioning common labour market. At the same time, the right of the Member States to choose their own welfare models must, however, be respected. Certain Member States select a combination of high taxes, comprehensive public services and generous subsidies, while others go for low taxes and a more rudimentary welfare model. It is not possible, then, to allow Europeans to opt for low taxes in one country and, at the same time, claim the right to generous subsidies and support from another country. If that is allowed, the Member States will be forced to introduce the same welfare model. The European peoples’ ability to determine their own future will be undermined in a further area.
The June List wants to see a proper review of the growing influence of EU rules within social and labour market policy. We therefore choose to vote against the report, which calls for further limitation upon the Member States’ room for manoeuvre in some of the most central areas of democratic economic policy.
. The EU must not only be an area of free movement of capital, products and services. Europe must also provide the opportunity for its citizens to live, work and move freely, without prejudice to their rights. Regulation 1408/71 plays an important role in meeting this objective. I therefore voted in favour of this recommendation for a second reading on the Council common position.
Regulation 1408/71, which entered into force over thirty years ago, defines the basis on which benefits are to be provided to citizens who move from one Member State to another.
The revision of the current regulation contains several new provisions aimed at enhancing social security rights and makes it possible to ascertain whether the citizen remains entitled to specific benefits provided for by their Member State of origin, and which are therefore exportable, or whether an equivalent benefit is available in the citizen's new Member State of residence.
I regret, however, that the Council did not accept the inclusion of five benefits for people with disabilities and their families, which should be taken into account at the next revision of the regulation.
. Although this is a second reading and as such there is no final vote, I still feel it would be useful to explain why I voted against the proposal to reject the common position.
As Portugal has been advocating, and bearing in mind the European Court’s position, it is crucial that Annex IIA of Regulation 1408/71 should be deleted, in order to ensure the exportability of certain benefits. This is of particular relevance to Portuguese people living abroad, because if those special non-contributory benefits were included, they could not be exported, and that would have serious consequences for those people.
. The free movement of workers in the EU area is hampered somewhat by the fact that the Member States have different approaches to their social security regimes, which is natural in a Community that sees itself as plural and not centralised.
Nevertheless, I recognise the need to establish bases whereby citizens of one Member State can move to another without losing all of the guarantees and social benefits to which they were previously entitled.
Unfortunately the ‘exportability’ of five non-contributory benefits – namely, child care allowance, disability allowance and care allowance for disabled children, disability living allowance, attendance allowance and carer’s allowance – remains controversial. The notion is disgracefully rejected by certain countries, namely Finland, Sweden and the United Kingdom, which object to the principle of paying benefits outside their territories (Article 42 of the Treaty) to the detriment of workers who return to their countries of origin. The Court of Justice must therefore issue a ruling on this matter, in accordance with the Commission’s statement.
In line with the Portuguese Government’s position, I voted against Amendment 2, which would lead to the common position being rejected, and in favour of Amendment 1, which takes note of the Commission’s statement on possible recourse to the Court of Justice for a ruling.
. In light of Parliament’s proposals for amendments to the Commission’s proposal and subsequent to the opinions issued by those working in the sector, it is important to highlight, :
- Criticism of the intention to give air traffic controllers extra responsibilities, relating to ‘unexpected crisis situations (for example, aircraft hijackings, bomb threats)’, which go beyond their normal duties.
- Criticism of the possibility that has now arisen that controllers ‘exercising their activity under the responsibility of air navigation service providers’ will not be employed by them. Will they be insecure employees? Will they be workers from one company working for another? Under what conditions will they be working? Can a controller work without being employed by an air navigation service provider? What would be the consequences of that?
Lastly, although it is mentioned only obliquely, openness to previous and current projects relating to the ‘Single European Sky’ – in other words, the liberalisation and subsequent privatisation of air traffic management – is certainly implicit in some of Parliament’s proposals.
. As a measure to complement the ‘single European sky’ I welcome this proposal. It is obviously imperative that we take this opportunity to retain the ability to revise and reinforce safety aspects of air traffic management, to facilitate the establishment of cross-border functional airspace blocks and to create a level playing field for training services across the European Union.
In addition to this, I support the Linguistic requirement that Member States must ensure that air traffic controllers can demonstrate the ability to speak and understand English to a satisfactory standard as a means to the ends above.
I also welcome the mutual recognition of air traffic controller licences contained within this proposal, confirming the principles established by the case law of the European Court of Justice.
. The report before us, which I voted for, incorporated the proposal for an amendment that I tabled, the purpose of which is to safeguard the rights acquired by current air traffic controllers – rights that were acquired under valid, stringent legislation and that have clearly had positive results – without in any way undermining the ultimate aim of ensuring air transport safety.
Given that these prerequisites have been met and their compatibility confirmed, and in view of the adoption of the amendment mentioned, I voted in favour.
. As a follow-up to the legislative package on the Single European Sky, the purpose of this proposal for a directive is to harmonise the legal provisions of Member States relating to the training and professional activities of air traffic controllers, a matter of pressing importance at the present time.
Once the common standards of skills and training, based on international criteria, have been adopted, these professionals will be able to move around the European market, the recruitment pool available to employers will expand and identical safety standards across the EU area can be achieved.
The fact that the report before us received a clearly favourable vote in the parliamentary committee demonstrates both the highly technical nature of the proposal and the adoption of most of its provisions.
I voted in favour.
.– The directive on the Community Air Traffic Controller Licence completes the 'puzzle' of capitalist restructurings in air transport in order to apply the 'Single European Sky', within the framework of the more general anti-grass roots policy of the European Union, by attacking the wage and social rights of the workers and guaranteeing huge profits for capital and painful repercussions on flight safety and countries' sovereign rights. This directive promotes the separation of 'flight safety service providers' from 'national government supervisory authorities' and transfers control of the single European area to the Euro-unifying monopolies which rule in the air transport sector. Accident investigations, airworthiness controls of aircraft and companies and the issuing of air traffic control diplomas and licences have already been transferred to monopoly groups.
The parliamentary group of the Communist Party of Greece is voting against the directive on the Community Air Traffic Controller Licence. At the same time, we support the workers' fight for nationalised air transport alone, with better and cheaper flights to serve grass-roots requirements, stable employment and satisfaction of the contemporary needs of the workers.
. The European Investment Bank (EIB) is, and must be, one of the EU’s development policy instruments. The work that it does, the credit that it grants and the terms in which it does this, the technical support that it provides – all of these elements contribute to the Bank’s work being geared towards development, which is something that we endorse. It is also true that the highly political nature of the Bank’s activities and the way in which it addresses the planned objectives, justify its presentation to Parliament.
For both of these reasons, and given that voting this way will not compromise a single one of the EIB’s activities, I voted in favour of the report.
. The European Investment Bank (EIB) is a privileged instrument of the EU and its economy. Both the investments that it has made and the investments for which it has been the catalyst reaffirm its key role in turning Europe into the most competitive and dynamic knowledge-based economy in the world.
The dynamism that the Bank puts into its activities, particularly as regards the private sector, has enabled new sources of funding to be raised, by means of capital risk instruments and the granting of guarantees, for example. This approach provides us with the necessary guarantee that, within the EU’s institutional structure, the EIB will continue to play a crucial role in financing small and medium-sized enterprises (SMEs), thereby contributing to an economy that is sound, that creates more and better jobs and that is a catalyst for sustainable growth.
Accordingly, the EIB should place emphasis on increasing the granting of credits to small businesses, on defining precise rules as regards assessing its projects, on improving SME access to risk capital and on encouraging access to its activities on the part of local and regional financial partners.
I voted in favour.
We support the report on the social situation in the European Union. However, we voted against the demand for the Commission to withdraw its proposal for a directive on services in the internal market, partly because the demand is unrealistic and partly because we believe that we can influence the content of the directive in the European Parliament. When it comes to harmonising the status of paid work, involving corresponding rights and guarantees – especially where social protection and lifelong learning are concerned - we assume that such harmonisation is about minimum levels. When it comes to introducing measures such as the ‘minimum wage’, we interpret this as referring to what, in Sweden, we call social allowances and not to the introduction of a minimum wage system.
I should like to congratulate Mrs Figueiredo on her report on the social situation in Europe. The report makes a critical diagnosis, supported by figures that amply demonstrate the social inequalities that still exist in Europe, which have been exacerbated by the recent enlargement.
I endorse the need, flagged up in the report, to:
- ‘prioritise tackling the issues of unemployment, poverty and social exclusion’ and to create ‘long-term quality jobs backed up by workers' rights’;
- keep this situation in mind when the broad guidelines for economic policies are set out, namely the reform of the Stability and Growth Pact, the revision of the Lisbon Strategy and the decisions on the Financial Perspectives and the Structural Funds for 2007-2013; and
- support the structural development of the least-favoured regions, in particular the outermost regions.
Of the measures put forward, I should like to highlight the particular significance of those aimed at fostering equality and combating discrimination in the area of women’s rights, as today we celebrate International Women’s Day; and those such as the ‘living wage’ in the fight against poverty, in light of Portugal’s pioneering and clearly successful experiment with the ‘Minimum Guaranteed Wage’ under the previous socialist government.
. We regret that this report was rejected by the right-wing majority in Parliament, which is uncomfortable debating social problems, which does not accept the causes of those problems being highlighted and which rejects any attempt at changing neoliberal policies.
From the outset, the Group of the European People’s Party (Christian Democrats) and European Democrats, along with the liberals at various points, attempted to water down some of the key elements of the report. As it did not manage this in the Committee on Employment and Social Affairs, it did so in plenary. The elements in question were as follows:
- Removing criticism of the Lisbon Strategy’s contribution towards accelerating liberalisations/privatisations, the flexibility of labour and job insecurity;
- Emphasising that, despite current problems of unemployment and social exclusion, the Lisbon Strategy, without any revision, is important to the future;
- Removing references to the need to review current economic and financial policies, in particular those of the Stability and Growth Pact, the Lisbon Strategy, the internal market and competition policy, and the emphasis on achieving a high employment rate and long-term quality jobs backed up by workers’ rights;
- Rejecting, along with the Socialist Group in the European Parliament, our request to the Commission to remove the proposal for a directive on completing the internal market for services ...
Relocations, unemployment, social decline. The picture Mrs Figueiredo paints of the social situation in Europe is a true one. She fails to condemn the causes of the problem, however, and therefore offers no solution.
This disaster is the outcome of the Europe of Brussels and Maastricht, which, if you remember the promises of 1992, was supposed to bring prosperity, growth and employment.
The worst is to come, however, with the European Constitution institutionalising the principles of world free trade. The Bolkestein directive obliging our service companies either to relocate or to shut up shop prefigures what that Europe will be: anti-social because it is anti-national.
What should we do? Build another Europe, based on commonsense principles: Community preference and the restoration of our customs protections, an answer to the problem of immigration, respect for national sovereignty and therefore in France’s case the preservation of its system of social protection and of its public services, a refusal to accept non-European countries like Turkey.
Before that, however, the French people will have to give a vote of social self-defence on 29 May and say no in Chirac’s referendum.
. I welcome this action as many of us spend a large part of our lives in working environments so they should be made as safe and as pleasant as possible. While there is an appearance that currently the United States economy is doing better than the Continental European economy, it would be far too simplistic to attribute this to higher working standards in the European Union; I remain convinced that higher social standards will lead to better productivity in the long run.
. Although the rapporteur is from Portugal, and the report addresses the issue of the social situation in Europe, I am still unable to vote in favour. Rather than a national or a social emphasis, the report before us contains a heavy ideological slant, something that, with all due respect, I have for many years considered deeply flawed.
There are those who believe more that the State is the most effective factor in creating social equality, yet there are others who believe that the right model to follow is one of freedom regulated by a State that interferes less, but is more rigorous in enforcing the law. I belong to the latter group.
The crux of the matter is the economy. I believe that a productive economy generates more wealth, more jobs, more opportunities and encourages better distribution. The idea that a country full of subsidies and public jobs is sustainable is a mirage and a sure-fire guarantee of greater social injustice.
. In seeking to turn Europe into the most competitive and dynamic economy, we must not turn our backs on social concerns, and growth must be backed up by policies promoting greater social cohesion.
I therefore endorse the adoption of measures aimed at supporting the family, reducing inequalities between countries, resolving the birth rate problem, analysing the impact of the directive on services in the labour market, encouraging vocational training and setting up small and medium-sized businesses.
Unlike the rapporteur, I do not believe that social problems in Europe can be solved without taking into account price stability, cost reduction and budget deficit reduction.
I also do not agree that the fight against poverty and social exclusion can be pursued solely in the social economy. Rather, I feel that encouraging private initiative should be the driving force behind any economy and behind solutions to a country’s social problems.
Lastly, I feel that Europe’s demographic problem is better solved by boosting the birth rate, rather than by emigration.
Unfortunately, the rapporteur’s maximalist positions, and those of her group, led to the rejection of this report. This is a pity because the issue is a serious one that deserved more suitable recommendations, in other words more realistic, objective and balanced recommendations.
.– The explanatory statement on the social situation in the ΕU records, with substantiating evidence, the results of the anti-grass roots policy of the ΕU and of free competition, with the increase in poverty, unemployment and insecurity and the maximisation of the profitability of big business. The measures proposed on a 'minimum survival income', 'state protection systems', 'lifelong learning', extending part-time employment at a time of capitalist restructurings, stepping up competition and the commercialisation of health and welfare services, within the framework of the Lisbon strategy, aim to check extreme expressions of the impoverishment of the workers and are intended to be used to step up the degree of exploitation of working and grass-roots classes. The strengthening of this report with anti-labour and reactionary amendments by the majority of the conservative forces in plenary of the European Parliament shows the negative correlation of power which exists in the European Community when it comes to grass-roots rights and demands. The parliamentary group of the Communist Party of Greece, in the face of these developments, is helping to escalate the workers' fight to overturn the anti-grass roots policy of the EU and its institutions, so that the contemporary needs of working, grass-roots families can be satisfied.
That concludes the explanations of vote.
The next item is the Council and Commission statements on the review of the Non-proliferation Treaty and nuclear arms in North Korea and Iran.
Mr President, the Non-proliferation Treaty is, in fact, still the cornerstone of the world non-proliferation system. It is therefore important for the European Union to preserve the integrity of every aspect of that treaty and to see to it that the treaty review conference planned for 2005 is crowned with success.
The NPT review conference will have to strike a balance between the three pillars: non-proliferation, nuclear disarmament and the peaceful uses of nuclear energy. At the same time, it will have to take due account of the main issues concerning nuclear non-proliferation, in particular the Democratic People’s Republic of Korea, Iran and the so-called Khan network.
The Council is currently working on a common position that will make a positive contribution to the review conference.
So far as the Democratic People’s Republic of Korea is concerned, the European Union presidency has expressed its deep concern at the country’s announcement on 10 February 2005 that it possessed nuclear weapons. It noted with regret the DPRK’s announcement that it was suspending its participation in the multilateral talks on its nuclear programme indefinitely.
We will therefore have to bring strong pressure to bear on the Democratic People’s Republic of Korea to persuade it to go back as soon as possible on its decision to withdraw from the six-party talks so that negotiations can be resumed and a peaceful, negotiated solution found to the crisis affecting the Korean peninsula. We reaffirm that the European Union is resolutely in favour of the six-party talks process as a way of finding a solution to this crisis.
We must insist that the Democratic People’s Republic of Korea complies with the nuclear arms non-proliferation treaty. Respect for international obligations, both on nuclear issues and in the field of human rights, is vital if the European Union is to develop bilateral relations with that country. We are also strongly encouraging the DPRK authorities to step up their dialogue and intensify their contacts with the Republic of Korea.
So far as Iran is concerned, the Paris Agreement is now being strictly applied, with the total suspension of all enrichment-related activities and all reprocessing activities without exception; this has been verified by the International Atomic Energy Agency. Negotiations on long-term arrangements began in December in the three working groups concerned with political and security questions, nuclear questions and issues of economic cooperation and technology, as well as the steering committee. The first important series of working group meetings took place in January 2005. Obviously, obtaining objective guarantees of the exclusively peaceful nature of the Iranian nuclear programme will continue to be of prime importance. Reports are being drawn up for the steering committee meeting in March, which will be an important occasion for taking stock of the issue. I would like to add that, at the same time, negotiations on the trade and cooperation agreement and on a political agreement resumed in January 2005.
Both parties are negotiating seriously, and so long as the Iranians continue to take part in the talks there will be a chance of success.
However, it is important to remain vigilant so as to ensure that, under IAEA supervision, Iran maintains a total suspension of its activities, without exception, for as long as the negotiations on long-term arrangements continue, total suspension being the condition for their continuance and completion.
We also informed US President Bush and Condoleezza Rice of these considerations when we held talks with them in Brussels a few days ago.
Mr President, I am obviously speaking here on behalf of my fellow-Commissioner, Mrs Ferrero-Waldner, who is unfortunately on an assignment.
The Commission agrees with the Council that the Non-proliferation Treaty must be preserved by every means and even strengthened if possible. This point is made in the EU strategy against the proliferation of weapons of mass destruction adopted by the Council in December 2003 and which the Commission, in close cooperation with the Council, is helping to implement. The strategy recognises in particular the need to guarantee adequate financial resources from the budget and Community powers. In support of this, the Commission presented its proposals for the next financial instruments to Parliament and the Council in October 2004.
So far as the instrument for stability in external relations is concerned, specific reference was made to disarmament and the non-proliferation of weapons of mass destruction. The Commission’s proposal is currently being examined by the budgetary authority. We hope it will result in more resources for promoting the European Union’s activities in the field of disarmament and the non-proliferation of weapons of mass destruction in the period 2007-2013.
More specifically, so far as the NPT is concerned, these financial resources should support actions to strengthen the treaty’s three pillars: non-proliferation, disarmament and cooperation in the safe use of nuclear energy for peaceful purposes.
In the context of world partnership, the Commission believes that the commitment it gave at the Kananaskis G8 summit in July 2002 against the proliferation of weapons of mass destruction and related matters is particularly important. That involves implementing projects that will really enable us to help third countries to collect nuclear or radioactive material and make it secure and/or eliminate it, effectively controlling exports or preventing illegal trafficking in materials and equipment that might be used to manufacture nuclear devices, ensuring that specialists and scientists who were previously engaged in arms-related activities are retrained and, finally, contributing to the risk-free development of nuclear applications. All these initiatives would help us reach the ultimate objective of the Non-proliferation Treaty.
During the current year, the Commission has been engaged in a pilot scheme decided by Parliament at the end of 2003. This pilot scheme currently serves to finance an exploratory study under the direction of the United Nations Institute for Disarmament Research (Unidir) and the Stockholm International Peace Research Institute (SIPRI); it will help the Commission, in cooperation with Parliament and the Council, to press ahead with the programming of new financing instruments.
The Commission expects to present the results of the study in November at a conference of parliamentarians and Member State delegations made up of representatives of the national parliaments and governments, to be held at the European Parliament.
Concerning Iran, as you know the European Union has just resumed talks with that country based on, and following on from, the Paris Agreement between Iran, France, Germany and the United Kingdom, with the support of the European Union’s high representative. That agreement and the subsequent monitoring of the implementation of Iran’s voluntary decision to suspend all enrichment and reprocessing-related activities led the European Union to resume its policy of differentiated and progressive engagement with Iran.
We have therefore resumed negotiations on an agreement covering such sensitive political issues as, on the one hand, the promotion of human rights, fighting terrorism, the Middle East peace process, weapons of mass destruction and, on the other hand, trade and cooperation.
The Commission is negotiating on the trade and cooperation-related aspects in good faith, fully taking into account the global context of the nuclear talks and the progress made in that field. We think that should make a decisive contribution to our collective effort by opening up the way to sustainable relations and long-term cooperation between the European Union and Iran. We are in fact convinced that this agreement and the prospects of joining the World Trade Organisation could bolster the necessary economic and social reforms in Iran, thus paving the way for the country’s full reintegration into the international community.
I come now to North Korea. That country’s announcement on 10 February that it was withdrawing  from the six-party talks and that it had developed nuclear weapons was clearly not very astute, despite Kim Jong II’s conciliatory words as few days later, when he proposed resuming talks if conditions changed. It has made an already difficult process even more complicated. The recent visit to Pyongyang by a Chinese envoy gives us hope that talks may resume; China’s diplomatic efforts deserve our full support.
Internal developments in North Korea, especially the provisional measures taken towards reform and the resulting social tensions, have recently given rise to a strengthening of control by the authorities. This is having repercussions on North Korea’s foreign policy. We witnessed similar scenarios in Europe’s former socialist countries. The position adopted by the European Union is not to over react to virulent statements from Pyongyang. We will continue to make clear to the Democratic People’s Republic of Korea that the nuclear problem must be resolved and that the six-party talks are the best way of dealing with this question. We will continue to insist that the DPRK must fully comply with all its international non-proliferation commitments, in particular the Non-proliferation Treaty and the IAEA guarantee agreement, and that it must abandon any nuclear weapons programme completely.
At the same time, the European Union thinks it is important to encourage more contacts between North Korea and the outside world and to support economic reform and change in that country.
.  Mr President, ladies and gentlemen, the Nuclear Arms Non-Proliferation Treaty is of fundamental importance in terms of the European Union’s security and defence policy. There will, in May, be a conference to examine compliance with the Treaty, and we think it necessary and proper that an official delegation from this House should participate in it.
It will, at this conference, be of the utmost importance that the Member States of the European Union should actually put together a common position on this matter and be united in putting it forward. The conference will also, though, be an opportunity for us to consider where we stand on compliance with the Nuclear Arms Non-Proliferation Treaty, and this is where a number of developments give cause for concern.
For a start, there is North Korea, which, as we have heard, has both opted out of the Nuclear Arms Non-Proliferation Treaty and announced that it has nuclear weapons at its disposal. Although we, in the European Union, possess no powers or means whereby we might in any way enforce the reversal of this decision, we do expect North Korea to resume dialogue with its partners, China in particular, which may, in the medium or long term, make a peaceful resolution of this conflict possible.
At the same time, we are deeply concerned about what is happening in Iran, where, although the temporary suspension of its enrichment programme that has occurred is a positive development, we do expect it to become permanent in character. The three-way talks between foreign ministers – a means of diplomatic conflict resolution in which we expect our partners, including the United States, to play an active part – are intended to help us reach a common solution to the Iran problem, one that will do justice to its interests and to those of the European Community.
.  Mr President, the Non-Proliferation Treaty has proven its worth. States have decided against the acquisition of nuclear arms in return for the possibility of using nuclear technology for peaceful purposes and the pledge by the nuclear arms states to engage in gradual disarmament. It should be said that the Treaty was a huge success in the context of the Cold War, when it helped to control the arms race; now, it offers the framework within which those who were enemies then have considerably reduced their arsenals.
Recent developments have already alluded to this and have illustrated the continuing need for an international treaty to combat the spread of nuclear arms technology. Investing in the Non-Proliferation Treaty is still a priority. Unfortunately, we cannot fail to note that the Treaty has come under pressure. A recent UN report alerted to the possibility of the Treaty’s irreversible erosion, with a cascade of proliferation as a result. Consequently, the Review Conference scheduled this spring should mainly be seized as an opportunity to reconfirm the Non-Proliferation Treaty’s crucial role, including the objective of ultimate general nuclear disarmament.
As a champion of the international legal order, the European Union has the special responsibility of ensuring that the Treaty is observed, which means that a tougher line must be taken towards those states that evade it. Naturally, the developments in Iran and North Korea are crucial in this connection. This also means that the EU must commit itself to closing the existing loopholes in the Treaty. The test ban, the ban on nuclear tests, has still not been signed by all parties; the United States, in particular, has not done so, and is also continuing to develop nuclear weapons for battlefield use. Needless to say, these are all issues which undermine the credibility of this important Treaty.
Developments since the previous Review Conference have also shown that the Treaty must face up to new challenges. There is a major risk of the development of regional arms races in countries attempting to obtain nuclear arms technology. We cannot, therefore, see the Non-Proliferation Treaty in isolation from improving regional security structures in the Middle East and in South and East Asia.
Finally, there is the risk – and that is a new threat – of nuclear technology, or even nuclear material, ending up in the hands of what we refer to as non-state actors, in other words terrorist organisations, which could, for example, by means of a ‘dirty’ bomb, do an awful lot of damage.
We have to conclude that the existing agreements to prevent nuclear material from being mislaid or misappropriated do not offer adequate guarantees. That is why in the resolution we will be adopting tomorrow, we are asking the European Union to pay special attention to this issue. We cannot leave this matter to the United States alone.
.  Mr President, Commissioner, Mr Schmit, ladies and gentlemen, the holding of the Review Conference of the Non-Proliferation Treaty in a few weeks’ time is very timely, for the emphasis over the past few months has been on real, and sometimes supposed, weapons of mass destruction, so much so that the attention for nuclear proliferation would have slackened had it not been for the developments in North Korea and Iran which have come as a wake-up call.
There is a real risk of the non-proliferation scheme being eroded to such an extent that it loses all meaning, with all the risks of a renewed, unbridled arms race that this entails, in a world made far more chaotic and far more dangerous by international terrorism. As I said, this debate and the joint resolution that is before us are very timely.
My group is urging both the EU institutions and the Member States to show a united front during the Review Conference, and argue forcefully in favour of new initiatives in terms of disarmament, in general, and nuclear disarmament, in particular. Since the Member States are made up of both nuclear and non-nuclear powers, this may not be so obvious. Precisely for that reason, I am pleased with the Council’s communication that hard work is going into a common position with a view to that conference. We would also like to urge all third member states and all European Union Member States that have not done so, to ratify the additional protocols to the International Atomic Energy Agency as a matter of urgency. In the same vein, it is of the utmost importance that the Comprehensive Test Ban Treaty should enter into effect as quickly as possible. If this is to happen, a number of states, including not least the US, still need to ratify it.
As for the United States, we do not quite understand why they constantly – and, in fact, with good reason– warn of the dangers of weapons of mass destruction while at the same time, working on a new generation of so-called ‘light’ nuclear weapons. Surely, it is beyond any doubt that such a development will once again herald an arms race, one that would, this time, involve a type of weapon that could even more easily end up in the wrong hands. We would therefore call on the US to abandon those plans and join us in investing all energy in reviving the efforts towards non-proliferation and disarmament.
.  Mr President, ladies and gentlemen, 2005 is going to be a decisive year in terms of whether nuclear disarmament is going to be achieved as a policy for peace; this primarily has to do with Iran and North Korea, but also with Pakistan, India, Israel, Europe and the USA. It will also be decisive as regards the thinking underpinning Europe’s security strategy. Let us establish security through effective multilateralism, that is, through international conventions such as the Non-Proliferation Treaty and the reinforcement of such international organisations as the IAEA or the UN. The May conference on review of the Non-Proliferation Treaty has to face up to extremely pressing issues of global security, such as the states in crisis regions seeking to acquire atomic weapons, the black market in nuclear materials and the terrorist groups that are trying to get their hands on them.
It also has to be clear to us, though, that the commitments to disarm set down in this treaty have to be implemented, once and for all, by the states that possess nuclear weapons, for if they are not, these cannot claim with any credibility that they really do want to put a stop to proliferation.
I appeal to the European Union to assume an active role as a stakeholder, not only in the run-up to the conference, but also in its negotiations. This is a year in which we succeed or are lost. I appeal to the Council and the Commission, as a matter of urgency, to take a progressive line. We should be trying to put the El Baradei seven-point plan into practice. On issues such as the enrichment of uranium, there is a need for renewal. Signature of the supplementary protocol must become the norm. Secondly, violations of the Non-Proliferation Treaty must be seen as endangering world peace and the sanctions imposed should reflect that.
I would like to say something about Iran, and the way the situation in the Middle East is developing. Europe cannot accept the prospect of Iran, one day, being in possession of nuclear weapons; what we expect of it is absolute transparency and cooperation with the EU, and with the IAEA as a guarantee of its renunciation of nuclear weapons. The Bush administration must be pro-active in supporting this, for only the Americans can make promises or carry out checks on whether economic sanctions should be relaxed. It should also be possible to discuss security issues with Iran’s interests in mind, and I urge the Council and the Commission to do so. Where Iran is concerned, I also urge that we have to take care not to dishonour or deny our values during these negotiations; human rights can never be negotiable. As regards North Korea, at this point I would simply appeal to them to return to the negotiating table, and the Commission should examine whether Europe should take on an active role in this respect.
It is precisely because our credibility is at stake that we need to ascertain whether it is indeed the case that the Americans have more atomic weapons based in Europe than they have stated. If they have, then that is a breach of the Non-Proliferation Treaty, and we demand their removal.
Finally, and very briefly, let me say something about ‘mini-nukes’. In historic terms, these are something quite different; they represent the abandonment of Cold War-style deterrence in favour of the active waging of war – a disaster waiting to happen.
.  Mr President, ladies and gentlemen, the Nuclear Arms Non-Proliferation Treaty, crucially important though it is, is also in peril. It is endangered on the one hand by the nuclear superpowers, and, on the other, by a number of countries on the threshold of acquiring nuclear capacity, as well as by EU Member States and the European Union itself. ‘The EU?’ some might ask in astonishment. Indeed so, for we read in the , compiled by the European Institute for Strategic Studies, that Lothar Rühl, former secretary of state in the German Ministry of Defence and the paper’s joint author, has summed the matter up in the following words: ‘We have not avoided the presentation of scenarios in which the European Member States’ nuclear forces can influence planning.’
This makes it a scandal, plain and simple, that the Socialist Group in this House should have refused to incorporate, in the resolution on which we are to vote, an appeal for a nuclear weapons-free Europe. It really is a bit rich to urge others to dispose of their nuclear arms, while keeping quiet about one’s own deployment plans and the modernisation of one’s own nuclear arsenal! Senator Roche from the Parliamentary Network for Nuclear Disarmament, pressed the point home in Brussels last week, saying – and I quote: ‘We cannot constantly be calling on others to refrain from acquiring more nuclear weapons if we are not ourselves willing to disarm and scrap the EU Member States’ highly dangerous potential for mass destruction’. Let us rid Europe of nuclear weapons!
. – Mr President, the three absolutely identical resolutions from three totally different ideological groups are evidence of the common concern on the problem of nuclear weapons and, at the same time, conceal a curious, hypocritical undercurrent.
Must Iran and North Korea be persuaded by force to stop research into the production of nuclear weapons? Yes, they must. Is it, however, right for us not to concern ourselves with the nuclear weapons in Israel, Pakistan, India or even in permanent members of the Security Council? Are there, in other words, good and bad nuclear weapons? Is it democratic and fair for us to accept that countries in the first category can possess nuclear weapons but for us to control countries in the second category that wish to acquire them? Is it, I wonder, a coincidence that the countries that are doing their utmost for nuclear weapons, starting with the United States, are the very countries that do not participate in the Criminal Court in the Hague, the very countries that are 'snubbing' the Kyoto agreements on the environment? These are the countries that feel they are the leaders of everyone else and are trying to impose their interests by force rather than by logic. Is it right that 25 countries with a joint resolution, joint central bank and joint agricultural policy should not have the same right to nuclear weapons and that only two of the 25 should have the right to nuclear weapons?
Nuclear weapons are a problem in both Iran and North Korea, but this new cold war being waged between Russia and the United States, in which we are participating, is a bigger problem. Do we dare to send inspectors to the stockrooms of Israel and China? We do not dare to because we cannot impose it. Consequently, we tear up our own credentials as an agency of independence and justice. Perhaps someone can tell us where Iraq's nuclear weapons are. They could not be found and they did not exist. It was, however, the alibi for a brutish invasion ....
Mr President, the worrying developments in Iran and North Korea compel us, in the European Union, to speak with one voice. They also oblige us to work closely in tandem with the United States and all other countries that actually support the Non-Proliferation Treaty.
While it is, of course, important that negotiations are being held with North Korea and Iran, and that dialogue is still possible, other means might have to be deployed if it transpired that the dialogue were not to yield any concrete or satisfactory results, for states such as North Korea and Iran which are in possession of nuclear weapons, form a threat to world peace. In the case of Iran, we must also ask ourselves why that country really needs nuclear energy, even for peaceful purposes. Moreover, it is politically worrying that an infringement of the Non-Proliferation Treaty can, in practice, be used inappropriately to demand all kinds of favourable conditions. The Treaty should be reinterpreted in such a way as to ensure that high-risk states can no longer indulge in any nuclear enrichment and processing whatever.
Mr President, the proliferation of nuclear weapons in Iraq and North Korea is a threat not just to the regions in which those States are located, but also to the whole of the planet, in particular when we are talking about developing countries which could be using their resources for other purposes.
Furthermore, if they take this course, they may be emulated by other countries of the region, by neighbouring countries, and this would therefore reverse the tendency towards non-proliferation adopted by some 20 countries over recent years.
Mr President, one worrying fact is that the International Atomic Energy Agency has detected more than a dozen cases of disappearances of nuclear material, which means that there is currently a danger of these weapons being used. As Mr Wiersma pointed out in his speech, if terrorist organisations such as Al Qaeda were to acquire nuclear weapons or if totalitarian states such as those I have mentioned were to gain access to such weapons, it would be very difficult to control their use.
Pursuing the course of dialogue, as Mr Schmit pointed out, is a good idea, and I believe that is the course we should take, but we must not forget that, in the case of Iran, on 1 March, the inspectors of the IAEA were denied access to the Parchin military complex and that, at the same time, the International Atomic Energy Agency has confirmed that Iran is building underground tunnels for storing atomic material and equipment, nor that, for its part, North Korea has between 20 and 30 kilos of plutonium at the nuclear reactor at Yongbyon, as well as one of the largest nuclear arsenals in the world.
I therefore believe that we must accept the President-in-Office of the Council's recommendation that we should be attentive and vigilant, and at the same time we must try to pursue, as the President said, the course of dialogue in order to put a stop to this proliferation of nuclear weapons which, of course, is a threat, as I said at the beginning, not just to the region, but to the whole of the planet.
– Nuclear weapons are illegal and immoral. Five years ago, the world was celebrating the historic consensus reached with the Nuclear Non-Proliferation Treaty (NPT), a significant landmark for world peace, as Kofi Annan put it. Five years on, ahead of the Treaty Review Conference, the outlook is starkly different. The United States has shifted its position away from the commitments it made and the current administration has even announced that it will develop new nuclear weapons technology, costing astronomical amounts of money.
The United States and other nuclear weapon states that are signatories to the Treaty have, thus far, failed to honour their commitments to disarm, nor have they given any signs that they intend to reduce their nuclear arsenals. At this very moment, the United States has 480 nuclear weapons stationed in Europe and has yet to ratify the Comprehensive Nuclear Test-Ban Treaty. The upshot of which is that other states party to the Treaty do not feel they have a binding commitment to comply with the NPT following the invasion of Iraq on the false pretext of the existence of weapons of mass destruction. Possessing – or pretending to possess – nuclear weapons has come to have a certain status, and has in fact come to be perceived as a deterrent or a means of self-defence.
Countries such as Israel, India and Pakistan, which also have nuclear weapons, remain outside the Treaty and feel neither encouraged, nor under any pressure whatsoever, to sign up to it. More worryingly still, North Korea is trying to withdraw from the Treaty and is blackmailing the international community. We have reached the point where applicants to join the permanent Security Council cite this status to support their candidature.
The United Nations’ High Level Panel on dangers, threats and challenges says that the stage has been reached where the process of eroding the non-proliferation regime could have passed the point of no return and could result in galloping proliferation. Additionally, we know that there is a high risk of nuclear materials falling into the hands of terrorists, often completely out of state control.
Such galloping proliferation can only be prevented if the international community channels all its efforts into effective multilateral solutions. The forthcoming NPT review is an opportunity that must not be wasted. The EU must play a key role in making the Treaty work as a permanent bureau, which would entail coordination with EU nuclear weapon states if there is to be genuinely coordinated action within the terms of the foreign and security policy and the security and defence policy. Given the urgency of the situation, Parliament should send a mission to the conference to monitor European intervention, to monitor what the Member States do and to encourage action on the Treaty, in line …
The long-term goal of the Nuclear Proliferation Treaty is the complete decommissioning of atomic weapons. Today we are further from this goal than we were at the time of the signing of the treaty. The inspections conference is unlikely to bring a breakthrough. Despite this it could be useful if we could move forward in at least three areas. Firstly: the additional protocols must be elevated to the status of rulings. Secondly: the manufacture and use of nuclear fuels must be brought under international supervision. Thirdly: violations of the Nuclear Proliferation Treaty must be met with sanctions, to be decided by the UN Security Council.
Furthermore, on this topic we definitely must say: Iran must show it has honest and sincere intentions to negotiate. Today it has clearly misled world opinion, making contradictory statements. It is only worthwhile negotiating with them if they are honest during the talks, otherwise the whole exercise is pure theatre.
Mr President, I have listened very carefully to the Commission and Council and find it extraordinary that neither has mentioned the fact that two EU Member States possess nuclear arsenals, and that this undermines the moral authority of the of the EU in the debate on nuclear disarmament. The overwhelming hypocrisy of the government of my own country, the UK, and of the US, in demanding that others disarm while they simultaneously upgrade their own nuclear capacity, is completely unacceptable.
The NPT Treaty is a bargain, with non-nuclear states agreeing not to acquire nuclear weapons and existing nuclear states agreeing in return to begin a process of disarmament. Since we have failed to keep our side of the bargain, we cannot be surprised if other countries ignore our pleas for their disarmament. At the same time, we are running enormous risks of nuclear materials falling into the hands of non-state actors.
The position of the UK Government is sadly both reckless and irresponsible, and it is also illegal. We have heard a lot about international law recently, so I would remind both Britain and France that, according to the ICJ in The Hague, nuclear weapons are not only immoral but also illegal. Britain and France should lead by example and unilaterally dismantle their illegal nuclear warheads, and the EU and its Member States must present an action plan and timetable for achieving a nuclear-free Europe.
Mr President, ladies and gentlemen, nuclear proliferation in North Korea is a source of great concern. We are dealing with a country which has concealed its production of nuclear weapons from the international community. These arsenals therefore have to be dismantled and North Korea must sign the nuclear non-proliferation treaty at once and allow IAEA inspectors from Vienna to carry out the appropriate inspections.
However, we believe that the diplomatic route is the only viable one in that region. North Korea must return to the negotiating table for the six-party talks with the USA, South Korea, Japan, Russia and China. Against this backdrop, aggressive statements from Washington are not helpful. Instead of the Bush administration’s recent sabre-rattling, I believe North Korea should be offered a political and diplomatic agreement as a for monitoring of its nuclear arsenal.
Moreover, I believe that when debating nuclear weapons, we cannot avoid the issue of who should cast the first stone. For example, we cannot avoid emphasising the recent revelation in Italy that, in certain NATO bases on Italian soil, nuclear weapons belonging to the US are being stockpiled, unknown to residents in the vicinity. In my view, therefore, the issue of nuclear disarmament is everyone’s business and does not merely concern the two countries now under discussion.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Next May in New York, at the conference on the non-proliferation treaty, no further concessions or compromises can or should be made. In particular, the possibility of reactionary and in many ways obscurantist regimes, such as those of Iran and North Korea, coming into possession of nuclear weapons must be prevented. This concern is only heightened by the risk of plutonium being stolen by terrorist groups which, alas, are increasingly active.
In 1945 in Japan, the atomic bomb wiped out two cities, with consequences which even today are having an impact on the lives of millions of citizens and the surrounding environment. In 2005, the mayors of Hiroshima and Nagasaki, the two cities destroyed 60 years ago, are launching an international campaign for nuclear disarmament via their programme, which calls for the elimination of all nuclear weapons within 15 years.
Europe, which has every interest in promoting international security and strategic stability, must ensure its voice is heard in the international community, setting out in clear terms the way ahead towards a gradual reduction in nuclear arms deployment and a consequent progressive disarmament.
Mr President, Mr President-in-Office of the Council, Commissioner, it was once said by the former NATO Secretary-General Manfred Wörner – whom we lost far too early – that once technical know-how in matters concerning such things as the manufacture of atom bombs was in the world, there would never be any getting rid of it. This analysis may be very pessimistic, but it would appear to be accurate, and, as we draw near to this year’s review conference, one begins to feel that things are at bursting point.
A cursory look at the map reveals that, in one region, and linked to one another by land, Pakistan, India and China are in possession of nuclear weapons, and soon Korea and Iran will be too. There are land links between all these countries and their interests collide with one another, with all the resultant potential for blockades and dangerous situations.
In a region such as that, can countries such as Indonesia or the Philippines, in the long term, refrain from doing likewise? If Korea and Iran get their way, then it seems to me quite clear that there will be no stopping them, and that leads me to conclude that we have to endorse the line that has been advanced here with regard to Iran. We should give the three foreign ministers and the European Union a chance. I am glad that the United States has come round to this strategy of achieving something by way of negotiation.
In this instance, because of the way things are developing and because there are evidently already underground facilities that cannot be shifted by these means, pre-emptive strikes would probably do more harm than good. Others may know more about this than I do, but I do believe that we have to be aware of the consequences resulting from geography and the structure of these countries.
Iran cannot blackmail us – that, I believe, is important – but, on the other hand, we should – as the President-in-Office of the Council has said – do everything possible to get it to defer any further developments until such time as negotiations have produced other possibilities. It has to be clear – to this House as much as to anyone else – that improved relations with Iran will be possible only if solutions are found to the nuclear issue and to the issues of human rights. So, for example, there should be no chance of this House ratifying a cooperation agreement with Iran – assuming there were even to be negotiations concerning such a thing, which, reasonably enough, there are not under the present Luxembourg Presidency – unless Iran were to take a more reasonable line. I might add that it is quite plain that this has to include such things as the Non-Proliferation Treaty, the IAEA, and the UN.
The same applies, and in the same way, to North Korea, for I too believe that it is necessary to make clear our willingness to help that country in which people are suffering such enormities, our willingness to improve their situation, and that this might well cost us more than we were formerly prepared to spend. We should, of course, also consider – and I expect Mr Ford will come back to this later on – whether the European Union should not take part in the current six-party talks, seeing as we are already involved in funding. I think thought should be given to what shape our political involvement might take.
In any case, I do believe that countering these countries’ nuclear capacities is of crucial importance in the overall framework and in terms of anti-terrorism, for it also enables us to forestall mini-nukes and dirty bombs, among other things. We have to discern the connection here, for it is with these capabilities that we are dealing here, and not just with traditional nuclear strike capability. For that reason, we cannot take this task too seriously.
Mr President, this debate is proof that the Treaty on the Non-Proliferation of Nuclear Weapons is all bark and no bite. We can make use of this Treaty to threaten people and bark at them, but there is no question of us being able to bite anyone who fails to comply with it. Any important developments there have been have occurred outside the framework of the Treaty, or even in spite of it. India and Pakistan have acquired nuclear weapons and the secret blueprints for such weapons have been stolen from Pakistan, yet sanctions have not been imposed on either of these countries. Libya has abandoned its nuclear programme, yet the Treaty played no part in this. Iran and North Korea are not only building atomic bombs, they are now also developing means of delivering them, and there appears to be no chance of putting an effective stop to these programmes. Countries like these are engaging in negotiations under false pretences, in order to gain time and develop their nuclear programmes.
What action should therefore be taken? Unless new and stricter control mechanisms are put in place, there is absolutely no point in continuing to talk in twentieth century terms, as though the countries that have the capacity to build nuclear weapons were still parties to the Treaty. There can be little hope of enforcing the Treaty without effective controls, and the requirement to abandon nuclear weapons must form part of the overall policy adopted towards a given country. On its own, the Treaty will get us nowhere.
My final point relates to something that should be stated quite plainly. Unless we cooperate with the United States and engage in serious dialogue with our American partners, adopting a policy of coercion will be equally futile, whether in the case of Korea or Iran. This is because such countries are expert at playing the ‘good cop, bad cop’ game, whereby they hold talks with one party and are afraid of the other. There is little chance of the party they hold talks with, and of whom they are not afraid, being able to persuade them to make any real changes. I thank you.
– Mr President, ladies and gentlemen, after the end of the cold war, the problem of nuclear proliferation seemed to have receded, but today it is once again reverting to centre stage. The North Korean Government’s declaration that it possesses nuclear weapons has rightly aroused great concern for a region with the world’s greatest nuclear concentration. At the same time, a nuclear Iran would destabilise the Middle East, creating huge security problems in Europe’s own backyard.
The European security strategy is right to consider the proliferation of weapons of mass destruction as the second most serious global threat after international terrorism. Moreover, everyone knows that where rogue or bankrupt states are involved, or where monitoring is inadequate, the two problems are closely connected.
We cannot face this challenge alone. International coordination is needed to combat nuclear arms proliferation, and to increase police control and legal methods for monitoring, based on Dr ElBaradei’s seven steps, among which I would mention the five-year moratorium on new facilities, the unequivocal commitment to disarm by the five officially-recognised nuclear states, and the objective of making the Middle East a nuclear-free zone.
The relationship between the European Union and the United States is crucial for the effective combating of nuclear proliferation. Europe and the United States are complementary. In the immediate future, the joint transatlantic goal must be to halt Iranian activity and ensure the success of the annual NPT review conference.
Mr President, on Sunday, Iran admitted that it had achieved proficiency in the full range of activities for enriching uranium. Several top Iranian nuclear negotiators had previously admitted that the clerical regime was not at such a point in October 2003 when a nuclear agreement was signed with Europe’s big three.
The loophole-laden agreement has left lots of wiggle room for Tehran, effectively providing perfect diplomatic cover for the mullahs to gain the most precious thing they needed to advance their weapons programme: time.
When it comes to ideologically-driven regimes, the bitter truth is that appeasement is an exercise in futility. We should be thankful to the National Council of Resistance of Iran for blowing the cover off Iran’s clandestine nuclear programme. Were it not for them, Iran would have acquired the A-bomb by now.
In this light, serious consideration must be given to the notion that Iran’s nuclear threat and its sponsorship of terror can only be halted through the toppling of this regime by Iranians and democratic opposition groups such as the National Council of Resistance of Iran.
Mr President, the non-proliferation of nuclear weapons and, associated therewith, the prevention of their getting into the hands of terrorist groups, is without a doubt one of the main concerns of the international community of states. For this reason, we need to give special attention to what is going on in North Korea and in Iran, and I welcome the line taken by this House and my own group on the need to make it plain to Iran that negotiations on a trade and cooperation agreement cannot be concluded until such time as there is conclusive evidence that its nuclear programme is peaceful. It was on this point that the IAEA talks in Vienna made no satisfactory progress. It is also clear that we have to express our concern at the supply by Russia of nuclear fuel rods to Iran.
That the situation in North Korea is equally disturbing, as a danger to the region as a whole, is something of which I have become aware in my capacity as chairman of the joint delegation to both Koreas. I therefore call on the EU, represented in this instance by the Commission and the Council, to do everything possible to facilitate the resumption of the six-party talks, a process that is still open despite North Korea’s most recent statement. We call on North Korea to come back to the negotiating table. All diplomatic channels must be used to this end. Although the European Union is not party to the six-party talks – something that may well change – it is in our interests that the crisis should de-escalate and that nuclear weapons should not become more widespread. Evidence of this is our humanitarian aid and agricultural aid programme for North Korea.
The World Food Organisation has drawn attention to the desperate state of the people as they attempt to get food. In humanitarian terms too, it should be in North Korea’s interests to concentrate its resources on improving the supply of food to its people, rather than on disproportionate rearmament, not to mention on becoming a nuclear threat.
Mr President, that the non-proliferation policy is in crisis is not a matter of doubt, and of disarmament policy scarcely anything is now to be heard. The review conference in May offers an opportunity to achieve a breakthrough, one that will demand a constructive approach on the part of all, including the ‘permanent five’ and hence also of China, which increasingly presents itself as the hegemonic power in its region. China is resurgent, and only one country – North Korea – ignores it and its goal of a Korean peninsula free of nuclear weapons. North Korea is working on warheads and rockets to carry them, it is hampering the six-party talks and destabilising the entire region. The reason for this is that North Korea is a dictatorship desperately hanging on to power.
This is a threat to our democratic friends in the region, to South Korea and Taiwan, particularly also to Japan and the USA, which together guarantee these countries’ security. The efforts on our part that they deserve must have three objectives: we must strengthen the non-proliferation treaty; the European Union must take part in the six-party talks; the arms embargo on China must remain in place; and we must promote democracy throughout the world. I also take the view that we should be having this debate in Brussels rather than in Strasbourg.
Mr President, I was in agreement with what the previous speaker said – until he got to his last sentence. If, after discussions, it is agreed that our plenary sittings are held in Strasbourg, then that is where they are held, and I love this city; it is a beautiful place. One day, perhaps, we will come to an agreement with the French Government enabling us to have all our plenary sittings in Brussels, but as long as the treaty stands as it is, the present situation is not up for discussion.
We should spell it out to the North Koreans that their activities are a menace to the whole security setting in the Far East. South Korea feels itself under threat, and so do Japan and Taiwan, and it is this whole regional security aspect that I think we have to focus on. We must make the attempt to persuade our Chinese friends to use their influence. They may well constantly maintain that they have none, but I believe that to be a diplomatic ploy. Quite apart from any talk about stopping building programmes, the reality is that the only country that can get the North Korean Government to return to the six-party talks is the People’s Republic of China, with the Chinese Communist Party.
We have to make it plain to the Chinese that it is in their own interests that the security setting in the Far East should not be disrupted. We also have to bring it home to China that, although we do accept its role in Asia, we do so only if it discharges its responsibilities in a constructive way. Let us then try to get our Chinese friends to make a to North Korea.
Mr President, ladies and gentlemen, international terrorism, organised crime and the unpredictable behaviour of a few states mean that the risk of a nuclear conflict is still considerable. The control capacity of the International Atomic Energy Agency should therefore be stepped up as a matter of urgency. The European Union should have the courage to take political and economic action against countries which flout the rules and which try to circumvent inspections. Particularly during the forthcoming Review Conference, it should muster the necessary ambition and commit itself to the Treaty’s complete implementation. I also hope that by means of dialogue and consultation, the EU can play an important role in convincing North Korea to return to the negotiating table.
The US, Russia and France have started developing a new generation of nuclear weapons. True commitment to non-proliferation and disarmament, however, means that everyone, and thus not only the so-called rogue states, curtail research into, and the development of, weapons of mass destruction. If not, all declarations in this respect will remain hollow rhetoric.
Thank you, Mr President. While we are debating problems relating to the non-proliferation of nuclear weapons and the Non-Proliferation Treaty, I think it would not be out of place to alert this House to the existence of new military technologies that render the situation even more complex. It is already possible to manufacture what are known as suitcase bombs. These bombs are light and easily transportable, and could therefore easily fall into the wrong hands, for example those of terrorist groups.
Very low-intensity bombs are a further example of a new military technology, and their existence completely blurs the clear distinction previously made between traditional weapons and nuclear weapons. The emergence of such weapons, the purpose of which would appear to be to allow attacks on heavily defended and fortified locations, could result in their use in countries that are not signatories to the Treaty on the Non-Proliferation of Nuclear Weapons. This would then trigger, or rather it might and should trigger, corresponding reactions from the international community, as every country that has signed the Treaty has the assurance of other countries that nuclear weapons will not be used on its territory. I thank you.
Mr President, the only thing I actually want to say about North Korea is that I think China is the only country that stands any chance of persuading it to change direction, for China has consigned to the past its own form of Communism, at least in the economic sphere, by becoming able to create prosperity. The primitive communism to which North Korea is still politically and economically subject can be overcome only by Chinese pressure or persuasion to that end.
Moving on to Iran, on which I was rapporteur in the previous legislative period, I would like to make it clear that we certainly do have a combination of interests that we can reduce to a common denominator. While Iran aspires to conclude a partnership and cooperation agreement with the European Union, we, who are the European Union, want to see Iran acting within the parameters set by the International Atomic Energy Agency and complying with its requirements. Regarding as I do the peaceful use of atomic energy as a good thing, I am not fundamentally opposed to a country using it, provided that it is ensured that the highest possible safety standards are in force and that the cycle facilitating the enrichment of uranium and the manufacture of weapons is subject to international control, which, in Iran’s case, means that it is not operational. If we can actually manage to get it across to Iran that there is a package formed by a partnership and cooperation agreement on the one hand and compliance with the international community’s requirements in respect of the peaceful use of nuclear energy on the other, and that this package is indivisible, then we can get a result.
There is something else that I regard as important: in balancing interests against each other, the issue of human rights must not be disregarded. We cannot sacrifice human rights for the sake of an agreement, even if Iran’s is compliance with nuclear requirements.
Mr President, I wish to talk about one or two aspects with respect to North Korea. This is a country that over the last 12 to 18 months has engaged in massive and irreversible steps on the road to economic reform, in particular in industry and agriculture. However, the nuclear crisis is still hanging over us.
Over the last five years, the European Union has put half a billion euros into North Korea in humanitarian and development aid, yet we have not been included in the six-party talks. Several weeks ago, the North Korean Ambassador to Berlin spoke to Parliament's new delegation for relations with the Korean Peninsula and indicated that North Korea would welcome our participation, as would the Chinese and the South Koreans. In our joint resolution we are asking the Commission and the Council to investigate the possibility of the European Union being part of that programme. That may help to break the logjam we are facing there. The European Parliament would not like a situation in which it has no say in the onward negotiations but, like last time round with the framework agreement, is left with the bill!
My second point is not on the plutonium programme – North Korea has stated that it now has nuclear weapons – but on one of the causes of the crisis, which was the claim by the United States that North Korea had a highly enriched uranium programme. It looks as though North Korea got the blueprints from Pakistan, but the Americans have produced no evidence that it has an ongoing programme. Neither has it the necessary materials to produce the gas centrifuges, or the quality or quantity of electricity – which would have to be enough to power a medium-sized city in Europe – to undertake that programme.
My last point concerns the Korean Energy Development Organisation. The Council has chosen not to pay the EUR 4 million to South Korea as suspension costs for that programme, which therefore threatens its future. I know some in this House would not like to see it refined into a nuclear programme, but it could well serve as a very useful channel for non-nuclear conventional or renewable energies. We ask the Council to look again at whether this small contribution, which would buy a couple of flats in London, should not be made to enable us to have that political impact.
Mr President, there is no doubt that a world without nuclear weapons is an ideal vision that some people have demanded but all of us sympathise with. Unfortunately, things seem to be moving in the opposite direction. As Mr Wiersma and Mr Brok commented, there is a danger that we are entering a new era of nuclear arms proliferation – a fresh nuclear arms race in very sensitive regions where the ultimate consequence of proliferation could be actual use.
This makes it all the more important now to ensure that the European Union and all its partners should bring the necessary pressure to bear on those who believe that nuclear weapons give them greater power. We need to give a clear signal both to North Korea and Iran that developing nuclear weapons will not pay, and that the international community will not tolerate such a development.
I agree with those who say that in the case of Iran we need to pursue the negotiations already in progress vigorously, in order to convince the Iranians that there is an alternative to developing nuclear arms, and that the prospect of a partnership with Europe and of an economic cooperation agreement is more valuable than any development of nuclear weapons, both in terms of Iran’s security and of its economic development. I also agree that human rights should not be ignored in those negotiations, and that respect for those rights is essential.
North Korea is of course even more complicated, as that country has to some extent already been ostracised by the international community. Yet taking sanctions against this country, whose population is already suffering enormous deprivation, would not achieve very much. The European Union should not just limit itself to providing humanitarian aid here; we should also play a more significant political role. I totally agree with those who have said, as Mr Ford has just done, that it would also be wrong for the European Union to act as a provider of funds without a political role.
Our relations with China which, as Mr Jarzembowski said, are important, will certainly help us to bring pressure to bear on North Korea. China is perhaps the only country to have any real leverage over the North Korean regime.
In any case, it is crucial that the discussions concerning the Non-Proliferation Treaty should not essentially end in failure, in a kind of half-hearted status quo. The NPT is even more important now than it was in the past. There are now other, even more appalling risks, with proliferation to all sorts of non-State entities and terrorists. I believe that this is another area where the European Union must be very vigilant.
The European Union must, therefore, speak loud and clear at the NPT conference, and act, both in its negotiations with Iran and in the discussions with Korea, to which we must be a party, to make our voice heard. A world without nuclear arms may not yet be within our grasp, but we should at least halt their dangerous proliferation.
Mr President, all the speeches we have heard obviously point in the same direction, without exception, and they of course support the Commission’s position and beliefs. They are also an indication of the importance of the Non-Proliferation Treaty and, above all, the need to maintain it and even to reinforce it.
The Commission supports and will continue to support these efforts to encourage both disarmament, particularly in Russia, and non-proliferation.
We are at present working with the Council to secure the necessary funding to implement the Union’s policies in the areas of non-proliferation and disarmament. As an indication of the Commission’s commitment in this respect, I would like to refer to an agreement recently concluded during the Cotonou review, which now incorporates, as a vital element, a non-proliferation clause, intended to strengthen multilateral agreements and export controls.
I have received seven motions for resolutions, pursuant to Rule 103(2) of the Rules of Procedure.(1)
The debate is closed.
Voting will take place on Thursday.
The next items are the Council and Commission statements on the situation in Lebanon.
Mr President, the Council is following the grave political crisis in Lebanon closely and with great concern. This crisis, which was triggered by the three-year extension of President Lahoud’s term of office imposed by Syria, culminated in the assassination of former Prime Minister Rafik Hariri and ten other innocent civilians.
The European Union has firmly condemned this barbaric act and this House debated it at length just a few days ago. Prime Minister Rafik Hariri was a man of peace who believed in dialogue, and was a friend of Europe. The challenge that Lebanon is facing needs to be met with unity and calm, and respect for the two principles for which Mr Hariri fought throughout his life: Lebanon’s independence and sovereignty.
The resignation of the Karami government in the face of popular pressure has created a new situation of which we need to take advantage. The Presidency wishes to congratulate the Lebanese people on their courage and determination to regain full sovereignty and to live in freedom in a democratic country.
The Council bodies held an initial exchange of views on the Lebanese crisis on 4 March, and revisited this issue this morning in the presence of Mr Roed-Larsen, the United Nations special envoy responsible for the implementation of Resolution 1559.
For his part, the High Representative, Javier Solana, will tomorrow be meeting a delegation of representatives of the Lebanese opposition.
The main thrust of the European Union’s action should be as follows. First of all, we need to support the formation of a new transitional government acceptable to the key players in Lebanese politics and respecting Lebanon’s constitutional framework.
Secondly, if political life in Lebanon is to return to normal, the circumstances surrounding the assassination of Rafik Hariri and those responsible for it need to be carefully scrutinised. The Union therefore supports the United Nations commission of inquiry and intends to keep up pressure on the Lebanese authorities to carry out a thorough investigation.
Furthermore, it is important to support the holding of free and fair elections. The European Union will be willing to provide assistance in this respect, in particular by sending a team of election observers if the new Lebanese Government so wishes. For its part, the Commission is about to carry out an exercise on the ground to assess the need and scope for electoral assistance. The Commission will be able to give fuller details of this in its own presentation.
Lastly, we have to keep up pressure on all concerned to achieve full and immediate implementation of Resolution 1559, which calls for complete and immediate withdrawal of Syrian troops from Lebanon.
The Council assures the European Parliament that it will spare no effort to achieve a political solution to the Lebanese question, in accordance with the wishes of the vast majority of the Lebanese people.
Mr President, ladies and gentlemen, I wish to speak to you about the situation in Lebanon on behalf of my colleague Mrs Ferrero-Waldner, the Commissioner responsible for External Relations and the European Neighbourhood Policy.
We were shocked and saddened by the appalling terrorist attack perpetrated in Beirut on 14 February, which took the lives of the former Lebanese Prime Minister Rafik Hariri and of many other victims, while over a hundred people were seriously injured. It was the most devastating attack in Lebanon since the 1975-1990 civil war.
Mr Hariri was one of the main architects of the 1989 Taif Agreement, which marked the end of the civil war in Lebanon. He was responsible for promoting the rebuilding of his country after it had been torn apart by war, and his name became synonymous with peace and reconciliation based on a delicate balance between the 18 religious communities that make up the country. We worked closely with Mr Hariri and his government. Negotiations on an association agreement were concluded during his term of office, and an interim trade agreement came into force in March 2003. Mr Hariri also fully supported the dialogue on the European Neighbourhood Policy, which also covered Lebanon.
Over the last few weeks, following the death of Mr Hariri, thousands of demonstrators have protested against Syria’s military presence in their country, in defiance of a government ban. In the face of the unrelenting pressure following the assassination of Mr Hariri, the Lebanese Prime Minister Omar Karami and his government resigned on 28 February after an extraordinary parliamentary debate on the political situation following Mr Hariri’s death.
The forthcoming weeks will clearly be decisive for the country and it is vital that the parliamentary elections in Lebanon should be held on schedule in May. The Commission hopes that calm will prevail during this period and that channels of communication between the various political groups will be kept open. The elections must be held in accordance with a free and fair electoral process, without any foreign interference or influence, and under the sovereign control of the Lebanese authorities. These elections could mark a turning point in the return of Lebanon to full independence and sovereignty. Along with its other partners, the European Union must remain vigilant as regards the conditions under which these elections are held and we should make our position known to the Lebanese.
The Commission is considering how it can help to ensure that these elections are held in appropriate conditions. We are examining the possibility of sending an election observation team. We also envisage, should it be necessary, other means of providing support to guarantee an open and free electoral process. We have in mind, in particular, the training of local observers. At present, we are making preparations for an exploratory technical mission to Lebanon. We wish to evaluate what we can do to ensure that the elections are held in optimal conditions, and we do not rule out the possibility of sending EU observers if the Lebanese Government invites us to do so.
Mr President, ladies and gentlemen, the European Union attaches the greatest importance to the full implementation by all parties concerned of UN Security Council Resolution 1559, whose objectives we firmly support: free and fair elections without foreign interference, the withdrawal of all foreign forces from Lebanon, the disbanding and disarmament of all militias and the control of the government over all Lebanese territory. Some of these demands have been conveyed to Lebanon over the years in key European Union messages. The European Union fully supports the work of the UN Secretary-General. We await with interest his report, due at the beginning of April, on the progress made in achieving the objectives of Resolution 1559.
At the same time, the Commission is in the process of forging ever closer links with Lebanon under the European Neighbourhood Policy. On 2 March the Commission presented a report on Lebanon giving a wide-ranging overall view of the political, economic and institutional situation, and also of the state of EU-Lebanon relations. This report will provide a basis for work on the action plan for partnership with the neighbouring countries, which will include important priorities such as a closer political dialogue and greater cooperation in a variety of areas.
In Lebanon and in other partner countries, the progress made under the European Neighbourhood Policy will reflect their own efforts and their own successes, with the active support of the Union, of course. In order to take account of recent political developments in Lebanon, the Commission has recommended that the timetable for the next stage of our work and consultation with the Lebanese authorities on the action plan should be linked to developments in that country’s situation. It goes without saying that we need to know how the situation is evolving before we move forward.
At the same time, we are pursuing our discussions with Parliament and the Council on the European Neighbourhood and Partnership Instrument, which, with effect from 2007, will enable us to match our political ambitions with the necessary financial resources. We hope to have a result before the end of this year, which will allow us to start the planning process for 2007.
Mr President, ladies and gentlemen, the Commission will continue to support the efforts being made towards reform and democracy in Lebanon by means of the association agreement and under the European Neighbourhood Policy. I hope that this House will be our firmest ally in supporting those efforts.
. Mr President, I believe that the President-in-Office of the Council and Commissioner Louis Michel have sufficiently described the devastating effects of the murder of former Prime Minister Hariri. It is clear that one of the most obvious conclusions must be the withdrawal of Syrian forces from Lebanon, which must be immediate and must also include the secret services. There can be no excuse for failing to comply with the terms of United Nations Resolution 1559 and Syria must refrain from interfering in Lebanon’s internal affairs.
As Mr Michel has said, it is clear that free elections must be held in Lebanon without any type of pressure, and we in our political group are pleased with the Commissioner’s comments to the effect that a technical mission is going to be sent to Lebanon with a view to preparing a European Union mission of electoral observers.
We also believe that it is absolutely essential that there be a committee to investigate the circumstances surrounding the murder of the former Prime Minister in an independent manner.
Mr President, this morning all the political groups have negotiated a compromise resolution on this extremely important issue of Lebanon and a satisfactory solution must be found for the inclusion of Hezbollah on the list of terrorist organisations, since we believe that the actions of this organisation have been proven beyond all doubt and, Mr President, the terms of the compromise resolution will have to be adjusted in order to accommodate a decision which is in line with the concerns expressed within our political group.
I would like to end by saying that the European Union – as the President-in-Office of the Council and the representative of the Commission have said – must advocate the existence of a democratic, independent and sovereign Lebanon, and the instruments available to us by means of the neighbourhood policy and the association agreement offer us a good picture of the form this relationship may take. I would insist: an independent, democratic and sovereign Lebanon.
.– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, my group stands unreservedly shoulder to shoulder with the demonstrators of Martyrs’ Square in Beirut, who are peacefully demanding a future of freedom and democracy for their country and who have already brought about the resignation of the pro-Syrian government.
The Syrian military occupation can no longer be tolerated and the time has come for the positive but vague declarations made by the President of the Syrian Republic in recent days to give way to firm action with a clear and immediate timetable. We repeat our strong condemnation of the attack which caused the death of ex-President Hariri and the loss of so many lives, and we support the determination of the United Nations Secretary-General to see a full investigation of this episode.
The future of Lebanon can only be the result of a democratic process, based on respect for human rights, with a first step being a decision to forge ahead with parliamentary elections in May. Those elections must be free, democratic and transparent, which is why we are asking for them to be prepared and monitored by a team of European observers in which, as in the case of Palestine, the role of this Parliament should be a prominent one. All parts of Lebanon’s complex society must feel they are involved in this process and in the protection of their country’s unity and territorial integrity.
With regard to Syria, it is a vital country in the Middle East as a whole, a country which can and must opt unreservedly for democracy, for the fight against terrorism and for a constructive role in the solution of the Israel-Palestine conflict. For a long time, Europe has had a policy of friendship towards Damascus, and I hope that the decisions taken today by its leadership will help to consolidate this relationship and render it irreversible.
The countries of the Middle East as a whole have a responsibility to support the efforts of the President of the Palestinian Authority to reach a just peace with Israel and to collaborate in the development of a Palestinian state. For this purpose, there must be an end to all support for terrorism and terrorist organisations, both inside their respective states and in the Palestinian territories.
Finally, we should not forget the Israeli-Syrian dimension of this conflict. Here, we hope for a re-establishment of relations, leading to a peace agreement and to the withdrawal of the Israeli army from the Golan Heights. For too long, the violence of terrorism and of armies of occupation has prevailed in the Middle East, and it is time for a return to the rule of law. Only respect for law in international relations and for democracy in internal affairs can guarantee peace, stability and prosperity across the Middle East as a whole. In this context, the European Union must redouble its efforts, enhance the effectiveness of its political role and increase and re-focus the economic resources deployed to achieve these aims.
Mr President, since our debate two weeks ago, there have been constant changes in the situation in Lebanon in reaction to the pressure – as everyone knows and has commented – brought to bear by a people who are almost entirely united, regardless of their origin or religion, and who are continuing to demand their freedom to live and their freedom of thought. After the resignation of the Karami government and the joint declarations by Presidents al-Assad and Lahoud on the withdrawal of Syrian troops, there were still tens of thousands of people demonstrating yesterday in Martyrs Square – now rechristened Freedom Square – to express their will and to keep up the full weight of pressure on political figures necessary if a genuine democratic process is to be set in train.
I said that this people was almost entirely united. I used the word ‘almost’ because one note of discord was struck by the leader of Hezbollah, Hassan Nasrallah, in his speech calling on his followers to demonstrate today, at this very moment, against the UN resolution, and to protest shamelessly against foreign interference and, I quote, ‘to continue resistance against Israel’. I found this latter part of his speech particularly disturbing because it expressed a desire, which I hope is a minority view, to oppose the very fragile resumption of peace negotiations between Israel and Palestine.
Some of us here will be going to Cairo on Friday to take part in the plenary session of the Euro-Mediterranean Parliamentary Assembly. We are aware of the absolute need on that occasion to bolster the position of the Palestinian leader Mahmoud Abbas in his courageous desire to reject violence and, as a first step, to establish, in conjunction with Israel, a lasting ceasefire.
If it became apparent that Hezbollah were firmly resolved to oppose this process, it would then be for you, Mr President-in-Office of the Council, to take appropriate action and to go so far – and why not – as to include this movement in the list of terrorist organisations. I hope that the Council will not need to go that far, as I would like to continue to believe that the enormous desire for peace will win the day.
My group will be happy to sign and vote for the resolution drafted this morning, which sets out a number of views that are extremely important for the European Parliament. You have also expounded and supported those views yourselves, Mr President-in-Office of the Council and Commissioner Michel.
We welcome and encourage the popular demonstrations now being held in Beirut and those that recently took place in Kiev, and believe there are lessons to be learnt from them. We believe they provide the strongest guarantees for the process of democratisation, as long as the people involved know and feel that they can count on international support. That is a lesson we must remember and from which we must draw conclusions for the future.
We, too, like those demonstrators and like the united people of Lebanon, are waiting for clear answers to emerge from the inquiries being held – both the fact-finding mission dispatched by Kofi Annan and the investigations being undertaken by the Lebanese authorities – to identify precisely who was responsible for this appalling act.
We have also heard the statements made by the Lebanese and Syrian Presidents, and we look forward to further statements. In fact, given that provision is made for this in the Taif Agreement, why should the security services be excluded from the withdrawal plan? The Syrian security services in Lebanon should also be withdrawn. It has to be said now that pursuing this process of democratisation is the best means we have of ensuring stabilisation, and we have already heard just how crucial that stabilisation is for the region. We expect a great deal from the democratisation process, and the Commission should not, in the report it is preparing on all aspects of the situation in Lebanon and on EU-Lebanon relations, overlook certain key issues that are fundamental for the future of democracy. These include the return of the death penalty; the tens of thousands of people who have disappeared in Lebanon; Lebanon’s adoption of the Rome Statute on which the International Criminal Court is founded; its adoption of the GenevaConventionRelating to the Status of Refugees; a solution to the issue of Palestinian refugees; and also certain individual cases of great concern to this House, such as that of the lawyer Mr Mughrabi, who is in prison today as a result of statements he actually made in this Chamber to Members of the European Parliament.
There are therefore a lot of hopes riding on this situation, hopes that I am sure this resolution will encourage.
. – The position held by Parliament and the EU with regard to events in Lebanon should strike a balance between clarity and responsibility. Clarity in expressing the urgent need for an independent international inquiry into the circumstances surrounding the assassination of the former prime minister, its causes and effects; in expressing the solidarity that must be shown towards the democratic, peaceful and pan-community movement demanding full sovereignty for Lebanon and democratic elections; and in expressing the demand that Syrian troops and intelligence officers withdraw, under the Taif agreements and the United Nations Security Council Resolution. Clarity is essential, then, but clarity must be accompanied by responsibility, given the extraordinarily fragile nature of the mosaic of Lebanese society. It is this responsibility that has led my group to request a separate vote on paragraphs 6 and 7 of the compromise resolution.
Firstly there is the Syria question. The withdrawal to the Bekaa Valley, as laid down in the Taif agreements, is, by objective standards, a laudable step and the demand for an end to any foreign interference cannot only be aimed at one country. Israel still occupies Lebanese land and France and the United States are hardly innocent bystanders. This is particularly true of the latter, which gave tacit approval to the Syrian presence in Lebanon for years and years, and yet now, with the strongest military presence in the region, approaches Syria with all the subtlety of a bull in a china shop. This is another disaster in waiting for peace and stability.
Secondly, there is the issue of Hezbollah. There is no organisation that I could feel further removed from, but demonising the so-called ‘Party of God’ and classifying it as being wholly dependent on Syria is neither wise nor true. Hezbollah cannot be fought by placing it on terrorism lists, but by committing its political wing to the democratic process, by tackling the brutal inequalities in Lebanon and by achieving a fair resolution of the conflicts arising from Israel’s occupation of land. Let Europe provide an alternative to the policies of blindness and force in the region.
.  Mr President, that Syria is playing a game in Lebanon with the international community is evident from both President Assad’s parliamentary speech last Saturday and his agreements yesterday with his Lebanese counterpart, Mr Lahud. The Security Council’s Resolution 1559 is not yet applicable to Damascus. It clearly demands the total and immediate withdrawal of Syrian troops from Lebanese territory. Ominously, at the end of last week, the Syrian Head of State did not breathe a word about the influential presence, within Lebanese territory, of his secret services, which would appear not to form part of the Syrian troop movements there. This is consistent with the recent Israeli observation that Syria is currently preoccupied with strengthening its secret presence in the land of the cedar, something of which the UN Secretary-General was officially informed yesterday by the Israeli Minister of Foreign Affairs.
There is yet another way in which Damascus is brazenly flouting resolution 1559. The resolution stipulates the disbanding of all militias in Lebanon. This would involve the dismantling of the Shiite terror movement Hezbollah, pawn of both Syria and Iran against the Jewish state, as well as the forced departure of dozens of officers of the Iranian revolutionary guard, who train Hezbollah and Palestinian terror groups within Lebanon’s borders.
Given the seriousness of the situation in Lebanon, I hope that the Council and the Commission will deliberately obstruct those forces in Syria, Lebanon and Iran that do not want to know of a fully-fledged Lebanese state sovereignty, or like any political settlement between Israel and its closest Arab neighbours. Damascus, Teheran and their Lebanese satellites should stop their sinister game once and for all. It is up to the Council and the Commission to do something practical to bring this about. They would, for example, do well to start by placing Hezbollah on the European list of terror organisations.
. Mr President, once again the eyes of the world are on the Middle East. Elections have been held in Iraq, but there is ongoing disorder and widespread killings are taking place. Israeli and Palestinian leaders have met and this can be seen as a first step on the long road to peace and reconciliation between the Israeli and Palestinian peoples. Now the focus is on Lebanon and Syria. The catalyst for this political uncertainty was undoubtedly the killing of the Lebanese Prime Minister Rafik Hariri. The Lebanese Government has since resigned.
We all know of the tragic civil war that engulfed Lebanon between 1975 and 1990. We all know that the Taif Accord, designed to bring about peace in that region, is in place. However, the bottom line is that there are still 15 000 Syrian troops in Lebanon. While I recognise that this is substantially less than the 40 000 that were there until the late 1990s, the Lebanese people clearly want the Syrian troops out of their country. That is why I welcome the recent statement by Syrian President Bashar al-Assad. He signalled that Syrian troops would withdraw from Lebanon. The sooner that is done the better. President Bashar al-Assad specifically recognised that Syria would not stay in Lebanon once the Lebanese people did not want them there. We all know what the answer to that is, so the Syrian troops must be swiftly withdrawn.
I concur with the previous speaker’s comments about groups already beginning to work inside Lebanon to destabilise the country yet again.
In the broader political field, the European Union and Syria have yet to agree on a new EU-Syria economic association agreement. I believe that securing agreement for such a new arrangement would help to improve relations between the European Union and the Syrian people. The implementation of such a treaty is long overdue. I urge the Council presidency to work towards finalising this arrangement as quickly as possible.
Mr President, ladies and gentlemen, the situation in Lebanon has become destabilised because Syrian troops have been present in the country for 29 years. There are 14 000 Syrian soldiers stationed there, which is 14 000 too many. Yesterday’s decision by the Lebanese and Syrian presidents to withdraw some of Syria’s troops from Lebanon is a step in the right direction, but only a small one. It is not only regular military units that are stationed in the country, but also the Syrian special services. To put it quite bluntly, the latter exert an influence on the internal situation in the country.
The fact that paramilitary, or, more accurately, terrorist organisations are stationed in Lebanon is a further problem the country faces. I am astonished that the Parliament resolution no longer refers to the Lebanon-based Hezbollah organisation as a terrorist organisation, as it did in its original version. I find this entirely incomprehensible. We should call a spade a spade, and call terrorists terrorists.
Mr President, Commissioner, ladies and gentlemen, I would like to express my outrage at and condemnation of the appalling attack that took the life of Rafik Hariri and 14 other innocent civilians. I wish to offer my sincere condolences to the families of Mr Hariri and of the other victims of this horrifying attack.
I also wish, in accordance with the declaration of the United Nations Security Council of 15 February, for the truth about the causes and circumstances of this attack to be established, so that its perpetrators can be swiftly brought to justice.
This was an attack on all the peoples of Lebanon, regardless of their faith or political hue, and was carried out to create a climate of fear in the population. We should not play into the hands of those who seek to destabilise Lebanon.
This event is a reminder of just how important it is to implement UN Security Council Resolution 1559, which reaffirms the international community’s commitment to the territorial integrity, sovereignty and independence of Lebanon, which implies total and immediate withdrawal of Syrian forces from Lebanon.
The international community must remain active and vigilant, so as to ensure that the forthcoming parliamentary elections scheduled for the spring are held in democratic and transparent conditions. These elections will give an indication of the commitment – or lack of it – of the parties concerned to respond to the demands of the international community.
The Council should perhaps take the initiative of organising a peace conference on Lebanon, with a view to taking advantage of the climate currently prevailing in the Middle East, which favours the settlement of long-standing conflicts. The European Union has a duty to participate in the peace process for the region and to advance the democratic cause, ‘without complacency or arrogance’, as Michel Barnier, France’s Minister for Foreign Affairs, put it. We must not disappoint the hopes of millions of men and women.
Mr President, I wonder if Lebanon will join in the ‘orange revolution’ marked by people’s reawakening to democracy? We certainly hope so, but Lebanon has little in common with Ukraine or Georgia. It will be neither easy nor perhaps totally desirable to break the links with Syria enshrined in the Taif Agreement, but those links need to be clarified and stabilised, and both popular and international pressure will be needed to achieve that.
What is clear right now is that the murderers of Rafik Hariri and of the 14 Lebanese citizens who died in the attack are still at large. Syria must be able to withdraw from Lebanon without losing face, but the redeployment of its troops cannot be limited to the Bekaa plain if the timetable for permanent withdrawal has still not been established. The organisation of the forthcoming parliamentary elections has now become a test of Lebanon’s desire for change. Hezbollah is also a major pawn in Syria’s policy and is undermining the peace negotiations between Israel and Palestine, as Mr Morillon pointed out. However, that will also be the case until Israel withdraws its troops from the Golan Heights, as demanded by the United Nations in its various resolutions. Ultimately, the opposition, by uniting and expressing a desire to proceed step by step, has demonstrated an astonishing maturity and has shown that it is effectively in control of the pre-revolutionary situation that has arisen. While we can support this movement, we cannot rush it.
The European Parliament therefore needs to pay particular attention to keeping up pressure on Syria to respect its international commitments. Each of the parties involved – Lebanon, the European Union and Syria – is aware just how close this game is. The shadow of war is still hanging over Beirut, but, at the same time, Lebanon’s opposition has never seemed so united. We do not know this opposition well enough, Mr President, and I would suggest that we take advantage of the next few weeks to strengthen our links with it.
I would not like to conclude without offering my condolences and expressing my feelings of sympathy and friendship to Mrs Hariri, who I am sure will also be a protagonist in Lebanon’s future.
– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, I believe we are virtually unanimous at the moment. When it comes to the vote, we shall see. Certain members are recommending a little more gentle education for the Hezbollah delinquents, but the fact is that we are about to vote on a resolution which coincides with the appeal of the 140 Syrian intellectuals to President Assad, and with that made by a further 33 intellectuals on 25 February to their Lebanese counterparts.
We are virtually all agreed on that. However, unlike many of you, I see this unanimity as a source of concern, because it is normal in such serious situations for any agreement reached to be based on information which is too generic or on a minimal level of information which is inadequate.
To conclude, I note that the European Union is continuing strategically to recommend national independence as the goal to be achieved in the Middle East for its peoples, for peace and for the interests of Europe. Think what would have happened if the same thing had occurred in Europe after the world wars. It seems to me that, from that point of view, we are all really on the sidelines and are giving bad advice.
Mr President, ladies and gentlemen, I admit that it is still somewhat premature to say that a wave of democracy is flooding across the Middle East, but still, we have had successful elections in Iraq and in the Palestinian regions, local elections in Saudi Arabia, less pre-arranged presidential elections in Egypt, the high point being a Lebanese Government that is forced to step down at the request of its people. This population is openly using the same means which the Ukrainian people in Kiev had at their disposal to make their displeasure known. The cedar revolution was also orange.
For the first time, there is good news from that region, because it is good news that Syria is finally withdrawing its troops from Lebanon. It would be even better if this could be done more quickly and if Hezbollah were to give up its armed protest against the State of Israel and were to invest its energy in strengthening the Lebanese democracy by peaceful means. What Europe can do, apart from expressing its appreciation for the courage displayed by the Lebanese people, is to refrain from concluding an association agreement with Syria until such time as withdrawal is complete and its support for Hezbollah has come to an end.
– Mr President, listening to most of the speakers, I had the impression that I was listening to Mrs Condoleeza Rice, and reading most of the resolutions, I thought that they were communications from the White House. The truth is that Lebanon, following the war and the occupation of Iraq by the Americans, is becoming the field of application of the Greater Middle East plan announced by the United States and adopted by ΝΑΤΟ and the European Union. This plan reinforces the role of Israel, sets its sights on the fight of the Palestinians for a free, independent state and exerts pressure on Syria and Iran. You do not want them to be independent. You only want them to be independent under your control and it is in this direction that resolution 1559 has been raised again. Why has it been raised now, I wonder, and what are you hoping for? Do you not know that it was the outcome of an agreement in order to stop the civil war in Lebanon? And now efforts are being made to create the preconditions so that there can be a new military intervention in the area and overall attack on the peoples. The assassination of the former prime minister of Lebanon is operating as huge provocation with multiple objectives.
We consider that the peoples and the political forces in the area must resolve their problems and do not need protectors. Finally, we ask you: how much hypocrisy is there? What about the 40 000 occupying troops in Cyprus? Why do you not ask about them – now, immediately, tomorrow – and why do you not lobby for them to withdraw from the island? Why two sets of standards? That is why we say that the European Union and the United States of America have a different objective.
– Mr President, ladies and gentlemen, Europe has long ignored, almost to the point of forgetting them, the historical and political characteristics of Lebanon, an outlying bastion of Christianity – albeit not alone – in that unsettled region.
United Nations resolution 1559, put forward by France and the USA, demanding the withdrawal of the 14 000 Syrian soldiers from Lebanese territory and the restitution of sovereignty to Lebanon after over 30 years of occupation, has been fundamentally ignored since the autumn of 2004. It took the barbaric assassination of former Prime Minister Harari to re-invigorate the yearning and desire for freedom on the part of the opposition and much of the Lebanese people, and, above all, to awaken the quiescent conscience of the European Union which had left the Lebanese people for years at the mercy of Syrian domination.
The new position of the Saudi regime has left Syria isolated within the Arab League. It would therefore be appropriate for the European Union to adopt a dignified position and resolve to make the signing of the association agreement with Syria conditional on its total withdrawal from Lebanon. Let us not desert the Lebanese – patriots who are proud to be Christians and part of western civilisation. Let us not desert them, as Europe has, in the past, deserted so many nations facing up to barbarism.
Mr President, ladies and gentlemen, we are delighted that the international community is demanding the withdrawal of the Syrian army from Lebanon. Not before time! Syria has occupied Lebanon since 1976 and the Taif Agreement called for its troops to pull out 15 years ago. It is a matter for regret that the proponents of this initiative are not the countries of Europe but the United States. France’s governments both of the left and of the right are particularly guilty here. By supporting the Syrian dictatorship until last year, they have betrayed the friendship that has bound our nation to Lebanon since the time of Louis IX, thus damaging France’s interests in this region.
We should not delude ourselves: the resignation of Karami’s puppet government and the announcement that Syrian troops are to be redeployed represent just one stage in the process. The complete withdrawal of Syria, that is to say of its army, of its information services and of its 500 000 immigrants, the disarmament of the Hezbollah Islamic militia, the holding of genuinely free elections, the return to their country of outlawed individuals such as General Aoun, the release of all political prisoners and in particular of the Christian leader Samir Geagea – these are the demands of the Lebanese people and the conditions that our own governments should be demanding from Syria’s leaders in order to re-establish Lebanon as a free and sovereign state.
– Mr President, Mr President-in-Office of the Council, Commissioner, first of all the assassination of former prime minister Hariri is an act which we must constantly denounce. I too should like to take this opportunity to express my condolences to his family and my hope that the investigation being conducted with international support to find those responsible will be successful.
The second point I want to touch on concerns the imminent elections, following the resignation of the government in Lebanon, and to say that I was delighted to hear Commissioner Michel refer to what the European Commission intends to do so that elections are held properly. I shall insist – as other Members have done – on the issue of the mission of observers from the European Parliament.
My third comment concerns certain preconditions to peace and democracy in Lebanon. The first is the safeguarding and protection of the rights of minorities and the procedures to protect their peaceful coexistence. The second is the clear and efficient combating of the activities of Hezbollah, activities which, while centred on Lebanon, also extend outside the borders of Lebanon to the entire Middle East, thereby jeopardising peace. As for the third, the withdrawal of Syrian troops, I say yes, provided that Syria officially announces a timetable, especially following the recent statements by President Assad. I accept the concept of a timetable, and I say that as a Greek who is very sensitive on the question of troop withdrawals, because we too have submitted a similar demand for the withdrawal of Turkish troops from northern Cyprus, and I believe that the international community, which is today insisting to Syria that it withdraw its troops from Lebanon, should also do the same with Turkey and any other countries which have occupying forces in other countries.
Finally, given the very positive wind blowing in the Middle East, I wish to emphasise the need for the European Union to be present there, not only economically, but also politically.
Mr President, Commissioner, Mr President-in-Office of the Council, we are all still reeling here from the shock of the barbaric murder of the former Lebanese Prime Minister Rafik Hariri, which also took 18 lives and injured hundreds of people. We are certainly unanimous in calling for a united response based on a combination of principles and action.
President Bashar al-Assad announced last Saturday that his troops would be withdrawn from Lebanon in two phases. This came in response to demands by France and the United States in particular, but also reflected the pressure of international opinion and that of the Lebanese people. This represents a first step towards the military withdrawal that should have taken place years ago. It also represents a first step by Syria towards the implementation of UN Security Council Resolution 1559. We should take account of this first step, but remain firm and unyielding in our demands for the future. Our road map here is Resolution 1559 as a whole, and we must first and foremost ensure that it is implemented rapidly and in its entirety.
That means Syria totally withdrawing from Lebanon, to allow that country to regain its sovereignty and rapidly organise free and democratic elections, in response to the unanimous aspirations of the Lebanese people, whose concerted action and desire for freedom are most impressive.
The European Union must also remain highly vigilant in view of the evolving political situation in Lebanon. Many speakers have mentioned Hezbollah, but what is also needed now is a government. On the other hand, even if a date for the parliamentary elections has not yet been set, it would be advisable for them to be held in the presence of international observers, particularly observers from Europe. What is more, we need to maintain pressure on the Lebanese authorities to continue to cooperate fully with the UN commission of inquiry, so as to investigate thoroughly the circumstances surrounding the attack on 15 February. The reasons for the murder and its perpetrators have yet to be clearly identified. It was an attack on the entire population of Lebanon, regardless of religion or political persuasion. It is out of the question that Lebanon should continue to be associated with the images of division, occupation and violence that we have now witnessed for three decades. The European Union should give its full support to the Lebanese people so that they can regain their liberty. That is the message that this House should forcefully and unanimously convey.
Mr President, one minute is very little for such a complicated issue and one with which we are largely unfamiliar. I shall restrict myself to asking one question: why is only Syria in the dock?
Syria may of course be guilty here, but that is only a hypothesis, and I am surprised and disappointed that there is a universal view that only Syria can be considered as the culprit, whereas Syria’s involvement is a complex issue in itself. This applies to both the media and also, unfortunately, to Europe’s political classes, which seem to have taken up the refrain, from the extreme left to the extreme right.
There are other possibilities. There is Iran – Iran certainly has an interest in diverting attention to Syria – and there is the United States, which certainly has an interest in splitting the Middle East into numerous religious and ethnic communities. There are others.
Why not look at them too? Who has a vested interest in renewed conflict in Lebanon? Not necessarily Syria, and certainly not Europe, and, with respect to Mr Moscovici and Mrs Le Pen, not France, which, in any event, needs Lebanon, a Christian and multi-faith country which in some ways sets an example for the entire region.
Mr President, this is the moment of historic hope for the Middle East. A huge number of people are valiantly moving towards better times: Palestinians who tackle people who attack Israeli citizens, Israelis who hand back huge regions to the Palestinians as a first step towards two states, but above all, the Lebanese, who are fighting on the streets for better times without Syrian interference. These courageous people, along with all peace-loving people in the Middle East, deserve our support.
The biggest threat to the peace process is now Hezbollah, to which organisation we in Europe adopt a naïve and implausible attitude, drawing a distinction between the military Hezbollah and the political Hezbollah. This distinction is not realistic, for they are both run by one and the same leader, namely Mr Nasrallah. He himself admits that there is no distinction, and his second-in-command recently stated on television, and I quote : ‘We believe that the political activity is integrated in the military operations, because they are inextricably linked to the political activity’. Then there are those people in the Lebanese Parliament, with whom some in this Chamber would like to do business, and their leader, Hussein Hay Hassan, who himself says: ‘Hezbollah is an organisation in which all fighters are politicians and military at the same time. The way in which some in the West view our organisation is incorrect’.
This is coming from the people of Hezbollah themselves. It is high time we had the courage to send a clear message to an organisation which has links with Syria and Iran, which attacks innocent citizens and speaks out in no uncertain terms against the peace process and against Syria’s withdrawal from Lebanon.
Two weeks ago, the Council’s representative stated: ‘We are keeping an eye on Hezbollah. If they adopt a bad attitude, we will consider extra measures’. If we now see what is happening, namely protests and threatening language in Beirut which goes against the process, then I think that it is time for action. Many fine words are spoken here about the protesters, but what these courageous people now need is not fine words, but clear action and unambiguous decisions. The time has come to say how matters really stand. Hezbollah is a terrorist organisation and must be placed on the European list of terror organisations. The courageous people in the Middle East deserve us finally having the courage to speak this clear language.
Mr President, the death – the murder – of Rafik Hariri was a tragedy not only for his family, but also for the Lebanon. I was myself able to meet him on many occasions and came to value the greatness of his vision.
We now have to ensure that there are no more such tragic developments in Lebanon, and one thing, we have to concede, is clear: it was Syria that originally helped to establish peace and to stabilise the country, but, as happens so often in this life, failure to discern the signs of the times can mean that, instead of stability, new conflicts are sparked off and peace is in check. That is why Syria must leave, taking its armed forces and its secret services with it. It should also read the signs from the interior: the old guard in Syria is still in fact standing in the way of development in its own country.
Secondly, here are a few plain truths about Hezbollah. Hezbollah also helped to drive the Israeli forces out, to restore the country’s autonomy and to give it a stable peace. Here, too, though, the same is true: if Hezbollah does not see the way the wind is blowing and is unwilling to help establish peace and stability, then there is no helping it, for nobody in this House will be willing to support it. Let me repeat, then, that if Hezbollah is prepared, as a political force, to establish peace and stability in the region, then it deserves a degree of respect. If it is not, then it will get none whatever.
The last thing I want to say in this debate is that Syria, too, is entitled to peace, stability and territorial integrity, but it must be prepared to conclude real peace with Israel, to acknowledge not only its own right to security but also Israel’s, and to help Israel to live in peace and security in the region. If Syria does that, we will be able to support it in that, but this is a clear and unequivocal demand that we must make of it.
Mr President, Lebanon has a recent history of civil war and a complex ethnic and religious balance. It has never been fully recognised as independent by neighbouring Syria, which has not even bothered to open an embassy there, claiming Beirut is too near Damascus. Instead, Syria has promoted through its pan-Arab Ba’athist doctrine a ‘greater Syria’ concept.
Pressure is now mounting on Syria from Saudi Arabia, Russia, the US and Israel to withdraw its troops from Lebanon. However, President al-Assad has only agreed to implement the terms of the Taif Accord of 1989, which obliges Syria to redeploy its 14 000-strong army to the eastern Bekaa Valley, because he is buying time, and he has so far ignored the more comprehensive UN Security Council Resolution 1559. But the heat is now on, following the assassination of former Prime Minister Rafik Hariri, with the so-called cedar revolutionaries on the streets of Beirut. These mainly Druze and Maronite Christians are blaming the one-party Syrian dictatorship for their country’s problems.
If the Lebanese demonstrators have their way in the May election, their victory at the polls could signal the end of 30 years of economic and political co-dependence, but it would also make al-Assad’s position a lot shakier. Hizbollah, the international terrorist executive arm of Iran and Syria, which is based in Lebanon but increasingly working to undermine the Palestinian Authority and peace with Israel, is threatened by its Syrian protector’s withdrawal. Hizbollah has 12 MPs in the Lebanese Parliament and the EU Council of Ministers is therefore reluctant to ban it, claiming there is a difference between its civilian political activities and its military wing. Hizbollah itself makes no such distinction.
France, a traditional friend of the Arab world, is leading this resistance in the Council, with Belgian, Swedish, Irish and Spanish backing. The latter is being particularly hypocritical as the Spanish Government was quite happy to ban Herri Batasuna and eject its MPs from the Spanish Parliament. Why, then, is Hizbollah not banned by the EU until it renounces the use of suicide bombers against innocent civilians and recognises the State of Israel’s right to exist?
Mr President-in-Office of the Council, Commissioner, Mr President, Lebanon is in the process of writing a new page in its history, and against that background we need not only to be vigilant, but also to play an active political role.
I personally once again vigorously condemn the use of violence as a political tool. The murder of Mr Hariri represented an unacceptable escalation of violence. The vital international inquiry must do everything possible to shed light on those responsible for seeking to destabilise Lebanon and creating a climate of terror.
I wish to congratulate the Lebanese people on the massive scale and fervour of their popular mobilisation, regardless of religious affiliations, in support of full sovereignty for their country. They are looking to the European Union to support their fight and we must not let them down. In this respect, full and rapid implementation of Resolution 1559 is of course a key priority.
Yes, we need to do everything to re-establish a strong, democratic and sovereign Lebanese state and to disarm all the armed militias. Yes, we need to aim for the withdrawal of all foreign forces, but at the same time we cannot forget the issue of the Golan Heights and the Shebaa farms. The situation in Lebanon must not be decoupled from the general situation in the Middle East. An overall and just resolution of the Israeli-Palestinian conflict is vital, and we must give our support to the new Palestinian leader. And yes, the question of the future of Palestinian refugees in Lebanon and elsewhere is crucial: the issue of their return must form part of a global settlement.
Furthermore, the successful experience of the election in Palestine illustrates the advisability of having European observers present, and I hope that the Lebanese Government will accept this offer. I accordingly support the Commission’s exploratory initiative.
Lastly, I wish to stress the need to seek a positive outcome and the prospect of peace in the region as a whole. Syria and Lebanon both have everything they need to develop alongside each other, within the framework of a partnership with the European Union, of our association agreements and our European Neighbourhood Policy. When the time comes it will therefore be up to us to take appropriate initiatives in this context.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, having spent recent weeks and months holding highly theoretic and very intense debates on European Neighbourhood Policy, we can now see that the spirit of democracy and human rights that we breathed into this policy has now taken possession of our neighbours. First the Georgians, then the Ukrainians, and now, tentatively, the Lebanese, are standing up for the values enshrined in our Neighbourhood Policy.
Secondly, among our neighbours around the Mediterranean the Palestinian Authority has been the first to organise free elections – more free than any hitherto held in the Arab world. Many Members of this House were able, in early January, to see with what pride the Palestinian people organised these democratic elections.
Now, then, we must set our sights higher. If Jordan supports this peace process and Egypt does likewise, then those who want to disrupt it cannot be partners in our Neighbourhood Policy, and we must not mince our words in saying so. What that means in plain language is that Hezbollah’s offices in Damascus and its activities in Lebanon demand that we in the European Union say loud and clear that it is intolerable that President Abbas’ peace process should continue to be undermined. Today, Hezbollah’s activities are not so much directed against Israel; rather, they are targeted responses to individual actions taken by President Abbas in pursuit of peace. Hezbollah knows that if it can still mastermind one or two terrorist acts, as it has succeeded in doing in Tel Aviv, then the process is again in jeopardy.
So, then, it is in the interests of the Palestinian people and of President Abbas that we should make it quite clear that, if Hezbollah does not change tack, then it should be put on the European Union’s list of terrorist organisations, just as it already is on that of the United States. I find it regrettable that this has not found its way into our compromise, although there is an amendment intended to insert it. I think that any new European neighbourhood policy must make that clear, for the sake of the Palestinians and the Arabs in the region beset by conflicts, and that it would also be in Europe’s interests.
– Mr President, developments in Lebanon should be seen within the framework of wider regional equilibrium and stability. The application of resolution 1559 on the withdrawal of Syrian forces from Lebanese territory is the first, but not the only dynamic element in this global approach. At the same time, an international initiative needs to be taken to restart the peace process between Israel and Syria.
The European Union has a strategic responsibility to take a specific initiative, within the framework of the Quartet, either by preparing a parallel roadmap, or by extending the current roadmap, so that it includes the Israeli-Syrian aspect of the peace process.
The Council of Ministers and the Commission should speed up the procedures to complete the action plan for Lebanon within the framework of the European neighbourhood strategy, just as they should oppose the connection being attempted between the signature of the association agreement with Syria and prior completion of the withdrawal of the Syrian army. It is in our interest to keep our options open with Syria if we want to help democratise the country and bring stability to the area. The withdrawal of the Syrian forces, as agreed, is a first positive step. Our objective is respect for the international legality and the application of resolution 1559. However, this objective should not be selective. It should bind all the countries in the area, including Israel.
If we are to be effective, we need first to be a credible European Union.
Mr President, it is gratifying that the democratic forces in Lebanon appear to have such a lot of popular support. For too many years, Lebanon has been governed against a background of ethnic conflicts and foreign interests. The Syrian occupation of the country has lasted for 30 years and is an obstacle to the development of a proper democratic society.
Even if the events of recent days suggest that the Syrian regime is willing to give up its military presence in Lebanon, there are good reasons for maintaining a critical line where Syria is concerned. Anyone with a knowledge of Syria and Lebanon knows that those in power in Syria are deeply involved in Lebanon’s economy, which they attempt to control. Even if the actual military forces are withdrawn from the border areas, the long arm of the Syrian regime will still be able to sabotage democratic development. President Assat has a reputation for ruthlessly using his various intelligence services and his secret police to suppress any resistance to the regime. A fair number of bloody attacks in Syria’s and Lebanon’s recent history are witness to this. In addition, there is the influence exercised over Lebanon by the hierocracy in Teheran, including Hizbollah. I am still waiting to hear a reaction from Teheran, supporting democratic development in Lebanon in unambiguous terms. Syrian withdrawal must be followed up by an assertion that an Iranian military presence in Lebanon is also unacceptable.
The EU and the United States stand together on this matter. The situation must be used to show that transatlantic cooperation can produce results. With reasonable support for the democratic forces and a common front against the enemies of democracy, the EU and the United States will together be able to help democracy on its way – not only in Lebanon, but throughout the region.
– Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, this evening we can celebrate a minor miracle, because in Lebanon, in times past, after the murder of an ex-Prime Minister we would have seen a fresh outbreak of civil war, whereas, on this occasion, Lebanese society has responded with peaceful indignation. For the first time we have seen Druse, Sunni, Shia and Christians demonstrating together.
Now, what has been termed ‘the spring of Lebanon’ needs political support, pressure and assistance. It is not sufficient to refer back to dignified or dutiful United Nations resolutions, but instead we need a commitment from these institutions, first and foremost to make President Assad of Syria aware that he has to find the courage to go beyond half-measures. Repositioning a few thousand soldiers in the Bekaa valley, 30 kilometres from Beirut, is not a withdrawal and merely looks like a charade.
Commissioner, we know that there will be no peace between Palestine and Israel, or in the Middle East, as long as the Syrian occupation of Lebanon – an offence to the principle of legitimate sovereignty – persists. Since we are convinced that peace, if it is to be genuine, must be based on pluralism, we believe that there must be greater passion and political engagement in support of the peace process and of the restoration of full sovereignty in Lebanon.
Mr President, the majority of speakers have reflected the very strong sentiments of friendship that exist in this House towards the Lebanese people, combined with support for that people’s desire for greater democracy and full sovereignty. The message is that the European Union should spare no efforts to allow this country, which has been scarred by decades of violence and which has suffered so much from the conflicts in the region, to regain its full sovereignty, recover its stability and construct a truly democratic society through free elections. It is for that reason that we cannot accept Lebanon being used by those who want to derail the Middle East peace process.
Those who are undermining the development of democracy in Lebanon, those who are letting themselves be used to prevent Lebanon from regaining its full sovereignty, cannot expect the slightest sympathy for their position from the European Union. I believe that on that point, too, your message is very clear. That naturally also applies to Hezbollah, which has to choose between either taking part in the democratic life of a new, democratic Lebanon, or serving external forces that have no desire for peace either in Lebanon or in the region as a whole.
I support what Mr Moscovici said: there can be only one road map for the European Union, and that is immediate and full implementation of Resolution 1559. That is why we need to work closely with the United Nations, with the Secretary-General’s envoy, to ensure the resolution is implemented immediately. We must support all those democratic forces in Lebanon who seek change and who desire sovereignty for their country. It is for that reason that free elections in Lebanon are so important.
I have received six motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12.15 p.m.
The next item is the Commission communication on services in the internal market and the patentability of computer software.
. Mr President, I am pleased to be here to set out the Commission’s intentions on the services proposal. I have taken note of the reports referring to a possible withdrawal of the proposal by the Commission. I can confirm to you that the Commission has no intention of withdrawing the proposal currently on the table.
Based on my consultations and having listened carefully to all sides of the argument, I identified a number of areas where I believe changes would be required for the broad consensus I would like to see emerge. Many of you have urged me to clarify the Commission’s position on these points in the interest of facilitating Parliament’s own deliberations.
Members may recall that during my hearing before the European Parliament, I promised to consult and listen carefully before making any pronouncements on the draft directive, which the previous Commission brought forward. Since then I have been meeting extensively with MEPs, social partners and ministers.
I was heartened by the degree of support there is across the political spectrum for opening the services market. If we want to achieve the levels of growth necessary for sustainable development then a vibrant services sector is a prerequisite. Yet, the single market in services is often still a distant ambition, rather than a reality. If we are to let our economies develop and grow we must maintain a clear focus on the services market.
The services directive is a key element in our efforts to relaunch the Lisbon Agenda. Getting the full benefit that services can bring to the EU economy will boost growth and jobs. If we are serious about the Lisbon Agenda, we must be serious about the services market.
After my initial round of contacts, I went to President Barroso and said that I believed the current proposal would never be adopted unless we were prepared to accept modifications. That is why in presenting the Commission’s views on the Lisbon Strategy to you some weeks ago, President Barroso indicated that the Commission believed some changes would be necessary to ensure success.
Opening up the services market is an ambitious project. The proposal to achieve this is innovative. To be successful we need a broad consensus. There are aspects of the current draft that are giving rise to serious concerns. The debate had become too polarised. Many of you have raised such concerns and it is clear that shortcomings have to be addressed.
I had the opportunity to outline my views briefly to the Conference of Presidents last week and I am happy to discuss this further with you today. Let me reiterate the areas I have identified. The directive will have to be clear that conditions and standards for workers will not be affected in any way. The text will have to be watertight on this point. There will be no change to the existing situation in this regard. I do not want to hear any more talk about so-called 'social dumping'. This is not what this proposal is about and we should put an end to this confusion.
Another area I have identified is the exclusion from the scope of the directive of sectors such as health and publicly funded services of general interest: for obvious reasons, people regard these sectors as particularly sensitive.
We should address concerns about the operation of the country of origin principle. We need to maintain this if we want to promote the cross-frontier provision of services. To do so we will need to address key issues such as giving greater confidence and certainty to businesses and consumers on what law will apply to cross-border transactions. We also need to build the trust and confidence between Member States necessary for it to operate effectively.
The above points reflect the principal areas emerging from my own consultations. It is of course up to you in Parliament to make your own decisions. Clearly, it is your responsibility to decide on the amendments you want to bring forward. On behalf of the Commission, I am merely signalling our willingness to work openly and constructively with you.
Yesterday at the Council of Ministers for Competitiveness there was an exchange of views on the services proposal. The presidency welcomed the clear statement that no new proposal would be presented by the Commission. It endorsed the suggestion that health and social services of general interest be excluded from the proposal. It agreed that the current text needed to be modified if it was to be adopted. I hope we can now move the discussion in the European Parliament and Council onto the positive elements that this proposal can bring.
Many aspects of the proposal have met with broad support and we should build on these. Removing the red tape currently strangling efforts to establish or provide services on a cross-border basis will make a real contribution to entrepreneurship, growth and job creation. Ensuring that companies have easy access to information on requirements they have to comply with will contribute to this, as will the simplification of authorisation procedures. Service providers and their customers and consumers should not see their desire to benefit from the single market frustrated by being subjected to discriminatory and disproportionate requirements.
Recipients of services should also have easy access to information on service providers and their services. It should be easier to choose a service provider from another Member State. Quality of services should be guaranteed and simple access to dispute settlement must be available. We need to develop the cooperation, confidence and assistance between Member State administrations.
This is what the single market in services is about. It will increase competition, stimulate entrepreneurship and provide new opportunities for service providers, which will give a much-needed boost to the EU economy. By ensuring that we deliver on this we will give the services economy the boost it requires. We will fulfil the commitment set out in the Lisbon Agenda.
I am prepared to be constructive and positive. From the meetings I have had with many of you, I have learned a great deal and very useful and constructive suggestions have been made. I remain open and available to all of you to discuss particular ideas, concerns or proposals you may have.
I believe that with this I have outlined the Commission’s position and our desire to work loyally within the codecision process.
Commissioner, I believe that the plan was for you to speak about both issues, given that Members of this House are down to ask you questions on both the services directive, on which you have spoken, and the issue of the patentability of computer software. I should therefore ask that you finish your communication so that we can then open up the debate to all the Members of the House.
. Mr President, the Commission is grateful for this opportunity to make a statement on the proposal on the patentability of computer-implemented inventions. I have already had the opportunity to discuss the proposal with the Committee on Legal Affairs on 2 February and with the Conference of Presidents on 3 March. On both occasions I took very careful note of Parliament’s views. I noted that Parliament considers, in general, that its views were not given sufficient weight at first reading. From the debate in the Legal Affairs Committee, I noted that there are differing views on the substance of the proposal, in particular its content and purpose.
The Commission gave careful consideration to Parliament’s request of 24 February, submitted under Article 55 of Parliament’s Rules of Procedure. But the Commission concluded that at that stage, regrettably, it could not submit a new proposal as Parliament requested. That was not because the Commission wished to persist stubbornly with the proposal, but because the Council was on the point of adopting a common position.
As I explained to the Conference of Presidents, the Council reached a political agreement in May 2004 at first reading. The Council has been on the verge of confirming the political agreement in the form of a common position since December 2004. The Commission had supported the political agreement of May 2004. The Commission could not, therefore, go back on its word when the Council was in the process of confirming its common position.
The Council has now made up its mind and adopted its common position. It did so yesterday at the Competitiveness Council. Jeannot Krecké, Chair of the Competitiveness Council, has already explained to the Legal Affairs Committee the reasons behind the Council’s stance. It confirmed its common position, primarily for institutional reasons. The Council wanted to avoid the setting of a precedent, with Member States being seen to back away from a deal they had signed up to in May 2004. The Council confirmed its position to show that a deal is a deal and that it was not creating a logjam in a key area for innovation.
Yesterday, when the Council took its decision, Jeannot Krecké noted that some Member States had concerns about the substance of the text and that these would be addressed at second reading.
The ball is now very clearly in the European Parliament’s court. It is for you to decide how you want to play it. I do not have to remind you of Parliament’s rights: we discussed this in the Conference of Presidents. You can, of course, reject or substantially amend the proposal. If Parliament decides to reject it, then the Commission will respect your wishes. I will not propose a new directive.
Should you decide to propose amendments, the Commission will give them due consideration. No doubt improvements can be made. You will understand, of course, that I cannot speak on behalf of the Council and I would urge Parliament to engage constructively with the Council on this subject in the future. I am ready to help in any way.
Before concluding, I would like to say a few words on the substance of the proposal, since Parliament will now need to turn its attention to this. The Commission proposed to clarify the legal rules on patentability for software-related inventions. This does not include computer programs or other software as such. It means inventions that make a technical contribution and that are truly novel. Such inventions are present in a number of everyday consumer goods such as cars, mobile telephones and domestic appliances. The Commission’s intention in making its proposal was to avoid the patenting of pure software and make a clear distinction between the European Union and the United States. Nothing that is not patentable now will be made patentable by the directive.
The current rules in the European Patent Convention leave patent examiners very wide decision-making powers. There can be different interpretations as to whether an invention can be patented. This leads to uncertainty for businesses. Small and medium-sized enterprises in particular are negatively affected by the lack of clarity in the existing rules.
I would like to remind Members that, in the absence of a directive, patents will continue to be granted. If patent offices decide to grant patents for pure software, then expensive procedures before the Courts will be the only option for those who wish to object.
Those of you who have been directly involved in working on this proposal know as well as I do that this is a very complex area. Any modifications will need to be carefully examined. The directive cannot be turned on its head. We need to maintain a proper balance between stimulating innovation and making sure competition is not stifled.
I hope I have not spoken for too long. The situation is now clear. The ball is in your court. I am sure you will exercise your rights and your judgement wisely. Whatever you decide, I would like to reassure you that the Commission is listening. I know there is a new wind blowing. That is reflected in the positions expressed in the Council and Parliament and the Commission will take account of this and respect it.
Commissioner, your communications have sparked great interest among the Members of this House. There are many Members due to speak and we only have 20 minutes for them to do so. I shall give the floor for one minute at a time and I shall be grateful for everyone’s cooperation in enabling as many Members as possible to speak.
Mr President, Commissioner, we listened carefully to what you had to say, and also liked what we heard, because you intend to allow Parliament to play its legislative role, and you can rely on us to do just that. For the sake of clarity, could I ask you once again whether we will really be able to count on you when we amend the directive to such an extent that we modify some of the architecture of the country of origin principle, when we clearly specify the exclusion of services of general interest, as well as public health and social services? In particular, I would like to know whether we could count on your support if we were to launch the idea of working with a positive list when using the country of origin principle, possibly also in terms of the area of application. Thirdly, what will you do with health services? Will the Commission draft a new proposal or will you plan something different for the longer term?
Mr President, Commissioner, we are agreed that we want a directive on services, and also that we need to make major changes to this one. You have mentioned proposals aimed at creating derogations for welfare or health services, and that is one road down which we could indeed go, although major amendments would be needed to do away with the country of origin principle as the foundation of this directive. I am sure that is quite clear to you.
Commissioner, I have not, unfortunately, found what you have had to say on the subject very satisfactory; you have a regrettable ability to keep on saying that you are clearing things up while only making matters more confused. You said that you wanted to make proposals; I beg of you, Commissioner, you cannot make any new proposals without at the same time withdrawing the directive. What do you actually want to do? Do you want to withdraw it and make new proposals, or wait until Parliament has done its job?
Mr President, I am happy to say that I agree with what the previous speaker had to say about the services directive, but, Commissioner, when it comes to the software patent directive, everything becomes incomprehensible. How can you defend it as you have just done at a time when the Lisbon Strategy is again being lifted high? Do you not see how, by taking this course of action on software patents, you are in fact hamstringing the European project in defence of which you have just spoken? How do you propose, by means of these patents, to protect the small and medium-sized businesses, whom you have described as being gravely concerned? They cannot afford lawyers. What is going on here is a stitch-up.
For years, thousands of people with innovative minds and smart intellects, people who could help move Europe forward, have been protesting against this software patent directive, and that with good reason. Meanwhile, you act as if the thing were even in their interests, whilst avoiding mentioning those who really did guide you in drafting it, namely big businesses, in an attempt to deny small businesses the freedom that sets us apart from the American market and to prepare the way for a flattened field in which enormous profits will be achieved only by the very few. That is not the Europe for us!
Mr President, it was nice to hear someone from the Commission defend the Services Directive for once. That is, of course, incredibly important and fundamental if it really is to be possible for the Lisbon Agenda, which the Commission talks so much about, to be turned into a reality. The whole of Europe’s future economy is, of course, in the services sector.
How would it be if the Commission were to prepare a strategy for talking about the Services Directive? What we now see is every Commissioner appearing to have his or her own agenda on this issue, something that is extremely unfortunate.
What is to become of the whole idea of free movement of services, if the country of origin principle is to be reformed?
– Mr President, the proposal for a directive on services is a proposal of ill repute. It has caused tremendous reaction and concern both in the European Parliament and in numerous Member States and, mainly, through citizens, because it promotes brutal social dumping. If you do not want us to talk of social dumping, Commissioner, withdraw your proposal, which causes this social dumping. Withdraw the dangerous principle of the country of origin and make full exceptions for sensitive sectors, such as health and public utility services.
Mr McCreevy, take the Bolkenstein proposal away and bring us a proposal of your own, a McCreevy proposal; do not confine yourself to the role of making minor corrections to the Bolkenstein proposal.
In your statement to the Conference of Presidents on 3 March, you were more daring and clearer. Once you had spoken with Mr Barroso, you put a great deal of water in your wine. I await your proposal, not your son of Bolkenstein proposal.
Mr President, I can tell you, Commissioner, that everyone is talking about your directive in France. It is the only thing that is talked about during the current debates on the referendum on the Constitutional Treaty. You might say that this is a good sign: people are interested in our work. But you are quite aware that this is not the case at all. It is safe to say that the whole of France is opposed to this directive and in particular the country of origin principle.
As you have just told us, by maintaining this principle, you are well aware that you are dragging Europe down and that, at the end of the day, you are increasing mistrust amongst our fellow citizens, who trusted us after the European elections to create a socially aware Europe. You are increasing mistrust and, even worse, you are going to be responsible for making France swing towards a no vote, which would be even more serious.
I therefore also ask you to withdraw your proposal, Commissioner.
Mr President, Commissioner, like everyone here, I listened to you very carefully.
This directive is a major first in the history of civilisation, as it is the first time in the existence of the law (strength is sufficient for the strong, the law is made for the weak) that a brutal departure has been made from the principle of territoriality of the law. You enter a country, and when you are on its soil, you adopt its law.
It is true that in France today everybody is talking about this directive, to use our colleague’s expression. I listened to you very carefully. You said: ‘the directive will not be withdrawn’. In France, we heard your colleague Commissioner Barrot solemnly declaring that the directive was withdrawn and we heard the President of the French Republic, Jacques Chirac, trying to reassure our fellow citizens, explaining that the directive was being reviewed. Although in France today, when we talk …
Mr President, Commissioner, an internal market for services needs to be created, but the directive that you are proposing needs to be significantly changed, and we congratulate you for understanding this.
What we want now is, first of all, for the scope of application to be reduced, and in particular for everything connected with cultural diversity and social rights to be excluded from it. We want the Community method to be applied, in other words harmonisation above all other principles. Finally, we want existing Community laws to take precedence over the new directive, in particular private international law for contractual and extra-contractual obligations and everything connected with workers rights.
This, Commissioner, is how you can regain the confidence of the European Parliament. Work with us! You said yourself that we are going to amend your proposal. We are going to significantly change it. I challenge you to accept what we are going to propose. That is your mission if you really want an internal market for services.
Mr President, Commissioner, one minute is not enough for me to talk about the unease that is gripping the world of Internet users regarding the procedure for adopting the directive on the patentability of computer software. The Luxembourg Presidency did not have the right to refuse passage from point A to point B; adoption at point A albeit following a debate, with one vote against and three abstentions is almost unprecedented. This image is disastrous. We have Internet users who are saying that they will use this as a reason to vote against the Constitution. This is stupid and dangerous.
There is, however, also and above all the question of the merits. We have listened to you and, once again, we agree with the vocabulary and the written text. We should not just patent anything! We should limit it. Having said that, in the draft directive there is still no clear distinction between what is patentable and what is not. I would therefore like to ask the Commission the following question: do you or do you not think that a clear distinction between what is patentable and what is not is essential to this text? If so, do you think that the only possible distinction (as we do not know of any other) is whether or not energy or materials are used, as the reference to the technical contribution is tautological and allows anything to be patented.
Mr President, Commissioner, what we are witnessing today in this House is a breathtaking display of hypocrisy. This House is now saying that the services directive is a bad thing because it could pave the way for the new Member States to provide services in the old Member States. Over the past ten years the major Western companies have entered the market in Poland and other countries of the New Europe, yet where have the Members of this House been all this time? Back then you told us that we had to agree to the liberalisation of our markets, because that was the basis of a free market …
...yet you gave no thought to whether this would cause unemployment in Poland or other countries.
The present services directive is an act of justice, and I would call on the Commissioner to continue defending it. It is an act of justice because it will make it apparent whether everyone is equal in Europe, or whether Europe only exists for the rich, and not for the poor. If there is to be a free market and if Europe is to be free, then it must be free for everyone, not only for the rich and for the major companies. Unfortunately even Members on the Left have spoken out in defence of the latter today. A free Europe means a Europe that is free for everyone. I thank you.
Mr President, as the shadow rapporteur from this side of the House, I am delighted that the Commissioner has set out quite clearly a positive case for the Services Directive. We will make that positive case, because we want the jobs and the new business start-ups. We want the businesses Mr Kamiński has talked about to take advantage of this. We are delighted that the Commission is finally banishing the spectre of social dumping and all the other caricatures of this directive that have been put about by its opponents without the Commission making any case for its positive side.
As the Commissioner said, this is a key part of the Lisbon Agenda, which we support. We will work with the Commission to deliver an effective and workable directive that will be of benefit to consumers and citizens throughout the European Union. The country-of-origin principle is an integral part. We will support that and get the votes in favour. Let us work together, move forward and dispel forever the idea that the Commission is going to withdraw this proposal. We want a workable and effective proposal for all the citizens of Europe.
Mr President, I should like to ask about the matter of software. Stories are circulating in the Danish press to the effect that, despite vigorous protests from the Danish Government and others, the choice was made to keep the point as an A point. Are you able, Commissioner, to confirm that it was not just a question of lying down and accepting the reference to the procedure, but that vigorous protests were made? That is the first issue.
Are you able, secondly, to confirm that you yourself were contacted by, for example, the Danish Government with a view to your supporting the Danish Government’s desire to have the software patent down as a B point? Have you been subject to approaches from the Danish Government, designed to obtain support for this point of view? This is something I should like to have clarified.
Mr President, I shall confine my remarks to the Services Directive, and speak as a member of the Committee on Employment and Social Affairs.
Commissioner, it clearly comes as no surprise to you that the Left is strongly opposed to this particular directive and would prefer you to withdraw it, or at least neuter it. However, please do not assume that is the wish of this House.
A matter of hours ago we voted on the Figueiredo report. That report on the social situation in Europe was scathing about the Services Directive, and this House voted to reject it. I suggest that the message here is clear, and you may be surprised at the strength of feeling in support of what you aim to do, surprised at the awareness that this directive could be good for consumers, good for taxpayers, good for growth and above all good for jobs. I would therefore urge you, Commissioner, to be bold in your proposals and to press ahead.
Mr President, Commissioner, as co-rapporteur for the Committee on Social Affairs and Employment, it was with great attention and interest that I read the points where you feel the directive is indeed missing the mark. I would go so far as to say that we all, of course, want to construct an internal market, but this directive contains many tricky points. I am therefore delighted, Commissioner, that you have understood the criticism not only from my group, but also from across the entire spectrum of this House. I should nevertheless like a few additional clarifications, for – as my fellow Members have already pointed out – it is not always as clear how far you are willing to go with us.
I have two points to make, Commissioner. First of all, you claim that this directive’s scope is probably too wide and in your speaking notes for the Conference of Presidents you mentionpublic funded services of general interest. A moment ago, you mentioned only social services. Could you explain exactly what you mean? After all, services of general interest are far more comprehensive than just social services.
Secondly, it is not at all clear in which direction you would like to take the country of origin principle. Do you share our view that the country of origin principle can work only if there is a sufficient level of harmonisation and mutual recognition – if, in other words, there is a real basis for trust? Let me say, Commissioner, that I believe constructive cooperation to be a real option only if you more clearly clarify, for our benefit, exactly what you mean.
Mr President, I would like to tell Mr McCreevy that I have still not quite understood where exactly he wanted to take us, in particular regarding this problem of the patentability of software.
Mr McCreevy, in one minute, I can only say this. Software is a language. Patenting software is exactly like giving people the opportunity to become the exclusive owners of the words or grammatical rules of a language and therefore prevent other people from using them. For example, it allows a company to become the sole owner of the common procedure of closing a file by clicking on the top right-hand corner of the image on the screen of a computer. It is absurd, software should be protected by author’s rights like every language. Author’s rights are the legitimate protection for software that will protect the freedom of small creators.
Mr President, Commissioner, I agree with the reasons for your action when it comes to computer-related patents.
My question concerns the Services Directive. It is presumably still the Commission’s role to be guardian of the Treaties. Yet, this very day - 8 March, International Women’s Day - the Commission is removing the whole of the health sphere - that is to say, an area dominated by women - from the Services Directive. We know that, if there is more than one employer to choose between, there is a much greater chance of higher wages. In view of this, you will, then, be attempting to restrict women’s opportunities for obtaining higher wages, their having only one or very few potential employers. Obtaining higher wages and being able to have more than one potential employer are important objectives.
What does the Commission intend to do about this? Will the Commission present a new proposal in the health area? It is, in actual fact, the Commission’s role to grant the freedoms guaranteed by the Treaty to Europeans – women as well as men.
Mr President, first of all, I should like to make a comment on the process. I have to say that I am extremely annoyed about finding out that, unknown to Parliament, negotiations are being held with certain Member States or that, in the case of software, Parliament’s view is simply being ignored.
My second comment concerns the content. There has been much talk about the Lisbon strategy and the need for innovation and promoting the European services market. I am one of the advocates of the services directive, and it goes without saying that we need clarification and improvement on a number of points, provided this is based on facts and not based on media reports which are full of false information, or with Chirac, Schröder and others. As for the software, the quality of legislation must not be made subordinate to the power struggle between the institutions. The innovation that we need must not be stifled by misguided legislation.
In short, Mr McCreevy, I would argue in favour of paying more than lip service to the Lisbon strategy and also of respect for the democratic process and for the elected representatives of Europe’s people.
Mr President, there are many in this House today who have come out against the Services Directive. I therefore think it important to state that it is the most significant individual reform we now have for European integration and for giving new impetus to the Lisbon process. It is not only a Services Directive that we need, but a directive that provides increased trade in services across European borders.
The services sector corresponds to 70% of the European economy. We shall never obtain the most competitive knowledge-based economy in the world if we do not open up the services sector. It is against that background that there are reasons for being concerned about what the Commissioner has said, because large parts of the services sector are exempt. It is important to analyse the issue: how much will be left of the European services sector subsequent to the exemptions now being granted?
For 50 years, half of Europe has had the advantage of living in freedom and peace and has been able to develop a services sector with a high knowledge content. We have that competitive advantage. Another part of Europe has other competitive advantages. How will the Commissioner guarantee that all European countries have competitive advantages through the country of origin principle and through a free and open trade in services? These are crucial issues if we are to succeed.
Commissioner, I have a number of questions relating to the software patent directive, more specifically in connection with the position that the Council adopted yesterday. What does this position actually comprise? If it is the dry text of 18 May, then there will not be a majority to back it even in the Council, for, at the end of the day, eight states have announced or delivered statements with critical comments on the directive’s central points, and four national parliaments have expressed their opposition to its content. How, then, will you take account of the objections these states have raised? It can, of course, be done in this House, but the Council is, after all, responsible for getting the backing of a majority, and that is what the post-18 May text will not get in its present form. No attempt has as yet been made to take on board the Member States’ objections. I do not want a power struggle between Parliament, the Council and the Commission; what I want is the objections to this directive to be properly dealt with, and that is what I expect of you.
– Mr President, ladies and gentlemen, I hope that, after this discussion, the Commissioner will not think he has given everyone a hearing and can proceed along the same course as before, as he seems to have been saying during the debate over the last few months.
I refer to both questions, services and software. With particular regard to software, the decision taken yesterday is a serious affront to the democratic wishes of European citizens. Instead of referring the text back to Parliament, the body you represent opted to submit the directive for approval by the Council, completely ignoring the opinion of the European Parliament, whose intention was to have the legislative process re-started from scratch.
I believe the directive lacks a clear legal framework and runs the risk of allowing the large IT multinationals to patent not only the software used in industrial applications but also other types of computer program, thereby seriously restricting the use of technological innovations in this area.
It should be clearly understood that this method of interinstitutional cooperation, which ignores the views of the European Parliament, the only institution elected democratically by universal suffrage, is not democratic and does not represent the wishes expressed by millions of European citizens.
Mr President, I think that the Commission’s position on the Services Directive is along the right lines. The criticism has been listened to. A few things are, however, unclear, for example concerning the labour market. Do you share my view that it is not enough to grant exemptions through the Directive on the posting of workers? Instead, the whole of the labour market should be exempted, in which case the host country principle should apply, should it not?
If, now, the labour market is exempted and the host country principle applies to environmental standards, consumer law and so on, then I wonder, secondly, how, in drafting a directive, it can be thought that the basic principle should be the country of origin principle. Perhaps it is the most important areas in which, instead, the host country principle should apply.
The third question I should like to put concerns services of general interest. I think it good that health and health care, together with social services, are to be exempt. Can you be clear about which areas you are thinking of when you talk about the scope of the directive?
Mr President, Commissioner, I am amazed at the lack of self-awareness and of self-respect on the part of many Members in the Chamber, and that for one simple reason. Who makes the laws? Does the Commission do it, or do we ourselves?
The services directive is at first reading stages, while the software patent directive, due to the Council’s problematic way of handling it, is unfortunately being read a second time. It is we who make the laws; both directives have to be amended. The Common Position on the software patent directive is unacceptable, and we will be amending both directives to take account of the public interest and of the objectives of the European Union. We want both of them.
I therefore welcome the Commission’s statement, in that it achieves clarity. Let us also get back to the practical work that parliaments do; let us have no more hysteria and misinformation, and let us appeal to the ETUC to support us in the lawmaking process rather than holding demonstrations next week. We expect the same of the Commission.
– Mr President, Commissioner, it is clear that this directive on services is of importance to the services market in Europe, but it is therefore necessary to divest it of everything that needs to be changed and there are many fundamental aspects that need to be changed.
First and foremost, clarification must be given as regards which services it applies to. You have just said that health services should remain outside it and I believe that there are health services that should be subject to market forces and that service providers from any of the Member States should compete for those services. Yet I also believe that if services of general interest were to remain outside, we would have to define what those services are. Is the Commission prepared to table a framework-law, in time, which could be taken into account when we look into the directive?
Another aspect to mention is that of country of origin. This obviously must be changed. It can be applied to company constitutions and to the beginning of operations, but as a basic principle it must be changed.
Given that there are fundamental changes to be made, I should like to ask you, Commissioner, if it would not be better to withdraw this directive in its current form, and for the Commission, as the author of these initiatives, to table a more appropriate proposal to serve the Union’s interests effectively?
Mr President, I am sorry, Commissioner, that you did not make the gesture of putting forward a new proposal. I am sorry that you did not explain to Parliament that you wanted to strongly challenge the country of origin principle. If you had done so, you would have shown that the Commission was capable of listening to the expectations, fears and questions of our fellow citizens. I am sorry about this and I think that it is a missed opportunity for the Commission.
I want Parliament to be in a position to conduct the detailed discussion in the future. We will try to be equal to our responsibilities as elected representatives and not to disappoint the expectations of our fellow citizens for a Europe that should not only be a market but also, and above all, a Union of men and women.
The Bureau has already extended the debate beyond the scheduled time. We should already have begun Question Time. Given that there were many Members due to speak, we have already extended the debate, but it is not possible to extend it any further. Let us resume the agenda for the debate.
Mr President, with regard to the speakers to whom you have given the floor during this debate, I object to the lack of balance among the different Member States. I indicated very early on that I wanted to speak; yet, with respect to my French colleagues, you took almost a dozen French contributions and none from Members from other countries. I think you should be more balanced and should observe the order that people indicate. I know I indicated that I wished to speak before other colleagues who spoke – good luck to them. But you should watch and be fair, Mr President. Fair play is all we ask.
We have divergent views on this matter. The services will later distribute a breakdown of speakers by nationality. That way, we shall be able to see if it was done in a balanced manner or not.
. Mr President, given the wide-ranging issues raised I do not have time to deal with all these points, but on software patents I clearly indicated that the ball is in the court of the European Parliament. If Parliament wishes to reject it, then the Commission will respect that decision. I have heard what Members are saying on that matter. I said it in the committee meeting I attended. I repeated it at the Council presidency last week and I repeat it here today in my speech. It is up to the European Parliament to do its job on this particular matter and we will take on board your concerns.
Some questions were asked about the matter at the Council of Ministers yesterday. The Council of Ministers issued a statement and it is now a matter for the Council of Ministers.
I turn now to the services directive. One thing I have learned in my political life is that it is always easier to come up with reasons not to do something than it is to do something. Secondly, I believe that there is never a right time to take a new or brave initiative. There are always good reasons not do anything. May I also say that it is easier for ministers or Commissioners to sit in their offices and say that they will do absolutely nothing, because the only way to avoid making bad decisions is to make no decisions! But we in Europe do not have the option of sitting on our hands and praying and hoping that something will turn up, as in Beckett’s novel. We have to do something to galvanise the European economy.
I respect the views of people on the left and on the right. I respect the political philosophy of people who have looked at things differently from me over the years. I respect the different economic philosophies that can be pursued with legitimacy. I have my own particular ideas in that regard. But no matter where you stand on this particular problem regarding the European economy, you have to conclude that standing still is not an option.
And if 70% of the European Union’s economy comes from services, you do not need a higher degree in economics to realise that you must do something about services in Europe in order to galvanise the European economy.
For a number of years, the European economy has been growing at a rate less than its full potential. That will not allow us to sustain the social model that we have built up, or to have sustainable development, unless we do something dramatic to galvanise economic activity in the Union. Whatever perspective you take, if we keep heading in the present direction we will not be able to do the things we have taken for granted for many decades. Nor will we be able to do things in the future, such as dealing with our ageing populations, unless we do something about the economy.
The services directive, as proposed by the previous Commission, was a noble and very innovative attempt to do something dramatic in this vital area. I could take a pristine, pure view of this – as some Commission officials might want – and stand in my office on the ninth floor of the Berlaymont, open the window, get a trumpet and broadcast that ‘this is wonderful! I am going to stand on the barricades for ever and ever and defend this proposal from the last Commission! It is absolutely brilliant and I am going to defend it from now until death – and into the Valley of Death I would ride!’ However, I realise that the services directive as initiated has not a snowball’s chance in hell of getting through either the Council of Ministers or the European Parliament. I could be pristine and pure and say that I will make great speeches about it, get nothing through, offer no services directive at all and do nothing to address the problems facing us all over Europe.
However, I have taken the pragmatic view. I have listened to what parliamentarians have to say. I have been here on occasions. I have met people individually and collectively and at committees and they have given me very good ideas as to what we should do. Some people strongly believe we should continue as we started, but that will not succeed either. Therefore, I have taken everybody’s views into account and have stated that the Commission is willing to listen and to accept changes to ensure that we will end up with a services directive that does something positive for the European economy. That is why I am here today, and that is what I set forth here this afternoon and last week.
It is a very important point I must say that the members of any organisation – be it a local political party, a local sports club, a local trade union or a local employers’ organisation – all like certainty and do not like change. We always like change for the other person but not for ourselves. Politicians are the same. We would prefer not to have to face another election but just be elected time after time. That would be great for the politician, but very bad for democracy. Therefore, we do not want to create the impression that we are going to deny the new Member States that recently joined the Union the same opportunities that the existing 15 have had for a long time, including the country I know best.
I respect the views of people who look at this problem from a different perspective. However, we cannot be here just as the voice of the ‘ins’ and forget about the ‘outs’. That is not what social democracy, as I know it, is meant to be. We must guard against people who are lulled into defending the interests of the status quo. It is the easier political thing to do, because they are the people you are certain of and who probably voted for you before. However, remember that there are millions of people coming on to the job market who are waiting for the opportunity to have a decent standard of living and social inclusion. They must be given the same opportunity as the rest of us have been given.
It is important that we come up with a services directive that makes a positive economic impact and takes on board genuine concerns. I am prepared to take those on board and to work with the European Parliament on getting a services directive through. It is now for the European Parliament to deal with the matter. I will be as constructive as possible. I hope to be able to come up with the best solution possible, based on the broadest consensus, because that is what we and Europe need.
Mr President, not for the first time I should like to ask you to communicate to the President of Parliament a request for clarification of the rules and procedures for these ‘catch-the-eye’ sessions. Like the previous speaker, I know that my name was put forward very early on and yet I have not been called. I know you cannot call everyone, but I have a very particular viewpoint from Scotland that has not been heard. I will now write to Mr McCreevy about it and invite him to respond urgently, but please, Mr President, review and clarify this procedure.
I shall certainly pass on to the Bureau your recommendation that everything be clarified.
The debate is closed.
The next item is question time (B6-0019/2005). We shall now take questions to the Commission.
With a view to helping to alert the public to the widespread successes of organised criminal gangs who cross the internal borders of the Union with impunity, trafficking and smuggling, while our law enforcement agencies are national and cannot cross the same borders to make arrests, and in order to reinforce the message to the public that the Union needs to work cohesively, would the Commission be willing to encourage the regular publication, perhaps by Europol, of a list of ‘the Union's Top Ten Wanted Criminals’?
Mr President, before replying to the question, I would like to offer you my congratulations and those of the Commission on your appointment as your country’s Minister of the Interior, which will enable you to have even more regular and fruitful dealings with me in the future.
To the Commission's knowledge, the publication of a list of the Union's ten most wanted criminals has not yet been discussed at EU level. Currently, the Schengen Information System – SIS – enables designated law enforcement authorities of 13 Member States, plus Norway and Iceland, to have access to wanted persons alerts by means of an automated search procedure. These alerts and accompanying supplementary information are used for the transmission of European arrest warrants between Member States. For this purpose the Customs Information System will soon also be available to designated law enforcement authorities of the United Kingdom and Ireland and, after the second generation of the CIS has become operational, to the ten Member States that joined Europe in 2004.
The SIS-CIS can be searched by police officers of all the countries taking part in the implementation of the Schengen . Introduction of an alert for a wanted person in SIS is under the responsibility of participating countries whose authorities issued the arrest warrant. It is up to the issuing countries to decide whether they deem the wider dissemination of information on a wanted person, for example via publication on the Interpol website, is of added value.
With regard to the possible involvement of Europol, it should be noted that the mandate and role of Europol, based on the unique legal framework of the Europol Convention, is totally different. Europol, as the central law enforcement authority in the European Union, is founded on the principle of sharing and analysing information and intelligence, especially in the investigation or intelligence phase prior to measures such as the issue of an arrest warrant for a criminal or a house search on a warrant from judicial authorities at a later stage. At Europol, Member States compile information and intelligence on file to assess top criminals, groups and organisations and coordinate subsequent joint action on the monitoring and targeting of suspected criminals by the law enforcement authorities. An arrest warrant issued by the judicial authorities is therefore normally one of the final elements in the intelligence process that the law enforcement agencies carry out in advance.
The Commission would be willing to discuss with the new Member States whether there is a need to improve the instruments at EU level for searching for persons wanted for serious criminal offences with a cross-border dimension. At the moment, the general public cannot access alerts for a wanted person in the Schengen Information System, because SIS is only accessible to the designated law enforcement authorities of the Schengen contracting parties, due to the sensitivity of the data involved and data protection regulations.
In my view, the most appropriate forum for discussing this question with the new Member States and Europol is probably the European Chiefs of Police Task Force, which meets roughly every three months. The first meeting in 2005 took place in February, so the Commission would therefore be in a position to provide a final reply in the second half of 2005.
Thank you for a very complex and interesting reply, which needs to be read carefully. The point, surely, is that organised crime bleeds the European economy; these criminals are stealing billions from us in various different ways. It can only be beneficial to involve the public in that battle, not to do it behind the scenes in the complex way you describe. Why not involve the public as well? Would you please raise the question, obtain a list of the worst criminals in Europe and help the public find them?
Mr President, Commissioner, accession negotiations with Croatia are due to start on 17 March. Do you believe that the Commission will be able – through the offices of Interpol or Europol – to track down General Gotovina? He is reported to hold a French passport. Are there any indications as to whether he is still in Croatia, or any information as to how he might be handed over to the court?
To follow up on Mr Newton Dunn’s question, it seems clear to me that the public are now well aware that criminal activity is international and that criminals move freely across EU frontiers. What they are not so aware of is the coordination that takes place to try and counteract that. I therefore urge the Commission to look into bringing the different information together on a regular basis, whether through Europol, Schengen, or the chiefs of police; and look into making public what can be safely be made public, in order to demonstrate that we are acting as a Community to tackle international crime.
Mr President, I will reply to the first and third questions together.
I am not opposed to the principle of giving the public absolutely clear information on the existence of extremely dangerous individuals who may well be wanted for very serious crimes. On the contrary, I believe that cooperation between police forces and the investigating authorities in Member States requires, in certain cases, the support of public opinion.
Obviously we need to safeguard the confidentiality of data which can be useful in investigations and which clearly must not be divulged, in order to avoid compromising investigations and to protect every citizen’s fundamental right to the confidentiality of personal data. I shall therefore raise the question with the task force of police chiefs of Member States with a view to obtaining a satisfactory reply, which I will then report back to this Parliament.
The second question refers to the case of General Gotovina, a criminal guilty of extremely serious offences. In my recent meeting with the President of the Republic and Prime Minister of Croatia, I pointed out that the Commission was expecting a result – namely that Gotovina should be arrested and handed over to the Hague International Tribunal. We are obviously counting on the commitment of Croatia, and on a much wider international cooperation, so that not only Gotovina but all criminals from former Yugoslavia still at large can be quickly arrested and tried by the Hague tribunal.
Since 11 September 2001 stringent security checks have been carried out on hand luggage at airports. This is necessary and important. However, precautions which involve the snapping-off of a 4 cm-long nail file or the removal from hand luggage of nail scissors available on any high street prompt reactions of incomprehension among travellers. In particular in view of the fact that the knives and forks distributed on aircraft at mealtimes represent an incomparably greater security risk, at what point does an object become dangerous in the context of aviation security, justifying its removal from a passenger’s hand luggage?
. Mr President, I would like the honourable Member to note that the confiscation of nail scissors and nail clippers from air passengers is not required by Community law.
Regulation No 622/2003, as modified by Regulation No 68/2004, does not ban knives or scissors unless the blade is longer than 6 cm. Some Member States have chosen to adopt stricter requirements, prohibiting all sharp objects, whatever their size.
Article 6 of Regulation No 2320/2002 establishing common rules in the field of civil aviation security authorises the Member States to apply more stringent measures than those laid down in the Regulation.
Consequently, the honourable Member should raise the problem with the national authorities concerned. It is up to the national authorities to justify the existence of more stringent measures.
Would it be possible for the Commission to set up a complaints desk to deal with the very many complaints that we get from the public about what they see as the improper and unacceptable way in which checks are carried out, and might not recommendations about this be made to the Member States?
. Mr Rübig, the Commission fully understands the inconvenience experienced by passengers when in one Member State of the Union they are prohibited from carrying certain objects, while in another Member State those objects may be taken on board. This is why the Commission decided upon a common list of prohibited items in Regulation No 68/2004.
It is true that the Commission refrained from setting stricter rules. However, as you pointed out (and I will definitely point this out to the Ministers of Transport at the next Council meeting) in this area there needs to be, as far as possible, if not harmonisation, then at least a number of principles reflecting the intention of the Commission: the Member State can only impose a stricter rule if there is a significant reason. In this respect, you are certainly right, the ministers in the Transport Council need to look closely at any measure that does not appear to be essential and makes life very difficult for European passengers.
Thank you for highlighting this problem, which is important so that in Europe, air passengers can of course benefit from all the necessary security but also be protected from pointless inconvenience.
The Commission was informed in a letter of 10 February 2005 that as of 9 February 2005, in the wake of a landslip affecting the RN-134 at Vallée d'Aspe (European axis E-07), vehicles of over 3.5 tonnes are not being allowed to use the Somport tunnel between Spain and France. This tunnel is the only crossing-point for public passenger and goods transport in a 200-km stretch of the Pyrenees. According to the French authorities, it will be three months before transit is re-established. This is a serious obstruction of the principle of the free movement of people and goods, and is creating substantial costs which will make competition on a basis of equal conditions more difficult. The impact on the already fragile regional economies on both sides of the border is at present enormous: lorries and buses have to make huge detours, and the ski resorts and holiday camps, especially on the French side, are standing empty.
What action is the Commission taking to ensure that, in the light of past experiences, the French authorities accelerate their work to the maximum, thus avoiding even greater disturbance to the local economies and ensuring freedom of movement? Does the Commission not believe that in view of imponderables such as this it is essential, as a matter of urgency, to implement the part of TEN Project 16 that concerns the central crossing of the Pyrenees (Vignemale passage)?
. Mr President, honourable Member, the Commission became aware of the closure of the Somport road very recently, and asked the French authorities to provide it with information. In the light of the French response, the Commission will assess whether the closure for all vehicles over 3.5 tonnes is justified. It will then decide whether a violation procedure needs to be brought against France.
Currently, the new Pyrenees crossing is only at the stage of the initial feasibility studies to identify the route options for this cross-border corridor. No decision has been taken at this stage by the Spanish and French Governments regarding when this new Pyrenees crossing could be opened.
The Commission is ensuring that the national authorities are taking concrete steps to research and prepare this priority project. I would like to add on a personal note, honourable Member, that I am closely monitoring these Pyrenees crossings, which are necessary for greater mobility not only between Spain and France but between the whole of Europe and the Iberian Peninsula.
I think that, following the incident that you highlighted, we need to continue discussions and dialogue in order to move forward in the direction that you want us to take.
I simply wished to ask the Commissioner whether he could clarify under what circumstances the Commission could or should initiate the infringement procedure against France and whether he believes the Community rules are appropriate and sufficient in this area.
With regard to the trans-European networks project which includes the central Pyrenees rail crossing, the Vignemale pass, given the interest he has expressed, and which I thank him for in particular, does he intend to meet with the regional border authorities directly affected, so that he may hear their points of view and so that they can explain to him their particular sensitivities in relation to this project?
There is another very important pass in the Pyrenees, the Biriatou pass, which I imagine you will know well and which carries the greatest density of traffic on the Franco-Spanish border. Every holiday period — and it will soon be Easter — there are enormous traffic jams, because within 25 km on the French side and 25 km on the Spanish side there are six obligatory stops for motorway tolls.
Commissioner, do you not believe that we should take some measure in this regard, in order to prevent drivers from having to stop six times and kilometres of queues at this Biriatou pass?
. Mr President, first of all I would like to reply to Mrs Ayala Sender by saying that it is true that currently there are no Community regulations on traffic restrictions applying to heavy goods vehicles involved in international transport.
A measure such as the one taken by France must be examined in the light of the objective of free movement of goods and in the light of the general principles of Community law, including the criteria of non-discrimination and proportionality. If it is established that France is not complying with these principles of Community law and is creating an obstacle to free movement, obviously the Commission could envisage bringing an infringement procedure against it.
For the time being, I can assure you that I will pass on your concerns to the French authorities and ask them to act quickly given the importance of this route to many heavy goods vehicles. Regarding your other point, you can also be assured that we are ensuring that all the necessary research is done in order to determine how to improve the Pyrenees crossing. I am quite happy to talk to you about this problem.
This allows me to also answer the other honourable Member, who highlighted the problems on the Western Atlantic route between Bordeaux and Dax and obviously subsequently the crossing of the Basque Country. I would like to say that in that respect we are also very anxious to make progress in improving these links and I also hope that we will be able to implement priority project no 3. Therefore, with both the East and West branches, we will already have improvements of the Pyrenees crossing, which obviously does not prevent us from continuing to discuss a central crossing.
This is what I wanted to say. In any case, we are keeping a close eye on this matter and I hope that at the next Council meeting the new Eurovignette directive will be able to move forward so that I can make progress on these fundamental issues. You are quite right, and if we are not careful, mobility for all Europeans will be at risk. This is why I am very committed to these different projects and I am of course available at any time to update you on their progress.
The Commission has notified us that, in view of the fact that Mr Mandelson and Mr Kallas are unable to attend, the next questions will be answered for the Commission by Mr Kovács and Mr Piebalgs, and I thank them for coming.
What action will the Commission take to reduce the flow of counterfeit products from Russia and China?
. Thank you for the question. Counterfeiting and piracy are very serious problems and they are of enormous and growing magnitude. The total volume of counterfeit goods is between 5% and 10% of world trade and the value is close to EUR 500 billion per year. Counterfeiting and piracy undermine jobs and result in a considerable loss of revenue. But as more and more fake foodstuffs, pharmaceuticals, car and aircraft spare parts appear on the market, counterfeiting is a growing threat to the health and safety of the consumer.
Customs play a major role in combating counterfeiting. EU customs, with new modern legislation and operational actions, have increased by 900% the seizures of fake products in four years. One of the most effective instruments in the fight against counterfeiting, however, is to cut it at source.
Bearing in mind that 70% of counterfeit products seized at EU borders are of Chinese origin, the Commission has been focusing on China in the fight against counterfeiting. A promising achievement was the recently signed customs cooperation agreement between the European Union and China, which includes joint action against counterfeiting. The significance of the cooperation is shown by a single statistic: 5 000 containers arrive daily from China in the major ports in the European Union.
My colleague, Commissioner Mandelson, who is responsible for trade policy, visited China recently and had the opportunity to discuss the issue with high-ranking Chinese officials, including the Deputy Prime Minister, who expressed their commitment to the fight against counterfeiting.
The Commission has regular dialogues with China at an expert level too. The EU-China intellectual property rights dialogue had its first meeting last October in Beijing. The next meeting of the economic and trade working group will be held on 17 and 18 March. It will also address the intellectual property issue within a sub-group entirely dedicated to that subject.
Commissioner in charge of taxation and customs, I have high expectations for cooperation with the Chinese customs authorities, as well as for modern Chinese customs legislation. I hope that a large proportion of the counterfeit goods will be stopped and seized prior to their export from China.
Concerning Russia, there are very few fake products seized by EU customs that have come from Russia. The Russian intellectual property legislation is now largely compliant with the WTO TRIPS Agreement. However, enforcement remains weak.
The Commission intends to continue its efforts on intellectual property issues with Russia through a structured intellectual property dialogue, similar to the one with China.
Commissioner, your reply was very encouraging. The Chinese authorities appear to make the right noise about tackling counterfeit goods. Would it not be worthwhile for the EU to offer to place customs and other investigative officers in China to assist the Chinese in tackling this? I suspect China will say ‘no’ because I still do not believe it is serious. However, it is an offer that we should make to test whether China is willing to respond to our initiatives.
– Mr President, Commissioner, now that these shortcomings in customs cooperation with China have been identified, now that there are these mass imports of counterfeit products, why does the Commission and, by extension the European Union, not take measures to suspend the abolition of quotas on textile products? And why does it not activate the safety clause for which provision is made in China's WTO accession protocol?
.  Regarding the sending of experts, the European Commission and the Tax and Customs Directorate have already taken such steps, and no exception is being made for China.I would note that the Commission has taken similar steps towards countries in the accession stage, for example by offering technical assistance and sending experts to Bulgaria and Romania.
In relation to the second supplementary question, this is not so much in connection with product counterfeiting but rather with the large proportion of Chinese imports that are clothing items. I myself intend to put such an initiative before the Commission, working in cooperation with my colleague Mr Mandelson, for this is a question fundamentally of trade policy, not just customs, but it is causing serious problems in a good number of Union Member States, including the country I know best, Hungary.
Mr President, I agree with the Commissioner that the European Union must remain active in this field, and I should like to ask if he can assure the House that the European Union will make a renewed offer to China: for example, to provide it with customs officers at the EU’s own expense. These would assist the Chinese authorities in China itself in keeping goods not complying with world market rules away from our market. I do think that this is a major problem.
On Friday, I visited an enterprise in my electoral district, where I learned that China is now producing copies of truck cranes – hi-tech equipment, in other words – that are indistinguishable from cranes built here. I think that we need to act on this issue in the interests of the competitiveness of our enterprises, and an offer of manpower such as this may be a means to do so.
.  Honourable Member of Parliament! My answer to your question is a decisive yes. I can assure Parliament and yourself that it is my personal opinion that the European Commission and the relevant Directorate will put such a proposal to China, and we are ready to bear the costs, for the Customs cooperation agreement which I referred to – and which means protection against product counterfeiting – is in harmony with steps to offer technical assistance.
What plans does the Trade Commissioner have to monitor the effectiveness of the positive package of trade concessions announced to help developing countries, including those hit by the Asian tsunami disaster?
What is his assessment of the Generalised System of Preferences in relation to developing countries trading with the EU?
. Following the tsunami disasters, the Commission proposed to accelerate the entry into force of the future Generalised System of Preferences for all the countries affected by the tsunami, particularly Sri Lanka for textiles and Thailand, Indonesia and India. All these countries benefited from the new GSP proposal presented in October 2004.
The Commission will continue to evaluate the GSP. It did that in 2002, when it presented detailed trade data and major GSP trends. However, in order to be credible, such a monitoring scheme must cover several years.
The assessment of the Generalised System of Preferences for developing countries is positive. Between 2002 and 2003, EU GSP imports increased from 47.2 billion to 52 billion, although during this period products and commodities like coffee were no longer under a GSP scheme, since they were granted duty-free access under other international agreements.
As far as the GSP is concerned, the EU is by far the most important donor in the world. The EU’s GSP scheme is wider than any other. The second largest is the US scheme, which amounted to only USD 17 billion in 2003. Nevertheless, the GSP scheme should not be taken in isolation. The EU is also a partner in several other preferential trade arrangements that benefit developing countries, for example, the ‘everything but arms’ initiative and the Cotonou Agreement.
Thanks to the various schemes, 79% of trade flows from developing countries enter the EU through a preferential tariff regime. 97% of the trade flows from ACP countries and 60% of trade flows from non-ACP least-developed countries enter the EU duty-free.
Thank you, Commissioner, for your detailed answer, which, together with the information given by Commissioner Mandelson in the debate earlier today, has left me fully satisfied.
Companies that produce pliers have few opportunities for growth in our domestic and European markets. Due to growing imports, the situation for these companies, many of them local producers, becomes more and more difficult.
One chance to protect their companies and their jobs in the long term is offered by exporting outside Europe. The US market in particular offers good opportunities for their high-grade and innovative pliers. But apart from the risks resulting from the exchange rates, the unusually high duty rates for the import of pliers into the USA (5.5 to 12%) puts them at an unacceptable disadvantage in competition compared with the local producers. In this context it should be noted that the duty rate for the import of pliers from the USA to Europe is only 1.7%.
In the case of developing countries, different duty rates for imports and exports protect the local economy. But in the case of the USA, there is no reason for such discrimination against European manufacturers.
Is the Commission aware of this situation? Could the Commission explain to me what measures are going to be taken to solve this apparently unfair situation?
. Since the United States is applying the tariff band for pliers that it negotiated in the Uruguay Round, it is in complete compliance with its current World Trade Organization obligations. While in these negotiations the US might have got a good deal in the pliers sector, the EU certainly obtained a favourable result in other industrial sectors, in which EU exporters are better off than their US counterparts.
Looking at the whole range of industrial tariffs, the honourable Member will note that both the US and the EU maintain high import tariffs in some sectors, but not necessarily in the same ones. I would like to add that the Commission negotiators in the Doha Development Agenda Negotiating Group on Non-Agricultural Market Access are well aware of the problem raised by the Member.
In the current WTO round, the EU has shown its clear commitment to bringing down industrial tariffs further, especially in respect of such an important EU export market as the United States. The Commission is confident that it will succeed in this.
Thank you very much for your reply, Mr Piebalgs. I wish you every success in the new Doha Round, and I hope that these differences can be reconciled, because the manufacturers of hand tools for professional use are small businesses which provide employment for workers and families which live and depend on that success in the next Doha Round.
I would also like you to communicate to the Commissioner, Mr Mandelson, the question relating to the similar situation in commercial exchanges with Russia, where these tools of European manufacture are penalised with taxes of 15%. I do not believe that either the United States or Russia deserve to be in the system of generalised preferences or have assistance tariffs. I hope that Mr Mandelson will reply to this question in writing.
. I will definitely pass the message on to Commissioner Mandelson. I should say, however, that when it comes to Russia the situation is different. Russia is still not a WTO member, so we can try to solve this issue only through bilateral negotiations with Russia.
Is it true that the USA intends to increase duties on European exports of processed (canned) peaches and, if so, by how much?
Has the USA informed the WTO accordingly? Is this a unilateral measure and, if so, what is the legal basis for it? Alternatively, is it a counter-measure and, if so, in response to what European measures?
. As the honourable Member has rightly pointed out, the United States has threatened to withdraw as of 1 March 2005 tariff concessions on a number of EU products, including canned peaches, as a reaction to the EU’s decision to modify its WTO schedule in respect of husked and milled rice.
The United States would have such a right if the EU’s modification did not maintain a general level of reciprocal and mutually acceptable advantages and concessions no less favourable to trade than prior to the modification pursuant to Article 28 of the 1994 GATT agreement.
However, thanks to intense negotiation between the two parties, an agreement has been reached with the result that the United States has not applied its retaliation list. So the issue has been resolved.
– Mr President, I thank the Commissioner for his reply. I am aware of that but, when I submitted my question, there was the threat that the United States would impose these measures against this particular industrial sector and, consequently, against peach producers in the Member States.
The EU's agricultural policy is an obstacle to world trade. Because of the EU's agricultural subsidies, the poor countries of the world have no chance of competing on the world market or the EU market.
Does the Commission share this view of the impact of EU agricultural policy?
If so, what does the Commission intend to do about this situation?
. I agree that the agricultural policy of the European Communities was for a long time an obstacle to world trade, but since 1992 a successful reform of the common agricultural policy has remarkably changed the situation.
The most recent agricultural reform packages adopted by the agriculture ministers in 2003 and 2004 have to a large extent eliminated the trade-distorting nature of the common agricultural policy and contributed to more market-oriented agricultural trade.
EU trade statistics show that EU agricultural imports from the developing countries totalled more than EUR 37 billion in 2003. That is more or less equal to the combined imports of the United States, Canada, Japan, Australia and New Zealand. The European Union alone absorbs 85% of total agricultural exports from Africa and 45% of total agricultural exports from Latin America.
In the Doha negotiations, the EU committed itself to a substantial reduction in trade-distorting subsidies, eliminating export refunds and offering improved market access.
For the benefit of the poorest or less developed countries, the European Community, as well as other major agricultural producers, should introduce similar reforms. The EU makes efforts to persuade other countries to provide quota-free and duty-free market access for agricultural products for less developed countries.
I share the view that improvements have taken place in agricultural policy. I do not, however, think that the improvements are enough. There are also complaints from the poorer part of the world about the EU’s and the United States’s agricultural policies on the grounds that we do not provide access to markets and are dumping prices on the world market. I should like to see further improvements because I believe that fair world trade is probably just as important as aid policy.
Do you share my view that further changes are needed in order to support the poor parts of the world? If so, how do you intend to bring such changes about?
.  Honourable Member of Parliament, I share your view and your worries. More than that, since between the 25 Member States of the European Union there are certain differences which do not fit with the rules of open competition. It is well known that the ten newly-acceded countries get significantly less assistance from the common agricultural policy than the fifteen old Member States, and that this holds back the farmers of the ten new Member States, and their products, in competition. Naturally I know that developing countries face substantially larger problems, and especially the poorest countries. But seeing how serious the problems of the ten newly-acceded countries are, I can very much feel and understand the problems of the poorest countries. Further steps are needed for the European Union market to be accessible to the poorest countries.
Questions Nos 24 and 25 will be replied to in writing.
Opinion polls show that citizens see the European institutions as big bureaucratic centres which have a lot of power and are run with a lot of taxpayers’ money. The Prodi Commission began to tackle this problem and Commissioner Kinnock was put in charge of administrative reform of the European institutions.
Has the ‘Kinnock reform’ even begun? Is it in progress? Or has it perhaps already been completed? And if it has been completed, what effects has it had? In your opinion, how many unnecessary administrative obstacles are there in EU regulations? Do you intend to draw up a programme of measures to combat red tape?
. The European Union needs a properly functioning civil service, which is able to cope with the increased number of challenges and expectations. In fact, the Commission has gone through a long process of change during the past five years. Upon taking office, the Prodi Commission embarked on a comprehensive programme of administrative reform with the adoption of the White Paper on 1 March 2000 and the implementation of the timetable/action plan. The administrative reform is both a reform of structure and of mentality.
Europe’s civil service must be well organised and outward looking. First, the Commission has taken steps to improve its own working methods, in particular by streamlining coordination between its services. The Commission also modified its personnel policy through the adoption of new Staff Regulations on 1 May 2004. This includes a new career system and merit-based promotion.
Second, the reform aimed to create a culture based on service. This meant drafting a code of good administrative behaviour and led to the regulation on access to documents.
Third, in the field of financial control, the Commission has completely recast the rules and procedures that govern the management of EU funds. This process obtained the unanimous support of the Council and backing from the European Parliament.
The reform is in progress, but it is not yet complete. New structures have been put in place but their functioning may need further fine-tuning. In this sense a reform is never complete. In the process of implementation, the Commission will in particular look at the simplification of procedures in order to remove unnecessary obstacles and combat red tape.
I agree with the honourable Member that the credibility of the European project strongly relies on the capacity of its institutions to adapt their structures and rules to the needs of the general public. Therefore, reform is a continuous process that rightly deserves the attention of the European Parliament.
(Thank you Commissioner. Thank you for your answer. I am sorry to say that it was not stated entirely clearly whether the Kinnock reform was at least partially successful in this endeavour. My impression is that we know very little about this as a matter of fact. There are probably still a large number of procedures in the European institutions that should be substantially simplified. The fact is that we cannot expect the Member States to effectively secure funding and fulfil their obligations and rights if the procedures are not simplified.
I agree with the previous speaker about how important it is to make the EU more efficient. With a view to modernising the EU’s institutions and to that implementation of sound administrative practices discussed by Commissioner Kallas, we must, however, also demand more from the tax revenue we invest. Such greater efficiency would be possible if all EU decisions were, in actual fact, also to become a reality. I see that a large proportion of the decisions we take in this House do not become a reality. These may, for example, include important measures to combat environmental damage, or legislation for greater equality and justice in Europe.
My question concerns the way in which the Commission intends to work in order that the decisions taken by the EU institutions are also implemented and turned into a reality, reflected in improvements to people’s everyday lives.
. I share your objectives for the Commission and all the EU institutions and services to be effective. That is why the Kinnock reforms were implemented, and they have been producing positive results. The EU institutions are working more efficiently than ever. The civil servants who work for the European institutions are dedicated to their tasks. I cannot, therefore, agree with the statement that the reform has produced no results.
With regard to simplifying procedures, one has to bear in mind that the EU institutions are publicly funded, and this means that clear procedures have to be observed. Looked at from this standpoint, we can never achieve the same types of procedures as private businesses have.
The EU institutions will continue reforming because, although the Kinnock reforms have certainly yielded good results, one can never reform too much.
Should the role of the Court of Auditors as the ‘financial conscience of Europe’ not presuppose on the part of OLAF an unexceptionable rigour and willingness to investigate when it is informed of cases of mismanagement, fraud or any other illegal activity within that institution?
Does the Commission share the view that the special position of the Court of Auditors as arbiter of the misdeeds of others must not cause officials, either of the Court itself or of other institutions, to hide cases of mismanagement, fraud or any other illegal activity which come to their attention in an attempt to safeguard the unimpeachable image of the Court?
It is known that a former member of the Court of Auditors who was implicated in the inquiry carried out in the Court by OLAF has instituted legal proceedings in Greece against a former Court of Auditors official who testified in the case. The institutions have adopted measures to protect any official from unfair or discriminatory treatment arising from the disclosure of illegal acts or serious breaches of conduct within the institutions. Does the Commission not take the view that it should also protect former officials who find themselves in such a situation? What measures does the Commission intend to take on this matter?
. The honourable Member is right in his assumption that the Court of Auditors, as the financial conscience of Europe, has to meet the highest possible standards of transparency and accountability. In that light, the Court is also subject to the scrutiny of OLAF, which carries out systematic investigations when it is informed of serious suspicions of irregularity, fraud or other illegal activities within the European Union institutions. The Commission can confirm that the provisions of the Staff Regulations, to which the honourable Member refers, apply to personnel of all the institutions, including the Court of Auditors.
It is indeed known to the Commission that the former member of the Court of Auditors who was implicated in an inquiry carried out by OLAF took legal action in Greece against a former official of the Court of Auditors who testified against her during the OLAF investigation. In fact, the official informed OLAF himself of his legal action, which is currently under preliminary investigation. The Commission would like to point out that it is the duty of the institutions to protect officials or ex-officials who are the subject of discriminatory treatment.
Rules in the current Staff Regulations with regard to these whistle-blowers also apply to the Court of Auditors. With complete respect for the rules of procedure enforced in Greece, OLAF has taken the necessary steps to provide the former official with all the information that he has requested and that OLAF can provide in order to assist him in his defence.
The anti-fraud Commissioner has indicated to me that he is more than willing to discuss this matter in greater detail with the honourable Member at a time of his choice.
.  Mr President, I should like to thank the Commissioner for his response, and I should like to apologise on behalf of Mr van Buitenen, who was unable to be here due to unforeseen circumstances. I was actually delighted to be able to replace Mr van Buitenen, because I was the very MEP who initiated this whole affair in the previous legislature. I have planned an enquiry with the Court of Auditors and, having handed the dossier over to OLAF, I was delighted that they examined it thoroughly. I am very pleased with the anti-fraud Commissioner’s offer of further negotiations, believing as I do that it is of the utmost importance that the Court of Auditors should take up its responsibility and that people who are being called as witnesses by OLAF should not be penalised by a court case in their own countries for their courageous behaviour. I am therefore keen to accept the Commissioner’s offer, together with Mr van Buitenen, to enter into further consultation with Mr Kallas.
. I can confirm the invitation from Vice-President Kallas for a meeting with Mr van Buitenen to discuss this question and the action to be taken in more detail.
To what extent is the enlarged EU dependent on oil and gas supplies from Russia, and what action is being planned by the Commission to reduce that one-sided dependence?
. The enlarged EU depends on imported energy for 50% of its needs and is increasingly dependent on external energy sources. By 2030, this dependency could grow to almost 70%, with 90% of oil and 80% of gas consumed coming from outside the EU. Imports of gas from Russia currently make up 26% of total gas consumption in the EU and the relevant figure for oil is 25%. In this respect it is important to know that Russia has always been a completely reliable energy supplier to the EU. The EU-Russia energy dialogue has established a good relationship in the energy field, and the Commission believes that Russia will be the most important and reliable energy supplier to the EU for the foreseeable future. Notwithstanding this, however, the Community needs to ensure diversity of supply and make maximum use of its own indigenous energy resources. Such a policy makes sense in terms of security of supply, sustainable development and the pursuit of our Lisbon objectives.
For these reasons the new Commission will be pursuing the following energy priorities: first, energy efficiency. A simple comparison of the way in which the different EU Member States have addressed energy efficiency will show the possibilities for energy savings, which will contribute significantly to meeting the EU’s Kyoto targets. It will also enhance our competitiveness. This spring I will present a Green Paper on energy efficiency, outlining the concrete measures to be taken at Community, national, regional and local level that will lead to those savings.
Second, supporting renewables: towards the end of this year the Commission will publish a communication on renewables, in particular assessing the efficiency and effectiveness of existing support mechanisms in the Member States. I will closely monitor the situation so that there is a clear move towards achieving by 2010 the target of 12% of the Union’s overall energy consumption coming from renewable sources.
Third, supporting clean coal: approximately one-third of EU electricity is produced from coal. If we wish to retain this, a major effort needs to be made to increase the efficiency of coal generation and to succeed in developing CO2 capture and storage. Europe should take a leading role in research in this area, and the Commission will be examining the possibility of a joint European project.
Finally, I should like to mention establishing and improving energy dialogues with a wide range of energy producers, consumers and transit countries. Enhanced dialogue between the EU and OPEC was recently agreed upon at the regular ministerial-level meeting. A dialogue with the Caspian countries will be pursued and the existing annual high-level meeting with Norway will be continued. In addition to this, and to ensure that these policies fully meet this challenge, it is clear that a wide public debate should take place on increasing EU external energy dependency. For this reason the Commission intends to adopt by the end of this year a new Green Paper on security of the EU energy supply, with the aim of promoting a large public debate. The input of the European Parliament during the preparation and follow-up of this Green Paper will be vital.
The Commissioner made reference to Russia’s reliability. Today, President Maskhadov of Chechnya, who had been democratically elected, was shot dead, and Mr Putin has already conferred the highest Russian decoration on the assassins. I should just like to ask whether you regard dependence on such a regime as desirable in the long term. More specifically, I wish to enquire whether it is true that, at the time of the upheavals in the Ukraine, the Ukrainian pipeline networks were bought by a Russian consortium, and whether this step is irreversible.
. With regard to energy supplies from Russia, I come from a country that does not have the easiest of relations with Russia. But on evaluating all the energy resources supplied from Russia, I discovered a continuous flow of energy resources. So, from the point of view of energy flows, Russia has been a very reliable partner. But we should diversify our sources.
As for concerns about Russia buying energy sectors in other countries, if the laws permit it, then this is completely legal. In the natural gas market, for instance in Latvia, the gas is partially owned by the Gazprom company. But this is a commercial project and I have no objections to that.
I am much obliged to the Commissioner for his explanations. Yesterday, we adopted the Seppänen report, which discussed how there has been liberalisation downstream, while upstream there are still the big three – Algeria, Russia and Norway – from whom we obtain our gas and a large amount of our power. I agree with my colleague Mr Posselt in this regard, and so I ask you, Commissioner what efforts you are making to influence Russia, too, in particular, so that we do not just have a single supplier in Russia, which is responsible for licensing. What are you doing upstream in that country to achieve diversification, and thus to ensure security of supply and to help bring gas prices even further down for customers here?
. We are pursuing an EU-Russia energy dialogue and we also have an EU-Russia dialogue. Certainly the dialogue could produce much better results, but I would say that Russia should adopt legislation that allows real competition in the market and offers scope for investments. Russia needs to make its own decisions; our role is to encourage Russia in this and that is what the EU is doing. So I expect the Russian energy sector to develop healthily. Russia will, for the foreseeable future, remain our partner in buying energy resources.
Despite political developments, with the Baltic States' accession to the EU, those countries' energy systems still form part of the Russian energy system. The alternative to this unsatisfactory situation is a project linking the electricity networks between Lithuania and Poland. However, positive initiatives in connection with this project are few and far between. Does the fact that this project appears on the list of priority EU projects imply that the Commission is looking to complete specific stages of the project within the given schedule? (If so, would it be possible to submit the matter to the countries concerned, that is, Poland and the Baltic States?). Is it possible for the Commission to intervene with those responsible for the project who are to blame for its lack of progress? Is the Commission examining, more generally, the need to establish a link between the energy systems in the former eastern bloc and western Europe?
. The honourable Member is correct. The lack of interconnection between the Baltic States and the rest of the European Union is a cause for concern. It is an important requisite for the proper functioning of the internal electricity market and for security of supply in the region. Therefore, an urgent task is to integrate the electricity network into the rest of Europe.
The Commission is supporting new investments through its energy trans-European network programme. In the Baltics, the project moving forward is the Estlink project. This underwater cable will link the Baltic States to the Scandinavian power grid and is expected to be completed in 2006. It will help to diversify the power supply in the region and increase security of supply.
The other key electricity interconnection project in the region is the Poland to Lithuania link. To facilitate progress, the Commission will be contributing half the cost of the study on the link. Several options are being examined for the power bridge between Poland and Lithuania. It is a rather complex issue and needs good cooperation between all parties involved.
The TEN energy guidelines are currently under discussion at the European Parliament, though mainly in relation to co-financing feasibility studies. The actual construction of the interconnection is up to the countries and companies involved.
The Poland to Lithuania link is mentioned as a project of European interest, and the Commission is facilitating progress on that issue. For instance, on 18 March there will be a meeting between Polish and Lithuanian representatives in Brussels to discuss the current Polish and Lithuanian transmission development plan, including the power bridge between both countries. I have had personal contacts with the representatives of the two countries and am confident that the power bridge between Poland and Lithuania will be created.
Thank you very much, Commissioner, for your broad and business-like response. I would like to ask if you share the opinion expressed recently by the Prime Minister of Lithuania, Algirdas Brazauskas, that Poland still has reservations about this power bridge between Lithuania and Poland. I would also like to know what you think about the fact that there is a growing opinion in Lithuania that a situation has been reached where Lithuania's dependency is still one-sided in terms of energy, and where there is increasing talk in Lithuania about the fact that it might perhaps be possible to extend the work of the second block at the Ignalina nuclear power station. Bearing in mind the latest scientific information on the safety of RBMK reactors and the technical prospects of the second block working for approximately another 12 years, what does the Commission think about such an extension? Thank you.
. To start with Ignalina, the second reactor at that plant should be closed by end of 2009. That is not a decision by the Commission, but part of the Accession Treaty. The situation is therefore quite clear-cut.
I recently met with the Lithuanian Foreign Affairs Minister and he confirmed that there are no concerns as regards the impact that closing Ignalina will have on energy production in Lithuania. While this closure will definitely change the balance in the Baltic area, it will not create any particular difficulties for Lithuania or for other Baltic countries. I therefore see no link between the closure of Ignalina and security of supply in the Baltic region.
It is difficult for me to comment on the position of Poland, but my contacts with the Polish Government and authorities have shown that they are open to developing this project. I have no doubt that this will be in the interests not only of Lithuania but also of Poland.
I should just like to ask an additional question. Firstly, can the Commissioner envisage these electricity interconnection projects being expanded westwards, too? Secondly, does he believe we should be retaining old nuclear power stations that fall below modern standards – in Poland and Lithuania, for example – whilst shutting down ones, those in Germany being an example, that meet many of them? Does the Commission not see this as a problem?
. As far as I know, there are no nuclear power stations in Poland to close down. The situation in Lithuania is also clear: the Accession Treaty calls for the closure of the Ignalina reactors. That was not because they are old, but during the accession negotiations it became clear that those generators could not be upgraded to meet our safety standards. Lithuania has kept its promise and closed the first reactor on time. I have no doubt that the second will be closed as promised in the Accession Treaty. There is no doubt whatsoever on this.
The Baltic States have been part of the CIS electricity link. That is why it is extremely important to provide other links for security of supply. I have already spoken about Estlink. This link connects the Baltic States with the EU’s energy systems. We will have another interconnection between Lithuania and Poland. Is this sufficient? Definitely not, as we will need more interconnection capacities for the development of our internal electricity market. But at least it provides interconnection between the Baltic energy grid and the Central European energy grid.
Different energy laws apply in practice in the EU Member States. This makes it difficult to set up a single European energy market with a free flow of services in this area, as well as at an international level.
What does the Commission intend to do in the near future to change this situation?
. Major progress has been made in developing a competitive single European energy market, characterised by a level playing field. However, as this question highlights, much remains to be done. First, the second gas and electricity directives, which provide for common basic approaches to electricity and gas liberalisation, need to be implemented immediately by all Member States. These directives should have been transposed by July 2004, but transposition is still pending in some countries. I shall propose that the Commission send a reasoned opinion to these countries next week and intend to pursue these infringement cases rapidly, with the aim of moving to the final stage of the procedure: referral to the Court of Justice in summer, if nothing happens. In addition, I have instructed my services to examine the implementing laws that have been adopted to ensure full conformity with the requirements of the directives.
Second, it is necessary to ensure a level playing field with respect to the detailed regulatory rules on issues such as tariff structures and third-party access rules. This has been pursued through the consensus-building approach of the Florence and Madrid Forums which led to the regulation on cross-border trade in electricity that entered into force last year, and the equivalent regulation on gas, which we expect to be adopted very soon. These new laws will make a major contribution to the rapid convergence of detailed trading rules on electricity in each country. In this respect, the role of national energy regulators is central. The existence of such a regulator was a key requirement of the directives, and joint action by them will be vital in ensuring that, from the point of view of the customer, there is one single European electricity and gas network, not 25. It is for this reason that the Commission established a European regulators’ group, which is beginning to provide important results in this direction.
Third, we need to examine whether the present legislative provisions are adequate to achieve our objectives of a truly competitive EU-wide market with high levels of consumer and environmental protection, as well as security of supply. In this respect the Commission will make a detailed report to the European Parliament and Council at the end of this year on both the internal market and competition elements. This should in particular include a detailed examination of the adequacy of the already-existing measures. The report should form a basis for a detailed, wide-ranging debate that enables conclusions to be drawn in 2006.
Finally, it should be noted that the entry into force of the new Constitution with a specific energy chapter would be of assistance in developing a coherent energy policy for the Community, strengthening the existing legal basis for action.
Many thanks, Commissioner, for your answer, which is extremely significant, and for the extensive knowledge of the Polish energy sector you demonstrated in your responses to the questions by Mr Paleckis and Mr Posselt. The latter is probably better acquainted with Bavarian pork knuckles than Polish power stations.
I should also like to thank you for your comments to the effect that the European Commission will insist that Member States honour their commitments in the energy sector. I hope the European Commission will be guided in its actions primarily by the interests of European consumers, whether they be Polish, Lithuanian, Estonian or British, and I should like to say, on behalf of Polish consumers, that I am counting on this being the case.
Thank you for your very knowledgeable answers, Commissioner.
. I have no comments.
Questions Nos 31 to 55 will be replied to in writing.
That concludes questions to the Commission.
The next item is a continuation of the debate on the report (A6-0045/2005), by Mr Sánchez Presedo, on behalf of the Committee on International Trade, on the proposal for a Council regulation applying a scheme of generalised tariff preferences [COM(2004)0699 – COM(2005)0043 – C6 0001/2005 – 2004/0242(CNS)].
Mr President, ladies and gentlemen, I feel very much in two minds about the whole preference system as such. The fact that we are removing some of the obstacles to trade faced by the poor countries is obviously a good thing. Trade does contribute to freedom, development and, especially, the prosperity that the poor countries are in extreme need of. What is depressing, however, is the fact that there is any need at all for a special preference system for the poor countries and the fact that the consequences of Europe’s general trade policy are such that, in order to sleep well at night, we have to make exceptions to it for the sake of the poor. Experience shows, moreover, that, as a policy, the preference system has, in very many ways, so far been of a symbolic nature. Few poor countries have made use of the system, not least because it has been so complicated. The objective must, of course, be for us to liberalise trade policy to the extent that we abandon the preference system in its entirety.
The European Union which, in spite of everything, is based upon a wise appreciation of the beneficial effects of free trade, should of course dare to go the whole way. If we do not do so, how can trade, and indeed the world, become freer?
During the debate on this matter, I doubted, however, whether some MEPs remembered that European cooperation was based upon free trade. More than one attempt was made in this House too to protect European sugar production and the textile industry which now already operate behind high tariff barriers – and all this at the expense of producers in poor countries. I, for my part, obviously voted against these attempts, but there are still mumblings about our still having a long way to go.
I personally should like to see the new preference system actually go further, with already low customs duties abolished, opportunities for enhancing the regions improved and the system further simplified.
In conclusion, I wish to repeat my hope that, within the not too distant future, we shall reach a point at which European trade policy is so free, open and untrammelled that we do not in actual fact need any preference system, for European trade policy must be permeated by the same basic idea from which the EU proceeds, namely free trade. Otherwise, we shall not experience Europe as Europe is, in actual fact, supposed to be.
Mr President, ladies and gentlemen, I would first of all like to congratulate our rapporteur Mr Antolin Sánchez Presedo on his excellent work, which aims at greater transparency, clarity and above all efficiency in the generalised system of preferences. I would also like to highlight the considerable steps forward made in this new regulation, not only in terms of simplification, with the reduction in the number of systems, while concentrating the benefits of the GSP in the countries that need them most, or in terms of encouraging compliance with practices that are in line with sustainable development and good governance, but also in terms of the quick adoption of the new regulation, in order to provide additional commercial support as soon as possible for the countries affected by the tsunami.
On this last point, I am, however, concerned about the capacity of the beneficiary countries, and particularly those affected by the tidal wave, to take the necessary administrative steps quickly in order to benefit from the new system. Will the Commission have enough time to correctly evaluate the needs of the countries concerned? I think that the rapporteur’s proposal of a transitional period until January 2006 is the most reasonable, especially as we know that these long and complex procedures have always limited the use of the scheme by poor countries.
Also, with regard to rules of origin, although I welcome the greater flexibility in the text, it should be a priority for the European Union to harmonise these rules at international level, in particular within the WTO.
Developing countries have to adapt to the specific rules of origin of each country that grants them a system of preferences, which makes the process very complicated and costly, to the point that sometimes it loses all commercial value. I would also like to stress that Parliament asks the Commission to closely monitor the application of the new system, in order to determine whether it achieves its objectives, country by country. The Commission needs to evaluate the system regularly, monitor its implementation and keep Parliament informed, which was not done in the past.
I would like to finish by saying that the GSP is not an instrument that can promote development in the poorest countries and their full integration into international trade. If we really want to help poor countries to benefit from globalisation, we need to rethink world trade rules as a whole so that they are fairer, linking trade with sustainable development.
Thank you, Mr President. While talking about the scheme of generalised tariff preferences, I would like to address the question of the rules of origin and inter-regional cumulation with regards to the textile sector. It is necessary to apply the principle of origin which has been in force until now and refrain from inter-regional cumulation. Inter-regional cumulation would simplify the application of the rules of origin, however it would be the more competitive countries, China for example, which would gain any real benefit from this, not the least developed countries. The abolition of the rules of origin would open the EU market to another 30 developing countries, including competitive India, while countries affected by the tsunami, for example Sri Lanka, would be unable to compete realistically. Those EU Member States which have transferred their textile manufacturing to Asian states would benefit, while the textile industry of the EU's southern and new Member States would suffer, unemployment would increase with the collapse of the textile sector and this would not help implement the Lisbon goals. When talking of global cumulation, the concept of the EU common market would on the whole become incomprehensible. I would like to stress that the Committee on International Trade has rejected the proposal on inter-regional and global cumulation. Thank you.
Mr President, ladies and gentlemen, I would like to begin by congratulating our rapporteur on his work, particularly given that his first report in this Parliament relates to a sensitive and complex area on which Parliament has had to act quickly.
I would like to stress that our institution has not had sufficient time to consider and debate this complex subject in depth. Nevertheless, the report by the Committee on International Trade improves the Commission’s proposal and makes it more democratic, by enhancing the role of Parliament, and makes many aspects of it more balanced.
Following the imminent entry into force of the new system of generalised preferences (SGP), it will perhaps be necessary to carry out a prompt assessment in order to ascertain the scope of the modifications introduced, and Parliament's control function is going to be extremely important in relation to complex issues, such as the practical application of rules of origin.
I would like to stress my very positive view of the reference in the report to certain practical problems which may be faced by third countries in terms of immediate compliance with certain related international agreements, as in the case of El Salvador. Furthermore, I am glad that our amendments have been incorporated, which draw attention to the sensitivity of fisheries products, in general, and tuna, in particular, which are subject to great legal requirements in the European Union and imports of which must be properly controlled, in order to prevent further problems for a very sensitive industry which, furthermore, operates in European objective 1 regions which are very dependent, economically and socially, on this activity. I am pleased that we have persuaded the Commission to accept them, as Commissioner Mandelson acknowledged this morning.
Mr President, ladies and gentlemen, I would also like to congratulate the rapporteur on his excellent work, which, as our colleague Mr Arif said, aims towards simplification and greater effectiveness of the generalised system of preferences.
More importantly, however, I wish to thank Mr Sánchez Presedo for considering the impact of the ‘Everything But Arms’ initiative, particularly in the area of sugar, especially in the light of the forthcoming reform of our common organisation of the market.
The recent example of the Balkans showed that limited access to the European market sometimes has the disadvantage of contributing to the development of an illegal triangular trade, which in the case of the fifty less advanced countries would probably generate a massive influx of sugar into the European market. Therefore, as the reform of the COM means that European countries will now experience fluctuations and will therefore be subject to the vagaries of the market, a significant increase in the supply of sugar will result in a huge drop in prices in the Union, at the same time removing the economic value of the ‘Everything But Arms’ initiative for the least advanced countries.
This is why, following the repeated requests from the least advanced countries themselves and in line with the recommendations of the Committee on Agriculture, this report on the generalised system of preferences leaves open the possibility of adapting the ‘Everything But Arms’ initiative by allowing, if necessary, an extension of the transitional period preceding the complete opening up of the market.
This significant step forward due to the clear-sightedness of the rapporteur is necessary for the economic survival of the least advanced countries. It will give them time, in accordance with the reform of the COM in sugar, to modernise their production structures in order to adapt to the new European order. This is why it is imperative that the European Parliament adopts this text in order to take into account the specific nature of some sectors and so that the generalised system of preferences really fulfils its prime objective, which is the development of the countries that are most in need.
– Mr President, the harmonious integration of developing countries into the multilateral trade system is, rightly, the stated objective of the Doha development programme.
No one can dispute the role of international trade as a necessary factor in economic development and the reduction of poverty, even more so when development is linked to other important components, such as environmental protection, social responsibility and proper governance.
The scheme of generalised tariff preferences is a very useful tool for aiding developing countries. It is a most generous tool; however, its long period of application through renewals is leading to the unforced conclusion that it needs to focus on the countries that really need it and on fundamentally competitive products.
As far as sensitive products for the European Union are concerned, such as sugar, the abolition of duty and quotas on the basis of the timetable proposed by the Commission contains two risks. The first risk is from mass imports of sugar on to the European market after 2009. This will harm sugar beet manufacturers and the uncompetitive sugar industries in Europe. The second risk is inherent in the fact that the liberalisation of imports in application of the 'everything but arms' initiative, in conjunction with the strict proposal to review the COM in sugar, is expected to benefit not the less developed countries, which need a longer transitional period, nor the ACP countries, but the export interests of the oligarchies. Consequently, it is necessary for the provision to suspend duty to be subject to longer deadlines and smaller quotas which, I hope, will be laid down when the COM in sugar is reformed.
Mr President, I also wish to congratulate the rapporteur on an excellent report. Commissioner Mandelson made it clear this morning that the Commission’s aim in bringing forward this revision of the GSP was to ensure better targeting of trade preferences to benefit the least developed and most vulnerable countries, simplify the GSP system and make it more transparent, improve access to the GSP system by improving the rules of origin and encourage good governance in the countries that benefit from the system. All the rapporteur’s amendments take the Commission proposals further in that direction and I hope that the Commissioner will look closely at each of the amendments the rapporteur has proposed.
We have also had good cooperation between the Commission and Parliament in bringing forward the implementation date for this measure. It was originally to come into force at the end of the year. It is now planned to come into force from April onwards, to respond to the tsunami crisis. While the volume of aid given to the countries affected by the tsunami has been welcomed, this measure will do more for them in the longer term. By providing them with an opportunity to trade more easily with the European Union, we are giving them a hand up rather than a handout.
Finally, the rapporteur has indicated that he is prepared to accept an amendment that Mr Karim and myself put forward. This would technically allow Pakistan to qualify for GSP aid. I should to emphasise that, although that would allow them to qualify under the statistics, they will still have to meet the good governance clauses by signing up for the appropriate international agreements, so this would be a carrot to Pakistan to sign up to important international social conventions.
First I would like to congratulate Mr Sanchez Presedo on his report. Since being brought into being in 1971, the general preferential system has become a special instrument of European Union development policy. At the same time it is important to stress that the European Union was the first to apply this system in practice, from its birth to today, and today the EU is still the biggest donor to this system, with the United States only the second, lagging a long way behind the Union. I am happy that there is the opportunity for Parliament to give its opinion, and I very much hope that it will receive attention at the Commission and the Council. Similarly it is excellent to see the system being simplified, and the switch from five pillars to three, which will probably, because of simplification, better meet its goals in developing countries.
I also want to emphasise the origination regulation, which the Commission deals with in its statement. With regard to the form, content and procedural complexity of the origination regulation however, and its overall complexity, the result is that it is very hard to use, especially for the less developed countries. Although the draft regulation does not bring too many changes to the current regime, the European Parliament, in its opinion of 14 October last year, which was passed with a large majority, declared that extending it to span the regions and make it fully global is absolutely necessary. Finally I cannot stress enough the necessity of this – my colleague Mr van den Berg underlined this point this morning – that we extend the temporary period until 1 January 2006.
Mr President, ladies and gentlemen, I too would like to begin by congratulating the rapporteur on his excellent report, in which he argues that development should be a basic principle underlying our trade policy, within a transparent and fair international system of trade.
The system of generalised preferences has played a fundamental role in reducing poverty and improving the economies of the developing countries. As rapporteur on the negotiations within the WTO, within the framework of the Doha programme for development, I would like to stress that these systems can benefit each other mutually.
I believe it is necessary for this new SGP to be fully compatible with the agreement reached in Geneva last summer and with the negotiations being carried out in the WTO.
I share their rapporteur’s concern about the erosion of preferences which result from the tariff reductions agreed in the WTO. I therefore believe it would be extremely appropriate for the Commission, once the round has finished, to produce a report on the possible impact of those agreements on the SGP and to propose appropriate measures to guarantee that the system is fully effective.
This would help to reduce the reservations of certain developing countries about the trade liberalisation proposed within the framework of the Doha negotiations, since the Union would take the necessary measures to maintain the current preferential treatment.
Mr President, Commissioner, I should like to start by thanking the rapporteur for the work he has done and the Commission, obviously, for the positive changes to the scheme, by which I mean in particular its simplification and the introduction of GSP plus, which will prompt the neediest countries to adopt and apply a number of important conventions. It is certainly also a good thing that a number of new products will be included in the scheme. In addition, the recent change to the proposal in response to the tsunami disaster deserves our support. As a result of it, the countries in question can enjoy the benefits of the new scheme more quickly.
Like a number of fellow Members, I should, though, make a brief comment on the date of introduction. The countries need to submit an application to the Commission by as soon as 31 May. This is incredibly quick, and it is therefore advisable to build in the necessary flexibility and provide for a sufficiently lengthy transitional period. The countries that qualify for GSP plus, in particular, should be able to join the scheme after May 2005. Moreover, the Commission should pay special attention to capacity buildingin those countries and should also, as far as possible, provide them with technical assistance in the transposition of, for example, the international conventions, thus enabling them to take optimum advantage of the GSP plus benefits. Meanwhile, negotiations on economic partner agreements are being continued. We must ensure that countries which do not ultimately wish to conclude an agreement in this manner still fall within the scope of GSP plus.
Finally, I should like to argue in favour of regular assessments of the scheme’s impact, both within the EU and on developing countries, since circumstances are subject to almost constant change – something of which what is currently happening in the areas of textiles and sugar provides sufficient evidence.
The debate is closed.
Voting will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0040/2005) by Mr Wieland, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 2003-2004 [2004/2090(INI)].
. – Mr President, Commissioner, ladies and gentlemen, the report that makes an appearance in this House every year is not a final report; it is both a report on work in progress and an expression of self-imposed standards for the quality control of the work we do in the Committee on Petitions.
To summarise, I should like to say – without any of the flourish customary in this House – that we are in fact pleasingly efficient, when you compare our work with that of many committees on petitions at national level. When the ministers for foreign affairs say that Europe needs a telephone number for the world, we can safely say that the European Parliament already has a letterbox for citizens. We have done a very good job from various points of view.
Firstly, we have some degree of overview of various national structures. Secondly, it is fully within our remit to intervene in processes implemented with varying degrees of success – Lisbon and Tampere, to name but two – which have not yet become well-established and are still in a state of flux. We are able to act on a number of abuses, with the Commission’s help, and thus also to showcase the reality of the European Union behind all the governmental channels.
A further reason why we are not doing so badly is that, compared with the national parliaments, we have very little obligation to follow majority or minority opinions, very little obligation to take account of protection and support for the relevant governing party.
Nevertheless, we should be striving for improvements, very general quality criteria for our work with regard to third parties. Firstly – and this is one of the demands made in the report – there should be a substantial shortening of the deadline for action by the Commission in response to our enquiry. Secondly, the deadline for a response by the Council or an individual Member State to the Commission should also be shortened.
We should also very much like a representative of the relevant Presidency to participate in the work of the Committee on Petitions. In addition, we should like to see the appointment of a Presidency representative or coordinator responsible for petitions, ideally as early as six months before the start of the Presidency, to enable important petitions to be followed up in time.
Finally, we must take action on the issue of the distinction between the European Ombudsman – for which we now have staffing rights – as an institution, and the Committee on Petitions as an instrument. I think that there is still a good measure of misconception in this regard. If we can be more clearly identified, we will undoubtedly be better placed to carry out our respective duties.
However, we have to consider not only outward-looking, but also inward-looking, quality criteria. By its very nature, the Committee on Petitions is a committee that is unique in terms of the extent and range of the work that comes its way. I know that quite a few Members have certain reflexes regarding this unique committee and think that we expect to be given special treatment, but, in my opinion, it is in the interests of the European Parliament and of every single Member that we are able to deal with the petitions submitted as efficiently as possible.
Although I said that the work of the Committee on Petitions is good on balance, it must nevertheless be said that individual Members sometimes see the work as positively unsatisfactory. Deficiencies are present and initial actions have been identified in three areas. The first relates to the staff. In our opinion, the committee has insufficient staff to achieve continuity in its work in terms of content and procedures. Quite colloquially, I would say that the House’s administration sometimes gives the impression of seeing the role of the services of the Committee on Petitions as that of a punishment battalion. This should be changed. We also need to improve the software system that we have.
Secondly, the Members of the European Parliament have an intense desire for more specialisation in this work and, thirdly, the public have an interest in seeing a more rigorous approach with regard to the timescales mentioned above and also greater transparency. They are entitled to see an improvement in the way they are able to track the progress of their petitions.
Various initiatives are in place to do justice to the extent, range and specialisation of our work. The extent and range of the Union’s policies are growing, and specialisation sometimes involves difficult details. In view of the course of the process, we need to be able to take decisions in good time. We have therefore proposed, as a result of our deliberations, that an ad hoc committee be set up to work out further details for the next annual report. Commissioner, we invite you most warmly to participate in this working party and to monitor its work.
. Mr President, I wish to begin by thanking Mr Wieland for his analysis in this useful report on the deliberations of the Committee on Petitions in the 2003-2004 parliamentary year. The Commission welcomes this report.
This debate represents a good opportunity to highlight why the right to petition the European Parliament is such an important way for Europeans to exercise their democratic rights. It must be said straight away that citizens’ exercise of the right to petition does not just concern the European Parliament. The petitions also represent a valuable opportunity for the Commission to get closer to citizens and their concerns.
Although no less than 1 313 petitions were tabled in the 2003-2004 period, it is clear that many citizens remain unaware of their right to petition. Therefore I very much welcome the fact that the European Parliament is currently considering how this can be remedied and I can assure the Committee on Petitions and the rapporteur that they enjoy the total support of the Commission in that effort.
On that note, the Commission would like to congratulate the committee on its excellent work. It is also very satisfactory to note the rapporteur’s assessment that cooperation between the Commission and the Committee on Petitions is generally good.
There is, of course, always scope for improvement, and I agree with the rapporteur on the need to further strengthen the partnership between the Committee on Petitions and the European Ombudsman, the Council and the Commission. I know this is particularly important since, due to resource constraints, the Committee on Petitions often has to rely on the resources of the Commission and the Council to give its petitions in-depth legal consideration. I can assure Parliament that the Commission is pursuing its efforts to rationalise and accelerate internal procedures in response to requests for information.
As underlined in the report, the draft Constitutional Treaty confirms the right to petition. In that context, the report refers to the need to establish common rules of conduct for all Community institutions and Member States. It also suggests that this could be done along the lines of the Code of Good Administrative Behaviour drawn up by the European Ombudsman.
The Commission can largely endorse this approach, although it draws attention to the anticipated development of the legal framework. In particular, the text of the future Constitution introduces a legal basis that will make requests to the Committee on Petitions possible on the basis of the codecision procedure.
The report also calls on the Council and the Commission to review the 1989 interinstitutional agreement concluded with the European Parliament by an exchange of letters. Such a review would aim to define a stronger framework for cooperation between the three institutions. The Commission is open to that request.
To conclude, I should reiterate that I am committed to improving the way the European Union in general and the Commission in particular communicate with European citizens. The right of EU citizens to good administration and access to documents and their right to submit complaints to the European Ombudsman and file petitions with the European Parliament all benefit communication and, ultimately, democracy. I am available to talk to the European Parliament at any time, at the invitation of Parliament or any of its committees.
. – Mr President. Commissioner, I am pleased to see you, a female Member of the Commission, here on International Women’s Day. First of all, however, I should like to thank the rapporteur, Mr Wieland, for his excellent report. Not only does it reflect the work of the Committee on Petitions, but it is also very informative and, above all, citizen-friendly and readable – which cannot be said about all the documents in this House. My essential concern remains, however, how we can communicate to the public the Community’s nature as something founded upon the rule of law. One of the reasons for the excessively critical attitude towards the Community on the part of the public in a good few Member States is that it makes grand promises of rights and freedoms for EU citizens, but often fails to actually implement these completely, correctly and promptly. There is still a considerable discrepancy between the EU blessings heralded to citizens with great fanfare and the way the law stands in everyday life.
What are the options open to citizens looking to fight these abuses? One of them is their right to table petitions to the European Parliament. Anchored in the Treaties and the new Constitution, this is one of the key Union civil rights, which is all the more important given that the Community is still not comparable with a State based on the rule of law, with all the attendant possibilities for enforcement. For this reason, we need to work on building a Community with a real, lasting basis in the rule of law for individual citizens and enterprises, and also, as an initial step, on enabling EU civil rights to be enforced via the Committee on Petitions. The first precondition for this is fast procedures with tangible results, which means infringement proceedings, too, with compensation for individuals. The second is that the right of petition be made easier to use and more citizen-friendly, and the third is that all the Community institutions support it. I see that as also meaning greater Council involvement, with it being present at sessions, and also the inclusion of Member States when it comes to their transposition of Community law. Only this way can we be sure to build a Europe for citizens and with them, rather than without them.
. Mr President, I should like to thank the Commissioner and also congratulate Mr Wieland on his excellent report.
As a member of the Committee on Petitions, may I say that it is a really good example of a cross-party, consensual approach to problem-solving. However, Member States’ responses are often inadequate. Sometimes they are simply not forthcoming. The Council is rarely present in the committees. However, recognition is due to the Commission officials who regularly brief our committee for the work we are undertaking. The committee is a brilliant interface between the citizens and the institutions and it brings forward solutions to problems at both EU and Member State level. Member States’ intransigence is also highlighted. I would, at this point, also like to pay tribute to our current chairman Mr Libicki, who has carried on the good work of our previous chairman.
There is only one element in Mr Wieland’s report with which I could perhaps quibble, and that is his reference in paragraph 17 to a standing working group or subcommittee. This is, after all, a report on the previous year’s deliberations and we should not undermine the role or the work of the Bureau and its coordinators. But I look forward to seeing how we can address the issue of the increasing number of petitions that we have to deal with. You will not have heard this from me before, Commissioner, but in that regard we will need additional resources. Without the resources, we cannot serve our citizens. The secretariat is severely understaffed, but again I have to pay tribute to its staff. They work extremely hard and supply us with everything we need, but their job would be a lot easier if the secretariat was fully staffed. We also need additional resources to promote the right of petition, especially in the new Member States, and to ensure that, where necessary, the Commission is fully willing and able to enforce the infringement process.
Finally, we must never forget that the right to petition enshrined in the Treaties is an important example of the exercise of citizens’ democratic rights and their ability to hold the institutions and their Member States to account.
. Mr President, I am replacing my colleague, Mr Hammerstein Mintz, who is ill.
I wish to begin by congratulating Mr Wieland for his good work as rapporteur for the annual report on the Committee of Petitions. This report is the first for this Parliament and because of the new Members it provides Parliament with extra information about the committee.
This committee is the most direct link between voters and Parliament. It is like an ongoing dialogue, in which citizens should feel that they are being taken seriously and can have confidence in the EU. In fact petitions are a strong tool for democracy.
Mr Wieland’s report reflects the serious need to develop the ability and capacity of the committee to deal with situations in which cooperation with the Commission does not work and/or the Commission does not take appropriate action. It must be stressed that, in developing the ability of the Committee on Petitions to deal with those situations, the committee will need the support of Parliament as a whole.
Against that background, Mr Hammerstein Mintz tabled a few amendments to the report by Mr Wieland, which he as rapporteur and the committee as a whole unanimously supported. That is very important. They point out, firstly, that under the Nice Treaty, Parliament has the right to bring action against the Commission, for example, on the grounds of lack of competence; infringement of essential procedural requirements; infringement of the EC Treaty and of any rule of law relating to its application; and misuse of powers, irrespective of whether Parliament’s prerogatives are concerned. Thus the committee is also putting forward for Parliament’s approval a statement that it is considered legitimate for Parliament to exercise its powers under Article 230 of the EC Treaty if this is necessary in order to put an end to a serious infringement of Community law that has been reviewed in the examination of a petition, and where a significant difference of interpretation persists – in spite of efforts to resolve it – between Parliament on the one hand and the Commission on the other, as regards the actions required by Community law for the protection of citizens’ rights in the case concerned.
.   Mr President, Commissioner, ladies and gentlemen, it is a great pity that today’s debate on this report is being held so late in the evening. It may well be the case that not all Members of the House need to hear what we have to say, but I believe it is important that the public should have the chance to do so, even though there is unfortunately no one at all in the public gallery. The reason for this is that our committee differs from all the others. It was set up with the express aim of making contact with people and with society. The fact that people nowadays often feel bewildered and further removed than ever from the European institutions makes it all the more important that this committee allows them to feel part of the European Union’s workings and its legislation, and provides them with an opportunity to resolve their problems. I would therefore repeat that I think it is a great pity that we are holding this debate so late, in an entirely empty Chamber, and that so few people are present to hear the debate on Mr Wieland’s excellent report. I should also like to thank him for this report.
Ladies and gentlemen, one point I should like to emphasise is that the number of petitions submitted to our committee has risen for the first time in the committee’s ten-year history, or in other words since 1995. After staying at more or less the same level during this ten-year period, there has recently been a sharp increase in petitions submitted. Yet despite this fact, our committee is doing a good job. This can be seen by comparing the length of time previously taken to deal with petitions with the length of time taken today. There are a number of bodies whose work helps the committee to do such a good job. These include the Bureau, comprising a chairman, a position I have the honour of occupying, and the vice-chairmen. I should like to highlight the role played Mr Cashman as the committee’s first vice-chairman, and the very positive contribution he makes to its work. Other bodies involved in the committee’s work include the coordinators, who play a key statutory role, and who perform their task very competently. The committee also has a secretariat, which does an extremely good job. I believe that this arrangement, namely a Bureau, comprising a chairman and vice-chairmen, together with coordinators and a secretariat, allows the committee to discharge adequately the duties incumbent upon it. Proof of this can be seen in the ever shorter amount of time we require to carry out our work, as well as in the fact that the length of time citizens have to wait is constantly being reduced.
The only other point I have to make is that we are delighted at the excellent cooperation that exists between the committee and the European Commission. I should like to inform the Commissioner, however, that if at all possible we would welcome more rapid responses in certain cases. It sometimes takes a relatively long time to receive an answer on matters that are quite straightforward. Furthermore, Commission officials sometimes provide oral answers and tell us that written answers will follow, yet we cannot give a full and binding answer to petitioners on the basis of an oral answer.
Many thanks, Mr President, and I should also like to thank all those who contribute to the work of our committee. I should like to thank Mr Wieland, who is an outstanding and active member of the committee, and I should also like to thank Mrs Wallström for being present. Many thanks.
– Mr President, Commissioner, ladies and gentlemen, the institution of the ombudsman, which is directly linked to the Committee on Petitions in order to ensure it is able to respond to the circumstances, as well as to the obligations of the European Parliament towards the citizens and the citizens' right to ask the extended family of the European Union for protection, fills us with responsibilities. It is up to us to ensure that citizens do not lose their trust in the institutions which we support and try to apply to the majority of them.
The Committee on Petitions – and the rapporteur gives an excellent presentation of its work and its problems – emphasises the need for greater attention, respect and reinforcement of the services within the framework of its operation, both during preliminary work and during the processing of petitions, but is, nonetheless, important.
Citizens often complain about delays. There is clearly a great deal of red tape in numerous Member States, which refuse or are unable to respond to the Commission's requests that they speed up the procedures for sending the information from which the Commission will draw its conclusions and judge accordingly.
We are disappointing the citizens. We are causing them, in this way, to disdain the institutions and functions of Parliament. We keep them away from knowledge. They lose their trust and, as time goes by, they turn their back on us.
That is not our role. The rapporteur proposes, denounces and clearly records the experiences of one year. I, for my part, appreciate that the Committee on Petitions and its cooperation with the ombudsman and his services needs to be galvanised into greater action, given that, according to the initial data, there has been an increase in petitions in the order of 40% compared with the previous year. There needs to be a qualitative increase in information for citizens and this will be achieved through cooperation between the competent European institutions, by which I mean between the European Parliament, the Committee on Petitions, the ombudsman and his counterparts in the Member States.
The authority of the Committee on Petitions depends on the respect that we show towards the four hundred and fifty million citizens who turn to us in the knowledge that procedures and appraisals, decisions and judgments come before interests and personal conduct.
We always talk very highly of you, Commissioner, and I want to ask a question. How do you believe that the application of the justification of citizens is safeguarded by the Member States following the Commission's decision?
The debate is closed.
Voting will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0044/2005) by Mr Bowis, on behalf of the Committee on Development, on the work of the ACP-EU Joint Parliamentary Assembly in 2004 [2004/2141(INI)].
. Mr President, I shall start by expressing my thanks and paying tribute to colleagues across this House who regularly attend the ACP meetings and contribute so much to it. I also pay equal tribute to the parliamentarians of the ACP countries, without whom this partnership and dialogue would not be possible. In so doing, I would also like to pay tribute to the joint secretariats of our Parliament and the Assembly, the interpreters and staff who accompany us, and the Commissioners, officials and members of the presidency who attend. This is a team effort and it is a team effort that we need to endorse and encourage. However, this evening I would like to pay a particular tribute to the Co-President of the ACP, Glenys Kinnock, who has been away from our circle for some time. It is very good to see her back this evening I hope in good health and ready to face the fray of the next Parliamentary Assembly. Her contribution is fundamental to what we seek to do.
The European Parliament is a new parliament. Slowly but steadily we have been taking on powers and becoming, I hope, more effective. The same is true of the Joint Parliamentary Assembly. That too has been slowly becoming more effective and, if not taking on powers, at least becoming more influential. The Assembly started somewhat tentatively. In the early days the European Parliament was perhaps dominant, but reliant all too often on separate House votes; whereas the ACP was a bit more on the defensive, often represented by ambassadors or delegations of only government parties. Now we see change. We see few if any separate House votes. We see a parliament of parliamentarians. We see the ACP gaining in self-confidence and indeed, most recently at our bureau meeting, raising issues about human rights in Europe; and quite right too. The ACP was, for example, raising the issues of the British Government, its attitude to Guantanamo Bay and its proposals for the detention of suspects, or indeed people with mental health problems.
Now we look ahead. We look ahead to budgetisation. We hope that will come soon. That will enable us to give proper scrutiny and proper control of the budget. However, when we do that we will have to balance that scrutiny on behalf of our own taxpayers with acknowledgement of the ACP countries’ right to a say in how money is spent; we need to be listening, as well as scrutinising. We need to ensure that the Millennium Development Goals and the country strategy papers are adequate in themselves and adequately followed.
The Joint Parliamentary Assembly has now developed an effective system of standing committees, firing on all cylinders and getting members working together. Despite the fact that during 2004 we had our European election and so things were more difficult, we managed with electronic communication to bring forth some effective reports. My own with Mr Sanga of the Solomon Islands on food aid and food security was an example of that.
I would like to pay tribute to the Dutch Government for the way in which it hosted the Assembly in The Hague. I think it learned a lot from our experience in Rome with their workshops and their visits. I should also like to thank the Ethiopian Government for its hospitality and effective administration in Addis Ababa.
We are of a mind that, in Europe, we should continue to have one of the two Council presidencies per year hosting the Assembly, and perhaps to swap around the winter and spring to give the ACP Members a little more warmth of welcome in weather as well as politics. But a lot has already been achieved. In our debates we have a better balance of speakers from the floor and fewer long speeches from the platform, and we are of a mind that we should do more to support the new pan-African Parliament, perhaps with exchange of personnel.
But now we move on to Mali in April, when we will be looking at serious issues of human rights; humanitarian aid; post-tsunami development aid; working together to defeat poverty, hunger and disease; and to create the opportunities for achievement and the blossoming of those rich countries which make up the ACP of Africa, the Caribbean and the Pacific.
Finally, I shall give the quotation from Yehudi Menuhin that I used in my report: ‘Peace may sound simple – one beautiful word – but it requires everything we have, every quality, every strength, every dream, every high ideal’. That is why we seek to make the ACP Joint Parliamentary Assembly effective. I believe we are doing so and I heartily endorse the work that all our colleagues put into this.
. Mr President, I wish to congratulate the rapporteur on his excellent report on the ACP-EU Joint Parliamentary Assembly in 2004. Over the last few years, the influence of the Assembly has increased. Its role in political dialogue has strengthened and will be explicitly mentioned in the revised Cotonou Agreement. The Assembly has become a true parliamentary forum, with lively debates.
In 2003, the Assembly took a major step forward by setting up standing committees. It is because of those committees that cooperation between the European and ACP members has intensified and the emergence of a broad consensus within the Assembly has become possible. The committees strengthen the role of the Assembly in monitoring implementation of the Cotonou Agreement, which states that meetings between EU and ACP Members of Parliament may be arranged at regional or sub-regional level. That strengthens regional integration and fosters cooperation between national parliaments. The resolution calls on the Assembly to organise these meetings. The Commission is ready to make its contribution to the success of the new arrangements.
In conclusion, I would stress that the Commission shares your view on the Joint Parliamentary Assembly’s role as a model of cooperation.
.  Mr President, over the past year, the seventh and eighth meetings of the ACP-EU Joint Parliamentary Assembly took place in Addis Ababa and The Hague, respectively. Both were good meetings, but it was, of course, a particular delight for me, being Dutch, that the meeting in The Hague was so successful. My compliments to all those involved.
I should like to draw your special attention to a few points. First of all, relations with Zimbabwe. In The Hague, we once again managed to prevent the blacklisted representatives of Zimbabwe from attending the meeting. In Zimbabwe, human rights are being flagrantly violated and freedom of expression, association and assembly are being increasingly curbed, something that the report reflects. In Europe, we have a list of people who are responsible for those abuses, and we have agreed that those people must be barred from meetings held in the EU. More than once, Zimbabwe has sent representatives who feature on this list all the same. It is a good thing that we once again managed to keep them away from the JPA. We must persevere in our stance in order to increase the pressure on Zimbabwe. I would also like to thank the ACP delegation for their support in this matter.
Then there is the resolution on Darfur. The situation in Sudan is awful. It is the longest-running conflict in Africa, and, if the information is correct, 2 million people have now been killed and 4 million people are on the run. have, over the past few days, issued a report on the occasion of International Women’s Day in order to bring the issue of rape and violence against women once again to our attention. It happens, and that is bad enough, in all war zones, but nowhere on the scale as is happening in Sudan. These and other abuses were emphatically condemned in the resolution. It is mainly thanks to Mrs Hybášková that we managed to adopt the resolution without any dissenting votes, and that is quite a feat, considering the large number of African countries who were involved in this. I should like to congratulate her on this.
The ACP is a special delegation in the European Parliament, because it is a joint assembly that aims to strengthen democracy, promote good governance and protect human rights. Moreover, its capacity to tackle difficult topics and enter into political dialogue in the right manner has grown in recent years. The value of this has once again been borne out. Congratulations to Mr Bowis for the report. I am looking forward to the forthcoming meeting in Mali.
. Mr President, you will be very familiar with the work of the Joint Parliamentary Assembly, having been a very effective and hard-working Vice-President of it in the past.
I wish to begin by thanking Mr Bowis for his report, which reflects his own very strong personal commitment not only to the JPA but also to development. His particular interest, knowledge and expertise in relation to health issues have been of great importance to our work in that Assembly. His report shows that the Assembly has grown in maturity over the last few years. Its work needs to flourish and be reinforced in the ways indicated in the report, because the Assembly forms the very democratic foundations of the ACP-EU partnership.
The Cotonou Partnership Agreement emphasises very clearly the importance of the Assembly, but omits to award enough importance, if any at all, to the role of national parliaments in our cooperation. It is very important that the forms of cooperation we have continue beyond the meetings with our parliamentary colleagues so that we can support their efforts, as elected representatives, to conduct dialogue with their governments, to scrutinise the legislation and actions of their governments and to hold their governments to account. Sadly, an inability to do this is often a feature of the relationship between parliaments and governments in developing countries. As the rapporteur suggested, with reference to the Pan-African Parliament, there is often a lack of institutional capacity. Parliaments are short on staff and equipment and often lack the basic technical knowledge needed to make their work more effective. This is an important issue and one we shall pursue in Mali. In fact, just the other day a Member of the Malian Parliament with whom I am in contact told me that it is difficult for parliamentarians there to exercise legislative power, because the executive branch simply does not provide them with information. I agree with Mr Bowis that an important part of our work is to build up this critical democratic culture in the ACP parliaments with which we work.
Central to this are the links with these parliaments that transit through the EDF and financing. As Budget Commissioner, Mrs Grybauskaitė will have a particular interest in ensuring that parliamentarians are aware of how this money is spent in their countries and also in the Economic Partnership Agreements.
Mr Bowis talked about the committee's bedding-down. That is happening and the fact that people are slightly dissatisfied about the amount of time they have is merely symptomatic of how successful the whole process is.
The JPA continues to grow and flourish, nurtured as it is by our determination to increase our effectiveness and to ensure that both our political voice and that of the parliamentarians from the ACP countries are heard. The JPA has a monitoring and supervisory role that is unique. There is nothing else like it in terms of North-South connections between parliamentarians. We must therefore continue to ensure that we can effect change in the 77 developing countries concerned.
Mr President, I wish to thank Mr Bowis for his report. There are a lot of positive things to say about ACP cooperation and Mr Bowis’s work on strengthening the ACP-EU Assembly.
Given the concern felt by our colleagues in the ACP countries about budgetisation, I think it important for the role of the ACP-EU Assembly to be strengthened in those countries. If it is acceptable to yourselves, ladies and gentlemen, I should like to propose a slight change to paragraph 11 in order further to strengthen the wording. The inclusion of the European Development Fund in the EU budget ‘should be accompanied by a reinforcement’ of the Joint Parliamentary Assembly’s role, instead of ‘should enable … to be reinforced’, the former being clearer. In that way, we shall be expressing a clear desire to ensure that our friends from the South also have influence.
The low turnout at the committee meetings in Brussels is a major problem. The last time, there were only a few of us from the EU, which was a disappointment to our guests. A representative from Africa summarised the reaction: in Africa, it is regarded as impolite to invite guests through the one door and, at the same time, leave through the other oneself. This situation damages our relations with other countries, for, as matters stand, we are forced to choose between votes on legislation and cooperation with other countries. I would therefore ask the Conference of Presidents to review its decision and allow us to hold ACP meetings some time during the weeks in which the political groups meet, since no votes on legislation are held then and we can decide, internally in the groups, on our agendas.
Mr President, I too wish to thank Mr Bowis for his constructive work. It is also clear that the work in the Joint Parliamentary Assembly has developed encouragingly in recent times. We have obtained significantly more focused discussions, which largely has to do with the fact that we have a system in which we work in committees and prepare the topics. It is also a change for the better that we have meetings in different EU countries.
There are, however, a number of problems that we need to remedy very soon. Just as Mr Schlyter stated, involvement on our part in the committee work is disastrously low. I completely agree with the demand to hold these meetings instead during the weeks in which the political groups meet so that there is a rather better presence on our part. Certain ACP countries still send diplomats instead of parliamentarians, which is not particularly good. Moreover, we need to be better at following up a number of the decisions we take.
A very large part of the work in the Joint ACP-EU Assembly is about human rights and attempting to solve and prevent armed conflicts. It is therefore striking that the International Criminal Court (ICC) is not mentioned even once in the entire report, in spite of its being one of the most important tools we have in this area.
We have certainly worked with the ICC on a number of occasions, but we could develop that work significantly. It is one of the most important and most effective tools we have for holding those who commit genocide and war crimes accountable. Because they founded this court and now operate it, the EU and a number of ACP countries have a common interest. The first two cases taken up by the Court concern Uganda and Congo, which are ACP countries. The biggest current obstacle to developing the International Criminal Court is the United States’s tough resistance. We can see how the United States now actively punishes ACP countries in the Caribbean, Africa and the Pacific which dare to sign the agreement concerning the International Criminal Court. We should do more in our Assembly to defend these countries both politically and economically when the United States withdraws its aid as a punishment.
– (Mr President, ladies and gentlemen, I think that almost everything which needed to be said about the work of the ACP-EU Joint Parliamentary Assembly during 2004 has already been said by previous speakers, following the excellent report submitted by Mr Bowis.
As far as I am concerned, given my recent membership of the Joint Parliamentary Assembly, I propose to make only three very brief points.
The first concerns the very limited response by civil society to the work of the Assembly. I do not believe this is something we should consider as inevitable or normal. Virtually no attention is being paid to it by the European public, which seems mistaken to me, in view of the fact that this type of experiment is original – indeed unique –in the world. We should perhaps reflect on this fact and plan to achieve a genuine step change in the future.
The second point is related to the first and concerns the need to broaden the political dialogue, bringing it increasingly into the public domain. Bearing in mind the current world situation, there is a powerful need to re-establish an open and frank dialogue between the countries of the North and those of the South. The experience of the ACP-EU Joint Parliamentary Assembly has been a positive one from this point of view, albeit not without its problems. We need to make progress decisively and patiently in the field of human rights and towards a strengthening of the International Criminal Court, in order to achieve greater mutual understanding.
The third and final point concerns the need to understand that greater political trust between the European Union and the ACP countries can also be achieved by the parallel creation of a firm base of economic relations, able to provide substance to the Cotonou partnership agreement. This aim should also be seen in the context of the reform of the sugar regime, achieving a fair balance between the interests of European and of ACP countries.
– Mr President, I should like to lend my voice, last but not least, to the chorus of congratulations to the rapporteur Mr Bowis on his excellent report. He refers to the Joint Parliamentary Assembly as a forum for political dialogue several times in his report, and also encourages this Joint Parliamentary Assembly to strengthen the political dialogue and its own political role. He demonstrates that we have improved in recent years and during recent sessions and, in section 6, welcomes the fact that we have achieved compromise amendments and compromise resolutions with our partners among the ACP states. I should like to add, however, that it was not always the ACP states that insisted on a split vote, it was sometimes our groups, when there had been no majority vote at the plenary sitting of this ACP Assembly.
As has already been said several times, the creation of the Standing Committees is a good basis for improving the political role of the Joint Assembly, and I concur with what Mr Schlyter said: that we must consider how to improve their working methods. They provide us with the opportunity of discussing our requirements in greater detail, and also of following up our political requirements as appropriate. Following up the requirements – what has become of them, what has been transposed – is at least as important as setting them.
I believe we must consider how to fix the dates for these committee sessions, for, as has also been said before, it is disgraceful how few of us are able to participate. This is not, of course, because we are unwilling to take part in them; in reality, though, when the committees of the European Parliament are meeting at the same time, we have to attend those, sometimes in order to take part in important votes.
The debate is closed.
Voting will take place on Wednesday at 12.30 p.m.
The next item is the joint debate on the following reports:
- the report (A6-0043/2005) by Mr Dombrovskis, on behalf of the Committee on Budgets, on the guidelines for Sections II, IV, V, VI, VII, VIII (A) and VIII (B) and on the European Parliament's preliminary draft estimates (Section I) for the 2006 budgetary procedure
Section I – European Parliament
Section II – Council
Section IV – Court of Justice
Section V – Court of Auditors
Section VI – European Economic and Social Committee
Section VII – Committee of the Regions
Section VIII (A) – European Ombudsman
Section VIII (B) – European Data Protection Supervisor
[2004/2271(BUD)];
- the report (A6- /2005) by Mr Garriga Polledo, on behalf of the Committee on Budgets, on draft amending budget No 1/2005 of the European Union for the financial year 2005 [COM(2005)0025 C6- /2005 2005/2014(BUD)];
- the report (A6- /2005) by Mrs Jensen, on behalf of the Committee on Budgets, on the estimates of the European Parliament for an amending budget of the European Union for the financial year 2005 (salary adjustment) [2005/2034(BUD)].
. Mr President, ladies and gentlemen, the guidelines of the budget for other European Union institutions for 2006 have set the following priorities.
The first is the successful completion of the 2004 round of enlargement, by fully integrating representatives of the new EU Member States into the EU institutions, as well as preparations for the next round of EU enlargement, when Bulgaria and Romania will join. Nearly a year has already passed since the enlargement of the EU, but still many permanent positions which have been set aside for the new Member States remain vacant, and this is an unacceptable situation. One of the problems to be emphasised in this connection is the excessive red-tape and slow procedures for taking on staff.
The second is effective and very targeted use of European Union budget resources. This priority encompasses such matters as: focusing EU institutional expenditure on fundamental tasks; backing requests for new permanent positions from the budget only after having assessed the possibility of redistributing resources and staff within the framework of the existing budget; backing new initiatives only after having assessed their impact on the budget and interinstitutional cooperation with a view to economical and effective use of budget resources. For example, in order to ensure more appropriate use of EU budget resources in relation to various EU institutions’ needs for extra work space, chiefly in connection with EU enlargement, we invite all the EU institutions to work together and to allow their premises to be used for the requirements of other institutions. This will make it possible to provide the work space necessary for various meetings and other events without unnecessary extra expense on building or renting premises. Extra capacity in this sphere is huge. As an example, we might mention the European Parliament plenary session halls in Brussels and Strasbourg, which lie empty most of the time.
The third is improving EU budget terminology, making it more complete and more transparent in order to show taxpayers more clearly how their resources are used.
In speaking about the European Parliament budget, I would firstly like to stress that a total expenditure ceiling will be set according to careful evaluation of justified needs. Achieving a ceiling of 20% of total administrative expenditure is not an end in itself. I would like to emphasise that a better explanation to citizens of the European Parliament’s work in this connection, placing particular emphasis on the European Parliament’s representative role for the EU Member States, is an important aspect of Parliament’s work in 2006. Preparations by the European Parliament to play a larger role in the legislative sphere, as set out in the EU Constitutional Treaty, are a second important aspect.
Finally, I should like to say a few words about the overall EU budget for 2006. I would like to emphasise that 2006 is the last year of the existing Financial Perspectives. It is, therefore, important that the total amount of 2006 budget commitment and payment appropriations should honour those commitments which the EU entered into, including those connected with the enlargement of the European Union. Thus an attitude such as the EU Council adopted over the European Union budget for 2000, where it artificially blocked the amount of payment appropriations, is unacceptable. If we want to see the European Union as a reliable partner, it is important that the European Union should fulfil its commitments, including the commitments which it entered into in connection with the enlargement of the EU.
. Mr President, Commissioner, ladies and gentlemen, 2005 is going to be an important year for all the European institutions, including the European Commission, of course.
I believe it is important to wish the European Commission a good start to its relations with Parliament, and the Committee on Budgets has found the best way of doing so by accepting yesterday amending budget No 1/2005 with very little internal discussion. We have decided to do so without amendments, at a single reading, and with the urgency the European Commission wished to see. We accept the changes of activity from one political area to another, because we believe that the new Commission and the new Commissioners require certain changes to the organisation of the Commission’s services, because each Commissioner will have a very different portfolio to their predecessor and because it is necessary to make these small adjustments to the organisational structure.
The fact that the budgetary effect is neutral makes it easy for Parliament to adopt this amending budget without any problem. In return, we hope that the organisation of the Commission’s services will operate perfectly and that this small change we are introducing can lead to better execution of the budget by the various Directorates-General.
We are aware that further amending budgets that will arise during the year will cause rather more difficulty. It may not be possible to approve them at a single reading. I therefore believe, Commissioner, that this is a good opportunity to demonstrate perfect interinstitutional cooperation and for the three institutions to approve this amending budget with the urgency you had requested.
Mr President, I shall also present an amending budget, which implies a response. It is the amending budget for Parliament’s financial year 2005, which must take account of the fact that staff salaries and pensions in 2004 were adjusted by a rate lower than had originally been expected. The adjustment of salaries and pensions, adopted by the Council at the end of last year, only amounted to 0.7%, and, when we prepared the budget for this year, we anticipated a 2.6% increase in salaries. Like the other EU institutions, Parliament can now, therefore, cut back the staff appropriations in the 2005 budget. That is something about which we, of course, agreed in the budget conciliation. When all is said and done, we are, then, concerned here with a EUR 7.98 million reduction in the European Parliament’s expenditure on, for example, salaries and that is something to be welcomed.
In the same connection, we are directing the Secretary-General of the European Parliament to examine Parliament’s budget in July, to assess the situation and to see if we need another amending budget. The background to this is that we envisage the real possibility of a budget surplus for Parliament this year, meaning that the appropriations will be discontinued at the end of the year. This is because, for a number of years, Parliament has secured us future savings on rent by purchasing buildings – a very sensible policy, meaning that we can save some money. In 2004, the ‘mopping-up’ transfers of EUR 190 million made it possible to release a portion of the appropriations we have from the 2005 budget for buildings. I am well aware that Parliament’s services are engaged in negotiations about further purchases of buildings that we are at present renting, but these are at an early stage, so we do not know what position we shall ultimately be in.
The fact is, however, that the appropriations we have in 2005 following the reduction for salaries will make it possible to fund important areas we do not at the moment have in the budget, notably the preparations for the accession of Bulgaria and Romania, and they will perhaps also make it possible for us to purchase further buildings housing Parliament’s information offices in the Member States. We shall return to this subject in July.
I also have a number of remarks to make concerning Mr Dombrovskis’ report on the 2006 budget, now that there is time for doing so. This budget will, of course, also be characterised by the preparations for the accession of Bulgaria and Romania which, as Mr Dombrovskis pointed out, it is anticipated will take place in 2007. It will also be characterised by the already completed enlargement to include ten new countries and by the continued need to recruit staff from the new Member States. A huge effort has, of course, already been made to acquire the upwards of 1 200 new employees we have obtained in Parliament, an effort that has in many ways been a great success. I think, however, that our rapporteur, Mr Dombrovskis, is right to demand that we investigate whether the resultant staffing situation is satisfactory in all respects. We must ensure that recruitment does not take an unnecessarily long time and is not unduly bureaucratic. It must be ensured that we have the translators and interpreters we need. We must see to it that, as Members of Parliament, we have access to the necessary expertise so that we can do some serious legislative work. The quantity of legislation has, of course, risen significantly in recent years in view of the new treaties, and the demand for better legislation, with which we of course all agree, means that we must have proper legal guidance. Moreover, there must be resources for proper impact assessments in connection with the legislation, including assessments of the financial consequences for the public sector, the EU budget, the national treasuries and the business sector. We therefore need more assistance.
Last but not least, I am delighted that, in Parliament’s draft budget for 2006, we propose a significant strengthening of Parliament’s information policy. This involves a radical evaluation of information policy so that we ensure that we achieve the objectives of the effort to provide information. It must become easier and simpler for journalists and people in general to follow the legislative process. It must become easier for people to find out how they can secure their civil liberties with Parliament’s help. We must ensure that the fine speechifying about transparency does, in actual fact, bear fruit. My group and I are, therefore, also in favour of our giving more financial support to information policy, even if we always say that we must be economical. It is also important for us to increase our efforts in favour of decentralisation by means of the information offices in the Member States where a better sense can be obtained of the practical needs that exist for information. I would thank Mr Dombrovskis for his efforts. We are able to support his report.
. – Mr President, Commissioner, ladies and gentlemen, there are three reports up for debate, and I should like to focus largely on two of them, because I fully agree with the content of my colleague Mr Garriga Polledo’s report, and indeed it probably requires the least discussion.
I should like to thank my colleague Mr Dombrovskis, in particular, for taking the trouble to tackle the budgets of the other institutions for 2006, because I think that 2006 will be a very important year as the financial negotiations with the Council unfold. I should like to say very clearly – and here the rapporteur has my support – that if we are to be credible in our ongoing arguments with the Commission about how to make the best use of Europe’s scant resources, we must also look at how we and, in turn, the other institutions, can achieve the greatest possible effect with the minimum of resources.
At the same time, I am a little concerned that Parliament is being rather careless with the hard-earned dividends resulting from the speed with which we managed to fund the buildings here in Strasbourg and Brussels and, later, Luxembourg. That is not right, in my view. On the contrary, Parliament, too, should prove to itself that it is able to cope on the resources at its disposal.
I support our rapporteur’s approach of putting the spotlight clearly on the issue of working conditions in this regard. There are now 25 Member States, with – if I remember rightly – 21 languages. It has become more difficult to work together at Group level and in working parties – even in small circles – without resources commensurate with the translation capacity necessitated. This is a very important point if Parliament’s efficiency and ability to work are to be guaranteed.
I do not believe that it would be helpful in this regard to consider equipping the Chamber with computers to enable us to read the amendments, however. This is incompatible with our voting system. Nor do I believe that it makes sense to wire the whole Parliament and install a wireless LAN in all the buildings; these are not our core tasks in this connection. I would ask the Presidency of Parliament to proceed very carefully on these issues.
This brings me directly to Mrs Jensen’s report on supplementary budget No 1/2005. The Group of the European People’s Party (Christian Democrats) and European Democrats has proposed a motion to make appropriate cuts in the buildings reserve already, within the framework of the budgetary procedure. I find it most regrettable that, yesterday evening, the Presidency was not already able to release, within the framework of the supplementary budget, the resources that are likely to be surplus to requirements; in other words, to reduce the budget correspondingly. It is unfortunate that that was not done. This will no doubt come back to haunt us before too long. This much must be stated very clearly here: if a ‘mopping-up’ transfer of EUR 142 million was made in 2004 – which amounts to almost 10% of Parliament’s budget – I start asking myself whether there is any point in continuing to draw up a budget for this House if this budget ends up taking a completely different course, and thus what was put forward by the budgetary authority – which is what we are in the case of Parliament’s budget, by virtue of the gentlemen’s agreement – ends up being disregarded. This point needs serious attention. I want no further part in such a performance.
. Mr President, Commissioner, ladies and gentlemen, as Mr Ferber has just said, Mr Garriga Polledo’s report does not really pose a problem as we knew that, given the changes that have taken place in the Commission, we would probably need a supplementary and amending budget.
I am going to start with a few comments on Mrs Jensen’s report on the SAB for the European Parliament. It is irrefutable with regard to the estimates for Parliament’s operating costs. We can only be concerned that these estimates were distorted for items as important as estimates for appropriations for salaries for officials and estimates for property appropriations.
Our rapporteur’s recommendations calling on our administration to be more vigilant bear the mark of common sense. Through this report, we are also respecting our commitment to budgetary dialogue, as it still leaves the expenditure envisaged in the 2005 budget available to be spent, and even allows for financing Bulgaria and Romania’s accession to the Union with the non-allocated appropriations. There is, therefore, no reason to oppose this administrative action.
With regard to the report on the guidelines for the appropriations for the other institutions presented to us today by Mr Dombrovskis, first of all I must thank him for his excellent work, and for the speed with which he has enabled us to debate and vote on these guidelines in this March sitting.
Following in the tradition of our budgetary guidelines in this area, it is essential that all of the institutions continue the effort to complete enlargement with Bulgaria and Romania, which the 2006 budget must allow for. We share our rapporteur’s concerns. Only a last-minute controversy on the measures to be put in place in the Court of Justice will lead my group to better verify some solutions proposed in Mr Deprez’s report.
Mr Dombrovskis’ report, backed up by the previous report by Mrs Jensen, points out that Parliament’s budget must enable it to equip itself with the additional resources to enable us to better respond to the scale of our task and the expectations of the citizens. In our view, a reduction in Parliament’s budget below the agreed 20% cannot be envisaged until such time as the policy of purchasing various premises for Parliament to have a presence and to carry out its work has come to an end. Above all, this budget is essential in order for Parliament to increase the interpreting and translation resources available to the various committees.
I would also like to draw your attention to professional assistance for MEPs, which must be increased. The amounts allocated to each MEP for staff are absolutely inadequate given the complexity of Parliament’s new powers. Moreover, the lack of a statute for our assistants is a situation that is entirely unworthy of a political institution that places an innovative society that respects human rights at the heart of its work. Having a professional statute is a right for our assistants, but giving our assistants a statute is a duty for us as legislators. Likewise, I think that we should think about the problem of the statute for MEPs. When I hear some MEPs saying that it is difficult for them to join a pension scheme because of the cost of some of these schemes, I think that is entirely unworthy of the democratic institution that we are.
Also, like Mrs Jensen, I wish to draw your attention to the problems with Parliament’s communication policy. This policy needs to be improved and while new resources are essential, new techniques and a new approach to communication are now a priority in our view. At a time when the draft constitutional treaty is being voted on by referendum or parliamentary vote, we know how essential this information for citizens is. But we need to establish simple, daily and effective information to pass on and decentralise the interest among citizens in the work that we do here. We see this as a priority that should not only be reflected in figures in the budget, but in good professional work by the ad hoc Parliament services.
It is therefore clear to us that the idea of lowering the Parliament budget below 20% is not acceptable given our commitments and, above all, the expansion of our powers. As long as we lack the effective resources to fully carry out our task, we will not be able to get back to the principle that is essential to our role and therefore to European democracy.
. Mr President, the report by Mr Dombrovskis under discussion on guidelines for the 2006 budget, which concern Sections other than the Commission, creates a basis for the forthcoming budget for these institutions. I wish, even at this stage, to thank the rapporteur, Mr Dombrovskis, for his excellent work. I likewise wish to thank Mrs Jensen and Mr Garriga Polledo, who today are proposing mainly technical amendments to this year’s budget, according to their own areas of responsibility.
The European Union is still going through a period of adjustment to the year 2006. The integration of the new Member States has to be completed, just as the rapporteur said in his opening speech. In particular, this means bringing the situation with regard to human resources up to date. Furthermore, the demands of multilingualism must be met. The interpreting facilities have to be up to date in all respects, and the translation service has to run smoothly. Multilingualism is an important value in Europe, and one which needs to be fostered. At the same time, it serves as a clear indication that the European Union, and the European Parliament in particular, are preserving basic democratic values. Only complete multilingualism will guarantee that every EU citizen can stand as a candidate for, and furthermore get elected to, the European Parliament, regardless of nationality and cultural and educational background.
Recently the subject of posts in Parliament has arisen once again. The current system is unwieldy, even if it does add to the multinational nature of the EU. Travel connections to and from Strasbourg are poor, because it is not an international air traffic hub. There should be a natural solution to this in the future with the various parties concerned working closely together. Perhaps a good compromise could also be reached with France, the country concerned.
Parliament’s policy on property has brought results to the extent that it can at present operate almost entirely in the buildings it owns. This has partly come about through a policy of economy with regard to operating expenditure. We must continue to ensure that economy is still the central objective in budgetary policy and financial administration in the future. This is also what the report before us now aims at, stressing as it does the need for efficiency, reallocation of appropriations and interinstitutional cooperation. That is why the report under discussion provides a good basis for discussion of the budget itself.
Mr President, I wish to confine my remarks to paragraph 28 of Mr Dombrovskis’ report, namely the paragraph applying to the costs that arise through Parliament being forced to work one week per month in Strasbourg, instead of concentrating its activities solely in Brussels. The direct costs of this are estimated at EUR 200 million per year. They do not include the loss of efficiency or the additional costs incurred by Members of the European Parliament. The total cost is probably closer to at least EUR 300 million per year.
Given that the EU’s objective in the Lisbon Process is to become the most competitive knowledge-based region of the world, the European Parliament’s unwillingness and inability to close down its activities in Strasbourg seems completely absurd. Voters cannot have respect for a political leadership that cannot even manage such an obvious changeover successfully, and one of a type that industry in general is always having to manage.
I do not think it sensible for the EU’s long-term financial perspectives to be wrapped up in an accumulated cost of EUR 2 billion for maintaining two places of work. These resources could instead be invested in technical research or something else that promotes growth. It is not acceptable to argue in favour of a larger budget as long as this anachronism is maintained. The long-term budget should therefore include this cost, and a decision should be taken to move operations to Brussels by no later than 2013.
.   Thank you, Mr President. On behalf of the Union for Europe of the Nations Group, I should also like to thank Mr Dombrovskis for his knowledgeable and lucid report on the guidelines for the 2006 budget procedure with regard to the sections on the EU institutions.
The report quite correctly highlights the fact that the 2004 enlargement round needs to be concluded efficiently in the coming financial year. In particular, the remaining positions for officials from the ten new Member States, most of which are for translators and interpreters, need to be filled. It is indeed the case that the Members from the new Member States have noticed significant shortfalls in these areas, which make it difficult for us to carry out our jobs. The rapporteur was also right to stress the importance of making preparations for the accession of Bulgaria and Romania, which is due to take place in 2007.
We were glad to see that Mr Dombrovskis’ guidelines include a call to increase the efficiency of measures taken by EU institution by means of closer interinstitutional cooperation. By way of an aside, it would be worth adding to this list something that was mentioned by previous speakers, namely improved communication from and to Strasbourg, and an increase in the efficiency of measures taken by the individual services of the EU institutions. This could for example involve adherence to the principle whereby committee meetings are not held in Strasbourg, which might make it possible to avoid late-night sittings and sittings that do nothing to improve our mood or the efficiency of our actions.
I believe that greater attention should be paid to the fact that we are committed to providing reliable and neutral information, and it is particularly important that EU funding for information policy be spent accordingly. Despite the fact that the majority of Members of the House subscribe to this principle, this is not always the case in practice. In the report on the information campaign on the Constitutional Treaty, for example, it is clearly stated that the benefits citizens will derive from the Constitution should be explained. Where is the impartiality in that? Many thanks.
Mr President, Commissioner, the draft budgetary process for the year 2006 and the budgetary corrections for the 2005 financial year are unquestionably reacting to the current situation and developments in the field of budgetary relations and are directed toward effectively upholding the functioning of the European Union. In this regard, I appreciate the good work of the rapporteurs. In this short space I would especially like to support Mr Ferber and add my voice to his and place a special emphasis on the effort to resolve the unresolved issue of the volume of translating and interpreting operations that create a bottleneck in the work of the European Parliament. In addition to adequate funding, this involves increasing the number of qualified employees in this area, specific measures within the framework of specialised training in the area of translations and interpreting, and I would like to emphasise this also to improving the management and logistics of these operations, which is a matter not directly related to budgetary procedures. All this is important for the European Parliament to fulfil its mandate as a multinational, multilingual institution that adopts essential European standards, rather than convey the impression of an agency for teaching English. I thank you for your attention, and I thank the translators for their good work.
The joint debate is closed.
Voting will be on Thursday, except for the report by Mr Dombrovskis, which will be put to the vote on Wednesday at 12.30 p.m.
The next item on the agenda is the Commission’s statement on planned egg cell trade.
. Mr President, human tissues and cells have become an important part of healthcare. Their therapeutic use continues to increase, not only in terms of the frequency of use of tissues and cells, but also in the range of ways in which they can be used.
Tissues and cells are often acquired through cross-border exchanges. Over the past decade, the interchange of these human substances, both within Europe and between Europe and third countries, has increased. The fact that the exchange of tissues and cells can result in the transmission of disease has focused attention on the need for increased safety measures. The European institutions responded to this concern by adopting a directive in March 2004 establishing quality and safety requirements for human tissues and cells. The directive ensures that an increasing number of patients in Europe treated with human tissues and cells can trust that these substances are safe and of good quality. That constitutes yet another step forward in fulfilling the mandate in Article 152 of the Treaty, which is to set high standards of quality and safety for substances of human origin.
The directive has to be transposed by 7 April 2006 in all Member States. On that date, it must, therefore, be applied in all Member States, including the United Kingdom, and will also be part of the Community to be implemented by Romania under the enlargement process.
I would like to underline a key point. Article 152, upon which the directive is based, aims to regulate public health issues. As was made clear during the debate in Parliament leading up to the adoption of the directive, although fundamental ethical principles can be raised and endorsed, it is not possible to have binding Community regulations.
On the question of voluntary unpaid donations of tissues and cells, this was debated at length during the codecision procedure on the tissues and cells directive. I know it was an important issue for the European Parliament and I believe that a good compromise solution was reached. Article 12 of the directive states that Member States shall endeavour to ensure voluntary and unpaid donations of tissues and cells. Donors may receive compensation but this is strictly limited to making good expenses and inconveniences related to the donation. In that case, Member States define the conditions under which compensation should be granted. Both the Council and Parliament accepted this solution. It goes to the limit of what the Commission believes to be legally acceptable, given the provisions of Article 152 of the Treaty.
This does not mean, however, that the directive is unclear on the conditions of exchange of tissues and cells. On the contrary, Article 12 conveys a very clear message as to the voluntary and unpaid character that such exchanges should have. This, of course, refers back to values that go beyond safety issues.
Accordingly, the Commission considers that paying substantial fees to obtain human egg cells would go against the philosophy of the tissues and cells directive. It could open the door to a trade where people in need could be drawn into acts that should instead be motivated by altruistic principles. Both the Charter of Fundamental Rights of the European Union and the Convention on Human Rights and Biomedicine of the Council of Europe prohibit turning the human body and its parts into a source of financial gain.
The Commission will monitor carefully the implementation of the tissues and cells directive in the current and future Member States. We will do so with regard to its banning provisions and also with regard to the overall spirit of the directive, such as the principle of voluntary unpaid donation, clearly expressed in Article 12.
To ensure proper interpretation in the candidate countries, the Commission organised a peer review in Romania and Bulgaria in 2004. This review analysed the situation in the two countries and identified future actions to be taken to ensure compliance with EU requirements in this field. This process led to a number of recommendations. The competent authorities of the two countries are willing to incorporate the principles of the directive into national legislation. This will be followed up this year.
The Commission is conscious of the importance of encouraging the voluntary and unpaid donation of tissues and cells of high quality and safety. That, in my opinion, is the best way to avoid illicit trade. In this respect, the Commission also considers it very important to encourage Member States to incorporate the principle of voluntary and unpaid donation into their national legislation. Tissue and cell donation programmes should be founded on that basis.
.  Mr President, authoritative media, such as the BBC and ARD, have featured stories about Romanian women receiving large sums of money for donating egg cells that are especially intended for fertility clinics in the United Kingdom. Sums are being mentioned that are higher than half a year’s salary for Romanian women. If that is true, then that is in contravention of the European Directive establishing quality and safety requirements for human tissues and cells, as the Commissioner pointed out earlier. After all, the directive provides only for the reimbursement of costs and compensation for any inconvenience, which the amounts quoted would considerably exceed.
Last Thursday, I issued a press release on this subject, and on Monday, I found an -mail in my office here from the Romanian embassy and a report from the British Government. Romania informs, and I quote: ‘The Global Art Clinic which was performing illegal’ – I repeat, illegal – ‘fertilisation and collection of egg cells was shut down by the Government. The situation is currently investigated by the Prosecutor's Office’. The British Government reports that their organisation responsible for this, the HFEA (Human Fertilisation and Embryology Authority), launched a full enquiry and was unable to prove that anything untoward is happening there. The ban that applied during the enquiry has been lifted and the organisation has meanwhile reported an increase in the applications for egg cell imports.
Egg cell donation is not without risks, and women have to sign a declaration that they are aware of these. Why would women donate with so many risks if they do not receive any remuneration? When you open the Global Art Clinic’s website, you go from one surprise to the next. It is a postal order company for babies. You can get sperm flown in, with which an egg cell from a Romanian woman is fertilised. You can select according to age, education, length, hair colour and such like. The embryo is then sent by courier to the future parents to be implanted.
I would like to ask the Commission the following questions. Firstly, the reports from Romania and the United Kingdom are conflicting. Is the Commission aware of what is happening there, on what scale, the level of remuneration involved and whether what is happening contravenes European legislation?
Secondly, according to the Global Art Clinic’s website, its largest market is the US, Israel and the United Kingdom. Can the Commission find out whether there are also customers from other Member States or EU candidate countries and whether such practices exist in other candidate countries against payment?
Thirdly, the directive on the use of human tissues and cells must be transposed into national legislation by April 2006 at the latest. What is the Commission doing to ensure that remunerations do not exceed the remuneration of expenses incurred and any compensation for the inconvenience?
Fourthly, could the Commission give an overview of the relevant regulations, including amounts, in the different Member States and candidate countries?
. Mr President, we now know that the origin of our resolution was clearly unfounded, but we will use the opportunity to go back to the framework decision concerning the prevention of trafficking in human organs and tissues and combating this phenomenon. We would like to point out that Article 3 of the Charter of Fundamental Rights prohibits making the human body and its parts as such a source of financial gain. The removal of egg cells is not an insignificant procedure and requires major treatment that involves a great deal of pain. Also, when a woman is forced by poverty to sell her eggs, she becomes easy prey for organised criminal networks.
Egg donation, like organ donation as a whole, needs to be tightly controlled and monitored in order to protect people in fragile situations and prevent human beings from being exploited for their eggs. I regret that the Greek initiative framework decision concerning the prevention and control of trafficking in human organs and tissues has not yet been adopted by the Council. This framework decision prohibits commercial transactions associated with organs and tissues of human origin and also clearly defines the offences so that trafficking in human organs can be punished. The differences between national legislation create a favourable environment for criminal networks that exploit these differences.
We therefore ask the Commission what the existing measures are and what measures are envisaged to prevent a new form of exploitation of the female body.
. Mr President, Commissioner, before I get to the heart of the matter, I would like to say that it is almost a miracle that all of the groups in this House have managed to produce a compromise text on this issue. I am delighted about this on this International Women’s Day.
So what exactly are we talking about? Previous speakers have already mentioned that we are talking about the existence of a clinic in Bucharest, Romania, which specialises in the donation of egg cells to European Union citizens, in particular British citizens, in return for financial payment: an average of 150 pounds sterling. This is the crux of the problem, because, Commissioner, this evening you will hear this amount referred to as payment and as fair compensation. This is not just a subtle difference, but in truth it is a philosophical conflict on this very sensitive issue of donation and that donation being free of charge. This also applies to organs and to the two directives previously adopted by the Union concerning the quality and safety of blood and that of tissues and cells respectively.
So, in the case of this Romanian clinic, is there or is there not payment and therefore trade in egg cells? The British national authority, the Human Fertilisation and Embryology Authority, following a detailed enquiry into this matter, concluded that there was no proof of payment.
We are therefore asking here today for the Commission to clarify this issue. Does it, Mr Kyprianou, have new facts in its possession from Romania or other Member States of the European Union?
While I am on this subject, I think that it is important, before the entry into force of this directive concerning tissues and cells, for the Commission to present us with a report on the national legislation, on the donation of gametes and the payment systems in this area established by the Member States.
On these matters of research and ethics, the ALDE Group is very clear: it is not Europe’s job to harmonise ethics; subsidiarity must prevail and the countries that take a conservative position on this cannot prevent Europe from doing research on stem cells in order to respond to the hopes of millions of patients in genetic and cell therapy. This is why, following our internal debate this evening, we will vote against paragraph 11.
Then, priority needs to be given to the common interests of donors and patients, in terms of access to these specific treatments, but also, of course, quality and safety at both ends of the chain.
Finally, the way to ensure safety and quality in gamete donation specifically, as in blood donation, is not only through it being free of charge but also through ensuring availability. You just mentioned, Commissioner, the need for the Member States to include the issue of voluntary and free donation in their legislation. This type of medical tourism would perhaps be avoided if the Member States of the European Union also agreed to deal transparently with the issue of the principle and the amount of this compensation. I am referring, as you did, to the compromise that was reached following epic debates, which is in Article 12 of the directive: paragraph 5, a crucial point of our resolution.
Many Member States are perfectly aware of this and have already opened up the debate on this issue, like in Great Britain. In a nutshell, Commissioner, the objective of this text is for us to fight unfailingly for solidarity and quality, and against shortages, trafficking, and all trafficking that women in particular can be victims of. To conclude, I will refer to the first point in our resolution and the fundamental texts of the European Union. The human body is inalienable and cannot be a source of profit.
. – Mr President, today’s debate is also an acid test for the Charter of Fundamental Rights. I believe that it will become clear whether the Commission is serious about the values laid down in the Charter of Fundamental Rights, such as human dignity, or whether it turns a blind eye to violations. Does the Commission sit back and hide behind the Member States, or does it actually expose the contradictions? How is it that the Commission is unable to explain to us today why, on the one hand, the British Government is maintaining that this trade did not take place, that no payments were made beyond mere compensation, and why, on the other hand, the Romanian Government has shut this clinic down? You have not given us any explanation for this today.
Are we to understand from this that you do not take this point seriously, that you have let yourself be lulled into complacency by these soothing assurances, or are you prepared to really look into these items of evidence? They are innumerable – derived from the Internet, from journalists, from other documentation – and make clear that payments were made. Mr Kyprianou, common sense should make you ask yourself what reason there could be for these Romanian women to supply egg cells to British clinics, of all places, free of charge: something that after all entails a serious health risk to themselves.
What I should like is for the Commission to take this debate more seriously, for it not to hide behind assurances or behind the resolution. We are familiar with the draft Directives. As guardian of the Treaties, it is your duty to ensure that there are no ethical cluster bombs of this nature lying around in the European Union. You have to ensure that they are shown the red card. I do not just mean by Parliament, as we plan to do with our resolution; it is also your duty, as the European Commission, to send out a crystal-clear signal that trade of this nature is prohibited, and that the Commission will do everything – absolutely everything – to put an end to this violation of human dignity. The Commission must also give a real demonstration that it is serious about this, that it is carrying out its own investigations and perhaps even engaging its common sense and contacting the Government of Romania: which is after all a candidate country. It must also make clear to the European public that trafficking in human beings and trading in human body parts are prohibited in the European Union.
Mr President, I too naturally hope that the Commission really will take the information from Romania seriously. Let us not be lulled into a false sense of security, because different messages come from different governments.
We have seen the many-faceted wealth of invention that exists when it comes to exploiting women’s bodies. Many hours ago, today’s debate concerned the Fourth World Conference on Women. Many Members of the European Parliament, the Commissioner responsible and the Council’s representatives condemned the trafficking in women that was then being debated. Now, many hours later, the debate again concerns plans further to exploit women’s bodies through the egg cell trade. A proposal as cynical as that concerned with buying and selling egg cells should not be possible in a civilised and humane society.
If this were to be permitted, heaven knows what would be the future of such a market for buying and selling. What other organs would it be possible to buy and sell in a market? Now, I am not of course talking about voluntary, unpaid donations of human cells and tissue. That is something quite different from this buyers’ and sellers’ market.
I hope that the Commission will take this seriously and that a unified Parliament agrees with these calls upon the Commission to take all possible measures to prevent what I see as a breach of the law. Trading egg cells for payment should not be possible. That must be unambiguous.
Mr President, today’s debate on the problem of trade in human egg cells would not be taking place if people had any awareness of the dignity and uniqueness of human beings, who were created by God Himself. Financial gain is of course a further reason why egg cells are sold and embryos manipulated. This is a violation not only of moral principles, but even of the provisions of the 1996 European Convention on Human Rights, which states that neither the human body nor any of its parts may be used as a source of profit. Any trade in cells or human organs would turn human beings into objects, and women’s wombs into incubators. This is an affront to the dignity of individuals, women and mothers.
Gametes must not and cannot be compared to other tissues or blood. Seen in purely medical terms, large doses of hormones have to be administered in order to obtain egg cells. This can result in neurohormonal dissociation, genetic disorders in the egg cell nuclei, pathological changes and complications with ovary function and structure, especially if the procedure is repeated several times. Such complications frequently involve cancerous changes, which pose a threat not only to a woman’s health, but also to her life.
The manipulation of gametes or embryos is also unacceptable on ethical grounds. This is because of the major problem of genetic inheritance. The natural order is violated, and consequently acts as a source of chaos, unhappiness and suffering for many people, including those in future generations who will be brought to life in test tubes. A further motive for those directing this very modern tragedy in which human beings are turned into objects is that they wish to destroy the meaning of marriage and the family and to separate biological, genetic and legal parenthood. Action must be taken to stop this. Many thanks.
Mr President, there is something highly obnoxious about any trade in human body parts or tissue. Therefore, any trade in human egg cells that may be going on from Romania to the United Kingdom is utterly reprehensible and must be condemned. I trust the Commission will be more forthcoming as to whether or not it believes such a trade is actually going on.
The harvesting of egg cells poses serious risks to the health of the women involved, owing to hyper-stimulation of the ovaries. It is therefore offensive and utterly wrong that women in economic need in poor countries are being offered financial incentives to become paid donors. I would support any moves to stamp out this disgraceful trade.
The understandable desire of childless couples to have children must not override the human dignity and health of the donors being exploited. As the UN General Assembly said today when adopting its declaration against the cloning of human beings, measures need to be taken to prevent the exploitation of women in the application of life sciences. This is just such a case.
Mr President, the removal of eggs from young Romanian women aged between 18 and 30 to create human embryos is one of the most heinous examples of the modern exploitation of women. It also represents the greatest possible perversion of the principle of free movement of goods and services in our so-called developed European countries.
The only crime of the new female slaves of biotechnology is that they were born in an economically poor European country. Their statistics are now on the Internet and you just have to click in order to select them for their race, the colour of their eyes and their level of education.
This reminds us of other sad moments in human selection in Europe. At the time, it took up more space and was more visible. In Europe too, the joy of having a child can now be bought on the Internet, and cheaply, secretly permanently destroying the bodily integrity of these young women and, above all, destroying forever their deep desire to be able to give birth one day.
We should not be too quick to believe that announcing an acceptable solution will bring an end to this sad story. A branch of science also needs these embryos and poor women are easy prey, especially in Europe and particularly when they are young. Will we, the MEPs, still have good reasons to fight this market and above all the courage to do everything to renounce it?
Mr President, I am pleased to be here tonight in order to correct some of the misunderstandings regarding this question.
UK policy does not allow any financial inducements for egg donation. Clinics can give donors compensation of GBP 15 – about EUR 20 – plus expenses for donations. Those rules apply both to donors in the United Kingdom and to donors supplying anyone in the United Kingdom. That is the first clarification.
Second, I should like to clear up the issue raised in the original question about payments of GBP 1 000. There is currently a debate in the UK about the shortage of egg and sperm donations, particularly now that we are discussing a new law giving children born of such donations the right to know their parents. We believe there will be a shortage of eggs and sperm. So people are talking about how to correct that shortage and some people have talked about GBP 1 000, but that has not been agreed and it is not UK policy.
There is indeed a clinic in Romania that supplies the UK market. Concerns were raised with the Human Fertilisation and Embryology Authority in the UK, which is independent. It investigated those concerns, went to Romania, spoke to women and looked at the issues. It found that there were some concerns about consent forms. Those forms have now been changed. It found no evidence of any payments that were not authorised. However, it is continuing to scrutinise what is happening in Romania. At one point it actually stopped the egg cells coming into the UK. It is monitoring the situation all the time.
There are some questions to be raised in this regard. I do not think we want a market in human eggs and other human tissues. I support the EU directive's reference to voluntary and altruistic donations. Yet we should consider how we are going to deal with people who donate across international borders. We have the capacity to regulate this in our EU countries. That is not the case in other countries that do not have that regulatory capacity.
I hope that the Commissioner will work with the WHO on these issues and look at them again to ensure that we find answers to the concerns of Members.
Mr President, each year hundreds of thousands of couples are sentenced to a childless life because the woman is unable to produce eggs. The situation can now be rectified through egg donation.
Two main ethical questions arise. Firstly, is it justifiable for the egg-donor woman to be subjected to the necessary medical preparation treatment, which is not entirely without risk? Secondly, is it justifiable for the woman to have this done and be compensated for it? A properly controlled and regulated system, under which healthy, consenting women, fully counselled and screened, donate their eggs, is both ethical and desirable. Such a system could function with an absolute minimum of acceptable risk to all involved. It could provide high-level medical service and much happiness for many couples, while at the same time ensuring much-needed financial assistance to young women, many of whom will use this help in order to care better for their existing families.
The principal concern is the risk of exploitation. The surest way to make this happen is, of course, to drive the egg-donation service underground. So let us not shy away from the realities of modern human needs. Let us not bury the opportunities that medical advances offer to our citizens. Let us not destroy the family dreams of thousands of loving couples and deny them the happiness of childbearing. Let us direct our efforts towards controlling and guiding, rather than suppressing, punishing, scaring …
Mr President, women will undoubtedly be put under tremendous pressure to supply eggs. A great shortage of eggs will arise. This is something we are unable to talk clearly about. I am rather uneasy about the fact that we talk indiscriminately in terms of eggs, semen and embryos. I was not fully aware that embryos could be procured in the same way as semen. That is what the British say in their answer. They mention them in the same breath. I think the most worrying thing is that the Commission clearly believes that, through rules alone, it has solved the many problems that follow hard on the heels of human trafficking. We need very tough controls, and we need to see those who break the rules tracked down. I also want to raise the issue mentioned a moment ago concerning what we are to do about cross-border trafficking. This should, of course, be controlled too. It is, of course, not enough simply to say that it is permitted in the other country. Trafficking in women may also be permitted in the other country, but we still want to see it banned. I eagerly await the Commission’s explanation of how it will ensure that this desire is complied with.
– Mr President, Commissioner, I had a great many things to say, but I shall confine myself to very few, because I do not want to go over the background, which you already know. However, we do know that what is going on is a trade, of that there can be no doubt. It was polite of Mrs McAvan to try and persuade us that these things are not going on but, as a doctor, I know what is going on and it needs to be banned because this is also in keeping with the views of the European Parliament.
Furthermore, I received an e-mail today from Mrs Záborská, which she sent to all Members about a resolution by the General Assembly of the United Nations – resolution 59516 – on this specific subject, but which Mrs Záborská did not mention in her speech.
If this is the case, then we also need to allow the trade in other organs, for a fee, such as when obtaining kidneys. We know the brutal haggling which goes on over kidney transplants, especially in the Far East and in the Middle East. We know of a great many such occurrences. However, I also wish to comment on the side effects for healthy women who use this method not for their own purposes – for the purpose of fertilisation – but in order to become donors. The side effects, which are significant, have been reported by other Members. Deaths have also been reported, without yet having been scientifically substantiated, but I believe that this is a serious reason for women to think twice before taking such a decision. It is a pity today, when we are celebrating Women's Day, to be debating a subject such as the exploitation of poor women in Romania.
Mr President, we are discussing this topic here today, partly because the European Union makes funds available for research into embryonic stem cells. I have on a previous occasion expressed my surprise at this in this House, because this research is banned in some Member States and is incompatible with the resolution against all forms of human cloning which was adopted in the General Assembly today.
In addition, there is the commercial exploitation of women who, attracted by payment of hefty sums, donate egg cells without precise knowledge of the medical risks involved to which they are exposing themselves. It is clear to me that the trade in egg cells and human embryos should be stopped as quickly as possible. The Commission would, however, do well to examine whether or not it is itself partly responsible for this, because it uses European funds to promote research which is punishable in some Member States. It appears to me that the subsidiarity principle is being ignored, because this is not a problem that cannot be resolved at Member State level.
Commissioner, can you share your view on this trade and can you confirm that research is only funded if this research is permitted in all the Union’s Member States? Are you prepared to adhere to the resolution adopted today in the UN’s General Assembly in which an appeal is made to take measures in order to prevent the exploitation of women?
– Mr President, I wish to thank the Commissioner for once again clarifying the principle that the European Union considers the trade in human cells and tissues unacceptable but supports free donations. I should like to express my thanks for this fundamental clarification.
Having said that, I agree with those who have said that the Commission should investigate the case even more closely. The statements by Britain and Romania contradict each other, and, when we come to the vote, the Group of the European People’s Party (Christian Democrats) and European Democrats will be proposing a motion further calling, in writing, for the Commission to clarify this contradiction.
In my personal opinion, the account by the British authorities – which Mrs McAvan read out so nicely – is just not credible. We have all seen the note from the British Embassy, which contains precisely what she just read out. She has every right – maybe even a duty – to defend the British Government in the run-up to an election, but credible is not a word that can be used to describe the terms in which she did so. We have media coverage from Romania and, in the next few days, televised interviews with women who did this for money are to be broadcast on European channels. I should like to see how you continue to defend the British Government’s account then. There may be some people in the United Kingdom who consider GBP 1 000 acceptable. This GBP 1 000 appears in a document of the Human Fertilisation and Embryology Authority in the UK without further comment, and against this we must be on our guard. What we are seeing here is just the tip of the iceberg, and there is a colossal problem. If we can make out the tip of the iceberg, we should not be continuing to obscure the issue or prevent at least those who we are able to catch being called to account.
I should now like to address Mrs Ries, whom I hold in high regard as a Member of this House. We agree on many issues, but I cannot understand why the Group of the Alliance of Liberals and Democrats for Europe is planning to vote against paragraph 11. Firstly, this is a joint resolution and, secondly, all it says is: . I am sure that this House is agreed on its opposition to the exploitation of women, especially on International Women’s Day.
– Mr President, ladies and gentlemen, I believe it is very important that the European Parliament should deliver a firm rejection and condemnation of all types of dealing and trafficking in human tissue and cells, as being contrary to the basic principle of the inalienable nature of the human body, and that it should prohibit the buying and selling of human body parts. Here, I think, it is important to stress the difference between trade and donation.
However, even in relation to donation, we need to emphasise, sincerely and frankly, the need for a high level of vigilance. Voluntary donation often conceals the motivation to make a profit of a certain type and therefore to exploit the situation. It is no accident that reference was made a short time ago to the shortage of eggs and sperm in countries where the anonymity of donors is no longer assured. We can see, therefore, that donation is often not the result of altruism but is a front for certain types of profiteering. I therefore believe we need to be extremely careful, vigilant and clear.
Finally, I would stress that when we are discussing cells, it is important that the difference between cells in general and egg cells should be understood. Here, it is important to ensure that Member States have the freedom to legislate, since the donation of eggs is not permitted in every country and this is an issue over which the Member States have jurisdiction.
Mr President, European legislation clearly states that human tissues may not be traded, purchased or sold. Any other position on this matter would open up the floodgates to corrupt practices.
Trade in organs and tissues goes on in various parts of the world, but its victims are inevitably the poorest of the poor, forced by poverty into selling valuable assets. Although Europe has always opposed trade of this kind, it has always supported and continues to support voluntary and unconstrained donations, for example of blood. It also agrees to the donation of egg cells if the donation is genuine, or in other words a voluntary, unselfish and free act. European legislation defends the poorest of the poor, and prevents human beings being commercialised. It works on the principle that not everything may be bought or sold, even if the seller agrees to an exchange of money.
How can it be explained that Romanian clinics offer a wide range of egg cells for free? Are Romanian women fundamentally different to women in other countries? Are they more inclined to make sacrifices for the benefit of anonymous recipients? Or is it possible that the explanation is to be found in their economic situation, or in other words in the fact that they are illegally paid? Investigations must be carried out into whether these women are given hormone treatment beforehand, and if they are aware that such treatment can have an effect on their health.
Is the initiative by the Human Fertilisation and Embryology Authority to pay women GBP 1000 in compensation not an attempt to subvert the principles of European legislation? If this is the case, does it not expose women who are already at a disadvantage as a result of difficult financial situations and poverty to even greater exploitation and humiliation? Are they not at risk of being treated like factories full of parts that can be traded, or like bodies subject to the laws of the market that produce tissues needed by others to order and for a certain price? The European Commission and the Commissioner should look into all these matters in order to be able to provide answers to the many questions raised.
. I found the debate very interesting, but perhaps did not make myself clear in my opening speech, and would like to clarify my position.
I can assure you that I take this matter extremely seriously and am very concerned at the whole situation. I do not recall saying anything that could possibly be interpreted otherwise. The Commission is indeed worried about the situation, but one has to take into consideration the possibilities, competences and rights that it has under the Treaty.
Those of you who followed my hearing know that I am not very happy with the competences we have under the Treaty in relation to health. However, that is the law and the reality and we must comply with it. Under the Treaty we can deal only with the issues of safety and quality. That is why the directive stops short of dealing with the issue of payment, and simply expresses the spirit and philosophy of non-payment that should be implemented and followed by the Member States. However, it is not a binding rule. The Commission has limits on how much it can do in this respect. For example, it cannot initiate infringement proceedings against a Member State, because the principle of subsidiarity applies and this is a matter for the Member States.
I repeat that this does not mean that because we do not have legal competence we cannot adopt political positions or take political initiatives. We intend to do this primarily through the report we will produce on the implementation of this directive, which will cover the measures taken by Member States to promote unpaid and voluntary donations. In this respect we will do whatever we can to promote this aspect of the philosophy of the directive, relating to unpaid and voluntary donations, and at the same time report and point out where it is not being followed and payments are taking place.
While I understand the points of view expressed by some Members, I must make it clear that we have to comply with the directive and its philosophy of unpaid and voluntary donations, which is what guides the law that the Commission has to follow.
As far as the specific case is concerned, I once again remind you that we do not have legal competence and that it is not a question of direct investigation by the Commission. We received a report from the UK authority and its independent agency and have no reason to doubt the results of that investigation. In fact the trade was stopped some time ago and there was no proof of payments having taken place. We will nevertheless follow up on this matter and pursue it with the Romanian authorities to see what evidence they may have, although the UK investigation took place in Romania as well and, here too, no proof was found as to payments.
Even though the directive states that ‘Member States shall endeavour to ensure voluntary and unpaid donations’, that does not mean that Member States cannot go beyond that and legislate, as I suggested in my speech, on such unpaid voluntary donations in a national context and even ban payments, provided that this can be justified on ethical, public morality grounds. Given the realities of the Treaty, greater responsibility lies with the Member States than the European Community in this respect.
I do not feel that the problem has been solved, because it is true that since there is demand, there will always be a potential for trade and payments. Perhaps this case did involve payments, although nothing has been proved, and there will always be a potential for this. That is why we must find ways to promote voluntary, unpaid donations so that demand is covered and there is no room for illicit trade or payments, with all the risks that this entails.
I can assure you that, within the scope of our competences, we will follow this matter very closely. If we find there has been any violation of either the letter or the spirit of the directive we will report it and make it public.
As I wind up the debate, I should like to state that I have received seven motions for resolutions, pursuant to Rule 103(2) of the Rules of Procedure (1).
Mr President, the Commissioner has not answered all the questions put to him. Commissioner, you have made many references to the Directive on tissues and cells, but the question has also been put as to whether this violates the Charter of Fundamental Rights. I do not believe that the Charter of Fundamental Rights can be described as a matter of subsidiarity. Nor do I want this evening’s debate to give that kind of message to the European public: that we are, so to speak, describing violations of human dignity as a matter of subsidiarity. I would ask you to answer this question again. I should also have been interested to hear your answer to Mr Blokland’s question: this is another ethical question that should not go unanswered, as it is one that preoccupies both the public and Parliament.
. In order to answer every single question on related and unrelated issues I would need about 45 minutes, which is not possible. However, we will answer in writing the question on the legal implications of the violation of fundamental rights and the position we can take on that. I am not from the Legal Service and so cannot give a legal opinion here. Therefore we will respond in writing, at a later stage. Otherwise, I believe that the main points raised have been answered.
As I wind up the debate, I should like to state that I have received seven motions for resolutions, pursuant to Rule 103(2) of the Rules of Procedure(2).
The debate is closed.
Voting will take place on Thursday.